 



EXHIBIT 10.40
AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of January 31, 2008
Among
ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
as the Seller
and
EUREKA SECURITISATION, PLC
as the Investor
and
CITIBANK, N.A.
as a Bank
and
CITIBANK, N.A., LONDON BRANCH
as the Agent
and
THE ORIGINATORS NAMED HEREIN
and
ABITIBI CONSOLIDATED SALES CORPORATION
as Servicer
and
ABITIBI-CONSOLIDATED INC.
as Subservicer

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Other Terms
    33  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
    34  
Section 2.01 Purchase Facility
    34  
Section 2.02 Making Purchases
    34  
Section 2.03 Receivable Interest Computation
    36  
Section 2.04 Settlement Procedures
    36  
Section 2.05 Fees
    39  
Section 2.06 Payments and Computations, Etc.
    39  
Section 2.07 Dividing or Combining Receivable Interests
    40  
Section 2.08 Increased Costs
    40  
Section 2.09 [Intentionally Omitted]
    41  
Section 2.10 Taxes
    41  
Section 2.11 Security Interest
    43  
Section 2.12 Sharing of Payments
    44  
Section 2.13 Intentionally Omitted
    44  
Section 2.14 Purchase by Term-Out Banks
    44  
Section 2.15 Interest on Cash Secured Advances
    45  
Section 2.16 Repayment of Cash Secured Advances
    45  
Section 2.17 Use of Proceeds; Security Interest in Collateral Advance Account
    45  
Section 2.18 Repurchase Option
    46  
 
       
ARTICLE III CONDITIONS OF PURCHASES
    46  
Section 3.01 [Intentionally Omitted]
    46  
Section 3.02 Conditions Precedent to All Purchases and Reinvestments
    47  
Section 3.03 Conditions Precedent to the Effectiveness of Amendment and
Restatement
    47  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    49  
Section 4.01 Representations and Warranties of the Seller
    49  
Section 4.02 Representations and Warranties of the Servicer
    53  
 
       
ARTICLE V COVENANTS
    55  
Section 5.01 Covenants of the Seller
    55  
Section 5.02 Covenant of the Seller and the Originators
    62  
 
       
ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES
    63  
Section 6.01 Designation of Servicer
    63  
Section 6.02 Duties of Servicer
    63  

-i-



--------------------------------------------------------------------------------



 



              Page
Section 6.03 Certain Rights of the Agent
    65  
Section 6.04 Rights and Remedies
    66  
Section 6.05 Further Actions Evidencing Purchases
    67  
Section 6.06 Covenants of the Servicer and each Originator
    67  
Section 6.07 Indemnities by the Servicer
    67  
Section 6.08 Collateral Advance Account
    69  
Section 6.09 Canadian Residents
    70  
Section 6.10 Collateral Advance Account Agreement; Deposit Account Agreements
    71  
 
       
ARTICLE VII EVENTS OF TERMINATION
    71  
Section 7.01 Events of Termination
    71  
 
       
ARTICLE VIII THE AGENT
    75  
Section 8.01 Authorization and Action
    75  
Section 8.02 Agent’s Reliance, Etc.
    75  
Section 8.03 CNAI and Affiliates
    75  
Section 8.04 Bank’s Purchase Decision
    76  
Section 8.05 Indemnification of Agent
    76  
 
       
ARTICLE IX INDEMNIFICATION
    76  
Section 9.01 Indemnities by the Seller
    76  
 
       
ARTICLE X MISCELLANEOUS
    79  
Section 10.01 Amendments, Etc.
    79  
Section 10.02 Notices, Etc.
    83  
Section 10.03 Assignability
    83  
Section 10.04 Costs and Expenses
    86  
Section 10.05 No Proceedings
    87  
Section 10.06 Confidentiality
    87  
Section 10.07 GOVERNING LAW
    89  
Section 10.08 Execution in Counterparts
    89  
Section 10.09 Survival of Termination
    89  
Section 10.10 Consent to Jurisdiction
    89  
Section 10.11 WAIVER OF JURY TRIAL
    90  
Section 10.12 Judgment
    90  
Section 10.13 Execution by ACI
    91  
Section 10.14 Language
    91  
Section 10.15 Tax Treatment
    91  
Section 10.16 Acknowledgment
    91  

-ii-



--------------------------------------------------------------------------------



 



                SCHEDULES
 
       
SCHEDULE I
- Deposit Accounts    
SCHEDULE II
- Credit and Collection Policy    
SCHEDULE III
- Addresses    
SCHEDULE IV
- UCC and PPSA Information    
SCHEDULE V
- Special Country Concentration Limits    
 
        ANNEXES
 
       
ANNEX A-1
- Form of Monthly Report    
ANNEX A-2
- Form of Weekly Report    
ANNEX B
- Form of Deposit Account Agreement    
ANNEX C
- Form of Collateral Advance Account Agreement    
ANNEX D
- [Intentionally Omitted]    
ANNEX E-1
- Form of Funds Transfer Letter    
ANNEX E-2
- Form of Direction Letter    
ANNEX F
- Form of Undertaking (Originator)    
ANNEX G
- Form of Undertaking (Servicer)    
ANNEX H
- Insurance Policy    
ANNEX I
- Form of Notice of Continuance and Change of Address    
ANNEX J
- Form of Notice of Amalgamation    
ANNEX K
- Form of Assumption Agreement    
ANNEX L
- Form of Notice of Change of Address    
ANNEX M
- Forms of Bank Agreement Security Letters    
ANNEX N
- Form of Certificate Regarding Adverse Claims    

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of January 31, 2008
          ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a Delaware corporation (the
“Seller”), EUREKA SECURITISATION, PLC, an English corporation, as an Investor,
CITIBANK, N.A., as a Bank, CITIBANK, N.A., LONDON BRANCH, as operating agent
(the “Agent”) for the Investors and the Banks (each as defined herein),
ABITIBI-CONSOLIDATED INC., a Canadian corporation (“ACI”), ABITIBI CONSOLIDATED
SALES CORPORATION, a Delaware corporation (“ACSC”), as Originators (as defined
herein), ACI, as Subservicer (as defined herein), and ACSC, as Servicer (as
defined herein), agree as follows:
          PRELIMINARY STATEMENT. The Seller, Eureka, Citibank, the Agent, ACI
and ACSC (as such terms are herein defined) entered into that certain
Receivables Purchase Agreement dated as of October 27, 2005 (as amended prior to
the date hereof, the “Original RPA”). The Seller has acquired, and may continue
to acquire, Receivables from the Originators (as hereinafter defined), either by
purchase or (in the case of ACSC) by contribution to the capital of the Seller,
as determined from time to time by the Seller and the applicable Originator. The
Seller has sold and is prepared to continue to sell undivided fractional
ownership interests (referred to herein as “Receivable Interests”) in the
Receivables. Eureka (as hereinafter defined) may, in its sole discretion,
purchase such Receivable Interests, and the Banks are prepared to purchase such
Receivable Interests, in each case on the terms set forth herein. The parties
hereto wish to amend and restate the Original RPA in its entirety. Accordingly,
the parties agree that the Original RPA is amended and restated to read in its
entirety as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “ACCC” means Abitibi Consolidated Company of Canada.
           “ACG” means American Color Graphics, Inc.
          “Adjusted Eurodollar Rate” means, for any Fixed Period, an interest
rate per annum equal to the rate per annum obtained by dividing (i) the
Eurodollar Rate for such Fixed Period by (ii) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Fixed Period.
          “Adverse Claim” means a lien, security interest, mortgage, pledge,
assignment, hypothec, hypothecation, privilege, title retention or other charge
or encumbrance, or any other type of preferential arrangement (which, for the
avoidance of doubt, does not include Taxes not yet due and payable).
[Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



           “Affected Person” has the meaning specified in Section 2.08(a).
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person.
          “Affiliated Obligor” means any Obligor that is an Affiliate of another
Obligor.
          “Agent’s Account” means the special account (account number 311-3744)
of the Investor maintained at the office of the Agent in London.
          “Aggregate Loss and Dilution Reserve” means, on any date, an amount
equal to the product of (a) the Aggregate Loss and Dilution Reserve Percentage
on such date multiplied by (b) the Net Receivables Pool Balance on such date.
          “Aggregate Loss and Dilution Reserve Percentage” means, as of any
date, the greater of (a) the sum of (i) the Dynamic Loss Reserve Percentage as
of such date plus (ii) the Dynamic Dilution Reserve Percentage as of such date
and (b) the sum of (i) the Loss Reserve Floor Percentage as of such date plus
(ii) the Dilution Reserve Floor Percentage as of such date.
          “Alternate Base Rate” means a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time as Citibank’s base rate;
     (b) 1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank from
three New York certificate of deposit dealers of recognized standing selected by
Citibank, in either case adjusted to the nearest 1/4 of one percent or, if there
is no nearest 1/4 of one percent, to the next higher 1/4 of one percent; and
     (c) the Federal Funds Rate.
     “Amalgamated Entity” has the meaning specified in the definition of
“Amalgamation” set forth below.
     “Amalgamation” means the amalgamation of the Continued Entity with a newly
incorporated Nova Scotia limited liability company, as described in more detail
in Annex J (the resulting entity, the “Amalgamated Entity”).

-2-



--------------------------------------------------------------------------------



 



     “Amalgamation Effective Date” has the meaning specified in
Section 10.01(d).
     “Amalgamation Opinion” has the meaning specified in Section 10.01(c)(B).
     “Applicable Margin” has the meaning specified in the Fee Agreement.
          “Approved Country” means the United States, Canada, and any other
country outside of the European Area other than those:
     (i) whose government or central bank (x) shall have prohibited the sale of
the currency of such country in exchange for United States dollars or shall have
admitted in writing its inability to pay its debts as the same become due,
(y) shall have declared a moratorium on the payment of its debts or the debts of
any national governmental authority of such country, or (z) shall have ceased to
be a member of the International Monetary Fund or ceased to be eligible to use
the resources of the International Monetary Fund; or
     (ii) with respect to which the United States shall have imposed economic
sanctions.
          “Asset Purchase Agreement” means (a) in the case of any Bank other
than Citibank, the asset purchase agreement entered into by such Bank
concurrently with the Assignment and Acceptance pursuant to which it became
party to this Agreement and (b) in the case of Citibank, the secondary market
agreement, asset purchase agreement or other similar liquidity agreement entered
into by Citibank for the benefit of Eureka, to the extent relating to the sale
or transfer of interests in Receivable Interests.
          “Assignee Rate” for any Fixed Period for any Receivable Interest means
an interest rate per annum equal to the Adjusted Eurodollar Rate for such Fixed
Period plus the Applicable Margin; provided, however, that in case of:
          (i) any Fixed Period on or prior to the first day of which an Investor
or Bank shall have notified the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Investor or Bank to fund such Receivable Interest at the Assignee Rate set
forth above (and such Investor or Bank shall not have subsequently notified the
Agent that such circumstances no longer exist),
          (ii) any Fixed Period of one to (and including) 29 days (it being
understood and agreed that this clause (ii) shall not be applicable to a Fixed
Period for which Yield is to be computed by reference to the Adjusted Eurodollar
Rate that is intended to have a one-month duration but due solely to LIBOR
interest period convention the duration thereof will be less than 30 days),
          (iii) any Fixed Period as to which the Agent does not receive notice,
by no later than 12:00 noon (New York City time) on the third Business Day
preceding the first day of such Fixed Period, that the related Receivable

-3-



--------------------------------------------------------------------------------



 



Interest will not be funded by Eureka through the issuance of Promissory Notes,
or
          (iv) any Fixed Period for a Receivable Interest the Capital of which
allocated to the Investors or the Banks is less than $500,000,
the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period plus the Applicable Margin; provided further that at any time when an
Event of Termination shall exist, the “Assignee Rate” for such Fixed Period
shall be an interest rate per annum equal to the Alternate Base Rate in effect
from time to time during such Fixed Period plus the Applicable Margin plus 2.0%.
          “Assignment and Acceptance” means an assignment and acceptance
agreement entered into by a Bank, an Eligible Assignee and the Agent, pursuant
to which such Eligible Assignee may become a party to this Agreement, in a form
acceptable to the Agent and approved by the Seller (which approval by the Seller
shall not be unreasonably withheld or delayed and shall not be required if an
Event of Termination or an Incipient Event of Termination has occurred and is
continuing).
          “Assumption Agreement” means an Assumption Agreement made by the
Amalgamated Entity in favor of the Agent, the Investors, the Banks, the Seller
and ACSC, substantially in the form of Annex K hereto, as the same may be
amended, modified or restated from time to time.
          “Average Dilution Ratio” means, for any calendar month, the product of
(i) the sum of (A) the Dilution Ratio for such calendar month plus (B) 50% of
the Dilution Ratio for the immediately preceding calendar month multiplied by
(ii) 0.6667.
          “Bank Agreement” means the Credit Agreement dated as of October 3,
2005 among ACI and Abitibi-Consolidated Company of Canada, as borrowers,
Canadian Imperial Bank of Commerce and the other financial institutions from
time to time party thereto, as the same may be amended, restated or supplemented
from time to time.
          “Bank Agreement Security Letters” means, collectively, a request
letter from ACI to Canadian Imperial Bank of Commerce and a confirmation letter
between Canadian Imperial Bank of Commerce and the Agent, in the forms attached
hereto as Annex M.
          “Bank Commitment” of any Bank means, (a) with respect to Citibank,
$350,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into between Citibank and other Banks; or (b) with respect to
a Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Bank Commitment, in each case as such amount may be
reduced or increased by an Assignment and Acceptance entered into between such
Bank and an Eligible Assignee, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Purchase
Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Bank’s Bank Commitment.

-4-



--------------------------------------------------------------------------------



 



          “Banks” means Citibank and each Eligible Assignee that shall become a
party to this Agreement pursuant to Section 10.03.
          “Business Day” means any day on which (i) banks are not authorized or
required to close in London, New York City or Montreal, and (ii) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.
          “Canadian Dollars” or “CAD” means dollars in the lawful currency of
Canada.
          “Canadian Originator” means ACL.
          “Capital” of any Receivable Interest means the original amount paid to
the Seller for such Receivable Interest at the time of its purchase by Eureka or
a Bank pursuant to this Agreement, or such amount divided or combined in
accordance with Section 2.07, in each case reduced from time to time by
Collections distributed on account of such Capital pursuant to Section 2.04(e);
provided that if such Capital shall have been reduced by any distribution and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Capital shall be increased by the amount of
such rescinded or returned distribution, as though it had not been made.
          “Cash Collateral” has the meaning specified in Section 2.17(b).
          “Cash Secured Advance” means, in respect of any Bank, without
duplication, the aggregate amount of the proceeds (a) (i) of the advance, if
any, made by such Bank pursuant to Section 2.01(d) and (ii) of such Bank’s
ratable share of any applications of Collections of Receivables during the Term
Period for such Bank to reduce the “Capital” in respect of the Receivable
Interest hereunder and (b) on deposit at such time in the Collateral Advance
Account (including any such proceeds invested by the Agent at such time in
Eligible Investments pursuant to Section 6.08(c)), it being understood that the
amount of such Bank’s Cash Secured Advance shall be decreased by such Bank’s
ratable share of the funds paid from time to time from the Collateral Advance
Account to the Seller to make a purchase of an interest in the Receivable
Interest from time to time during the Term Period for such Bank.
          “Cash Secured Advance Commencement Date” means, with respect to any
Bank, the same day as the Term-Out Bank Purchase Date for such Bank, provided
that the Cash Secured Advance Commencement Date shall occur if, but only if, the
Facility Termination Date shall not have occurred on or prior to such date and
no Event of Termination or Incipient Event of Termination exists on such date.
          “Change of Address” means the first change of address of the principal
place of business, chief executive office and location of receivables records of
each of the Seller and ACSC hereunder as described in the Notice of Change of
Address.
          “Change of Address Effective Date” has the meaning specified in
Section 10.01(e).
           “Citibank” means Citibank, N.A., a national banking association.

-5-



--------------------------------------------------------------------------------



 



          “CLB” means Citibank, N.A., London Branch.
          “CNAI” means Citicorp North America, Inc., a Delaware corporation.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral Advance Account” has the meaning specified in
Section 6.08(a).
          “Collateral Advance Account Agreement” means an agreement among the
Servicer, the Seller, the Agent and the Collateral Advance Account Bank in
substantially the form of Annex C.
          “Collateral Advance Account Bank” has the meaning specified in
Section 6.08(a).
          “Collateral Advance Account Direction” has the meaning specified in
Section 6.08(b).
          “Collection Delay Period” means 10 days or such other number of days
as the Agent may select upon three Business Days’ notice to the Seller.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds of such Receivable, including, without
limitation, (i) all cash proceeds of Related Security with respect to such
Receivable, (ii) any Collection of such Receivable deemed to have been received
pursuant to Section 2.04 and (iii) any Insurance Proceeds received with respect
to such Receivable.
          “Commitment Termination Date” means the earliest of (a) January 29,
2009, unless, prior to such date (or the date so extended pursuant to this
clause), upon the Seller’s request, made not more than 45 days prior to the then
Commitment Termination Date, one or more Banks having Bank Commitments equal to
100% of the Purchase Limit shall in their sole discretion consent, which consent
shall be given not more than 30 days prior to the then Commitment Termination
Date, to the extension of the Commitment Termination Date to a date occurring
not more than 364 days after the then Commitment Termination Date; provided,
however, that any failure of any Bank to respond to the Seller’s request for
such extension shall be deemed a denial of such request by such Bank, (b) the
Facility Termination Date, (c) the date determined pursuant to Section 7.01, and
(d) the date the Purchase Limit reduces to zero pursuant to Section 2.01(b);
provided, however, that if, and only if, there shall have occurred a Cash
Secured Advance Commencement Date for any Bank, the Commitment Termination Date
for such Bank shall mean the earliest of July 29, 2009 and the dates referenced
in the preceding clauses (b), (c) and (d).
          “Concentration Limit” for any Obligor means at any time 4.00% (“Normal
Concentration Limit”), or, with respect to an Obligor which has a billing
address in the United States or Canada, such higher credit limit (“Special
Concentration Limit”) for such Obligor which (i) prior to the occurrence of any
Insurance Policy Event, is designated by the Insurer under the Insurance Policy;
provided that if (x) the Receivables related to an Investment Grade Obligor are
greater than 10% of the Net Receivables Pool Balance or (y) the Receivables
related to a Non-Investment Grade Obligor are greater than 6% of the Net
Receivables Pool Balance,

-6-



--------------------------------------------------------------------------------



 



then any Special Concentration Limit with respect to the related Obligor shall
be subject to the prior written consent of the Agent, and (ii) on and after the
occurrence of any Insurance Policy Event, corresponds to the Uninsured Special
Concentration Limit for such Obligor; provided further that, in the case of an
Obligor with any Affiliated Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliated Obligor are one Obligor (except that Sun
Media Corporation shall not be so treated as one Obligor with Quebecor World
Inc. and its other Affiliated Obligors); and provided further that the Agent
may, in its sole discretion and at any time, on account of bona fide credit
reasons, reduce or cancel any Special Concentration Limit (including any
Uninsured Special Concentration Limit) and reinstate the Normal Concentration
Limit upon notice to the Seller. For the purposes of the foregoing definition,
prior to the occurrence of any Insurance Policy Event, the Special Concentration
Limits for (x) ACG shall be 6%, and (y) Vertis Inc. shall be 6%, subject in each
case to Agent’s right to cancel such Special Concentration Limits and reinstate
the Normal Concentration Limit as set forth above.
          “Continuance” means ACI’s continuance of itself under the laws of Nova
Scotia and the related change of the address of its registered office, as
described in more detail in Annex I (such continued entity, the “Continued
Entity”).
          “Continuance Effective Date” has the meaning specified in
Section 10.01(c).
          “Continued Entity” has the meaning specified in the definition of
“Continuance” set forth above.
          “Contract” means an agreement between an Originator and an Obligor
(including, in the case of any open account agreement, an invoice), pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
          “Control Event” means (i) a Servicer Default, (ii) an Event of
Termination, (iii) a Significant Incipient Event of Termination or (iv) an event
that, but for notice or lapse of time or both, would constitute a Servicer
Default pursuant to clause (iv)(B) or (vi) of the definition thereof.
          “Country Concentration Limit” means at any time, for any Approved
Country other than the United States or Canada, 4.00% (or, if such Approved
Country is not listed on the “Country Schedule” to the Insurance Policy, 2.00%)
of the Net Receivables Pool Balance (the “Normal Country Concentration Limit”),
or such other higher percentage (a “Special Country Concentration Limit”) for
such Approved Country as is designated on Schedule V hereto and, after the date
of this Agreement, is designated by the Agent in its sole discretion in a
writing delivered to the Seller; provided that the Agent may, in its sole
discretion and at any time, on account of bona fide credit reasons, reduce or
cancel any Special Country Concentration Limit and reinstate the Normal Country
Concentration Limit with respect to the applicable Approved Country upon notice
to the Seller.
          “CP Fixed Period Date” means, for any Receivable Interest, the date of
purchase of such Receivable Interest and thereafter the first day of each
calendar month or any other day as shall have been agreed to in writing by the
Agent and the Seller prior to the first day of such Fixed Period.

-7-



--------------------------------------------------------------------------------



 



          “Credit and Collection Policy” means those receivables credit and
collection policies and practices of the Originators in effect on the date of
this Agreement and described in Schedule II hereto, as modified in compliance
with this Agreement.
          “Debt” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (v) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.
          “Debt Rating” for any Person, means the public rating by S&P of such
Person’s long term non credit enhanced, senior unsecured debt, or the corporate
family rating assigned to such Person by Moody’s.
          “Defaulted Receivable” means an Originator Receivable:
          (i) as to which any payment, or part thereof, remains unpaid for more
than 90 days from the original due date for such payment;
          (ii) as to which the Obligor thereof or any other Person obligated
thereon has taken any action, or suffered any event to occur, of the type
described in Section 7.01(g);
          (iii) which, consistent with the Credit and Collection Policy, would
be written off the applicable Originator’s or the Seller’s books as
uncollectible; or
          (iv) for which the applicable Originator or the Seller has (or,
consistent with the Credit and Collection Policy, should have) established an
Obligor specific reserve for non payment.
          “Deferred Purchase Price” has the meaning specified in the Originator
Purchase Agreement.
          “Delinquency Ratio” means the ratio (expressed as a percentage)
computed as of the last day of each calendar month by dividing (i) the aggregate
Outstanding Balance of all Originator Receivables that were Delinquent
Receivables on such day by (ii) the aggregate Outstanding Balance of all
Originator Receivables on such day. For the purpose of calculating the
Delinquency Ratio as of any date, Originator Receivables shall include all
Repurchased Receivables which were Delinquent Receivables as of such date.
          “Delinquent Receivable” means an Originator Receivable that is not a
Defaulted Receivable and:

-8-



--------------------------------------------------------------------------------



 



          (i) as to which any payment, or part thereof, remains unpaid for more
than 30, but not more than 90, days from the original due date for such payment;
or
          (ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Originator or the Seller.
          “Deposit Account” means an account maintained at a Deposit Bank into
which (i) Collections in the form of checks and other items are deposited that
have been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in
the form of electronic funds transfers and other items are paid directly by
Obligors.
          “Deposit Account Agreement” means an agreement, in substantially the
form of Annex B.
          “Deposit Bank” means any of the banks holding one or more Deposit
Accounts.
          “Diluted Receivable” means, without duplication, that portion (and
only that portion) of any Originator Receivable which is either (a) reduced or
canceled as a result of (i) any defective, rejected or returned merchandise or
services, any cash discount, or any failure by the applicable Originator to
deliver any merchandise or provide any services or otherwise to perform under
the underlying Contract, (ii) any change in the terms of, or cancellation of, a
Contract or any cash discount, discount for quick payment or other adjustment by
the applicable Originator which reduces the amount payable by the Obligor on the
related Originator Receivable (except any such change or cancellation resulting
from or relating to the financial inability to pay or insolvency of the Obligor
of such Originator Receivable) or (iii) any set off by an Obligor in respect of
any claim by such Obligor as to amounts owed by it on the related Originator
Receivable (whether such claim arises out of the same or a related transaction
or an unrelated transaction), (b) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof) or (c) the outstanding balance of the related invoice that was
reversed due to unship-reship transactions; provided that Diluted Receivables
are calculated assuming that all chargebacks are resolved in the Obligor’s
favor.
          “Dilution Horizon Factor” means, as of any date, a ratio computed by
dividing (i) the sum of (A) the aggregate original Outstanding Balance of all
Originator Receivables created by the Originators during the most recently ended
calendar month plus (B) 50% of the aggregate original Outstanding Balance of all
Originator Receivables created by the Originators during the second most
recently ended calendar month by (ii)(A) the Outstanding Balance of Originator
Receivables (other than Defaulted Receivables) as at the last day of the most
recently ended calendar month minus (B) the aggregate amount of Unapplied
Cash/Credit Memos as at the last day of the most recently ended calendar month.
          “Dilution Ratio” means, as of any date, the ratio (expressed as a
percentage) computed for the most recently ended calendar month by dividing
(i) the aggregate amount of Originator Receivables which became Diluted
Receivables during such calendar month (but excluding, solely for the purpose of
calculating the Dilution Reserve Floor Percentage and the

-9-



--------------------------------------------------------------------------------



 



Dynamic Dilution Reserve Percentage, any portion of such Diluted Receivables
constituting amounts relating to Off-Invoice Allowance Accruals) by (ii) the sum
of (A) 50% of the aggregate Outstanding Balance (in each case, at the time of
creation) of all Originator Receivables created during the calendar month
preceding such calendar month plus (B) 50% of the aggregate Outstanding Balance
(in each case, at the time of creation) of all Originator Receivables created
during the second calendar month preceding such calendar month.
          “Dilution Reserve Floor Percentage” means, as of any date, the product
of (a) the average of the Dilution Ratios for each of the twelve most recently
ended calendar months and (b) the Dilution Horizon Factor.
          “Dilution Volatility Ratio” means, as of any date, a ratio (expressed
as a percentage) equal to the product of (a) the highest of the Average Dilution
Ratios calculated for each of the twelve most recently ended calendar months
minus the average of the Dilution Ratios calculated for each of the twelve most
recently ended calendar months, and (b) a ratio calculated by dividing the
highest of the Average Dilution Ratios calculated for each of the twelve most
recently ended calendar months by the average of the Dilution Ratios calculated
for each of the twelve most recently ended calendar months.
          “Direction Letter” means that certain letter executed and delivered by
the Seller to the Agent and dated the date hereof, in the form of Annex E-2
hereto.
          “Dollar Equivalent” means, as of any date, the amount obtained by
applying the rate for converting currency into Dollars at the spot rate of
exchange for that currency as reasonably determined and advised by the Agent.
          “Dollars” or “$” means dollars in the lawful currency of the United
States.
          “Dynamic Dilution Reserve Percentage” means, as of any date, the
product of (a) the sum of (i) the product of (x) 2.25, multiplied by (y) the
average of the Dilution Ratios for each of the twelve most recently ended
calendar months, plus (ii) the Dilution Volatility Ratio as at the last day of
the most recently ended calendar month, multiplied by (b) the Dilution Horizon
Factor as of such date.
          “Dynamic Loss Reserve Percentage” means, as of any date, the product
of (i) the Stress Factor as of such date multiplied by (ii) the Loss Horizon
Factor as of such date multiplied by (iii) the highest of the Three-Month Loss
Ratios calculated for each of the twelve most recently ended calendar months.
          “Eligible Assignee” means (i) Citibank or any of its Affiliates,
(ii) any Person managed by Citibank, CNAI or any of their Affiliates, or
(iii) any financial or other institution acceptable to the Agent and approved by
the Seller (which approval by the Seller shall not be unreasonably withheld or
delayed (it being understood that it would be reasonable for the Seller to
withhold its consent to any assignment if, as a result thereof, the Seller or
its Affiliates would be exposed to any greater liability of any type (including,
without limitation, indemnification costs and expenses) than would be the case
if such assignment had not occurred) and shall not be required if an Event of
Termination or an Incipient Event of Termination has occurred and is
continuing).

-10-



--------------------------------------------------------------------------------



 



          “Eligible Institution” means a depository institution organized under
the laws of the United States of America or any state thereof or the District of
Columbia (or any domestic branch of a foreign bank authorized under any such
laws), (a) whose senior long-term unsecured debt obligations are rated at least
A- or better by S&P and A3 or better by Moody’s, and (b) which is subject to
regulation regarding fiduciary funds on deposit substantially similar to 12
C.F.R. Section 9.10(b), if applicable, and (c) which has a combined capital and
surplus of at least $100,000,000.
          “Eligible Investments” means book entry securities entered on the
books of the registrar of such securities and held in the name or on behalf of
the Agent, negotiable instruments or securities represented by instruments in
bearer or registered form (registered in the name of the Agent or its nominee)
which evidence:
          (i) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the United States;
          (ii) insured demand deposits, time deposits or certificates of deposit
of any commercial bank that (A) is a member of the Federal Reserve System,
(B) issues (or the parent of which issues) commercial paper rated, at the time
of the investment or contractual commitment to invest therein, as described in
clause (iv), (C) is organized under the laws of the United States or any state
thereof and (D) has combined capital and surplus of at least $500,000,000;
          (iii) repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (i) and (ii) above
entered into with any bank of the type described in clause (ii) above;
          (iv) commercial paper (maturing no later than the Business Day prior
to the first Settlement Date (Yield and Fees) following the date of purchase)
having, at the time of the investment or contractual commitment to invest
therein, the highest short term rating from each of S&P and Moody’s;
          (v) investments in no load money market funds having a rating from
each rating agency rating such fund in its highest investment category
(including such funds for which the Agent or any of its Affiliates is investment
manager or advisor); and
          (vi) any other investments agreed upon between the Seller and the
Agent.

-11-



--------------------------------------------------------------------------------



 



“Eligible Obligor” means an Obligor which:
          (i) has a billing address in an Approved Country; and
          (ii) is not a Person with respect to which the United States, Canada
or any other Approved Country shall have imposed sanctions; and
          (iii) is not in violation of any applicable law, rule or regulation
relating to terrorism or money-laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); and
          (iv) is not a Person (A) that is listed in the annex to, or otherwise
subject to the provisions of, the Executive Order, (B) that is owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order,
(C) with which an Affected Person or an Originator is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (D) that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order, or (E) that is named as a “specifically designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list or
any similar lists published in any other Approved Country; and
          (v) is not a Person (A) whose property or interest in property is
otherwise blocked or subject to blocking pursuant to Section 1 of the Executive
Order or any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, or is otherwise associated with any such Person in any
manner violative of such Section 2 or any other Anti-Terrorism Law.
“Eligible Receivable” means, at any time, a Receivable:
          (i) (x) the related Obligor of which is (A) Vertis Inc. or (B) ACG, or
(y) which is, prior to any Insurance Policy Event, fully insured (to the extent
provided for therein) by the Insurance Policy;
          (ii) the Obligor of which is an Eligible Obligor, is not an Affiliate
of any of an Originator or the Seller, and is not a Canadian federal or
provincial Crown corporation;
          (iii) the Obligor of which is not a government or a governmental
subdivision or agency; provided, however, that if a Receivable satisfies all of
the requirements of an Eligible Receivable other than this clause

-12-



--------------------------------------------------------------------------------



 



(iii), such Receivable shall be an Eligible Receivable, but only to the extent
that including such Receivable as an Eligible Receivable will not cause the
aggregate Outstanding Balance of all Receivables included as Eligible
Receivables, the Obligor of which is a government or a governmental subdivision
or agency, to exceed 1% of the aggregate Outstanding Balance of all Eligible
Receivables;
          (iv) which is not a Defaulted Receivable;
          (v) the Obligor of which is not the Obligor of any Defaulted
Receivables which in the aggregate constitute 10% or more of the aggregate
Outstanding Balance of all Receivables of such Obligor;
          (vi) which has been billed and, according to the Contract related
thereto, is required to be paid in full within 60 days of the original billing
date therefor or, prior to any Insurance Policy Event, within 90 days of the
original billing date therefor if the “maximum payment terms” with respect to
such Receivable set forth in the Insurance Policy permits such payment terms;
          (vii) which is an obligation representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended, and the
nature of which is such that its purchase with the proceeds of notes would
constitute a “current transaction” within the meaning of Section 3(a)(3) of the
Securities Act of 1933, as amended;
          (viii) which (A) in the case of a Receivable originated by the U.S.
Originator, is an “account” or “payment intangible” within the meaning of
Article 9 of the UCC of the applicable jurisdictions governing the perfection of
the interest created by a Receivable Interest and (B) in the case of a
Receivable originated by the Canadian Originator, is an “account” or
“intangible” within the meaning of the PPSA or a “claim” under the Civil Code of
Quebec;
          (ix) which (A) in the case of a Receivable originated by the U.S.
Originator, is denominated and payable only in Dollars in the United States,
(B) in the case of an International Receivable originated by the Canadian
Originator, is denominated and payable only in Dollars in the United States, and
(C) in the case of a Receivable other than an International Receivable
originated by the Canadian Originator, is denominated and payable only in
Dollars or Canadian Dollars in Canada;
          (x) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor) and is not settled on a
net basis;

-13-



--------------------------------------------------------------------------------



 



          (xi) which represents a bona fide obligation of the Obligor of such
Receivable to pay the stated amount;
          (xii) as to which the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor;
          (xiii) which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, the applicable Originator or the
Obligor is in violation of any such law, rule or regulation in any material
respect;
          (xiv) which arises under a Contract which does not contain a legally
enforceable provision requiring the Obligor thereunder to consent to the
transfer, sale or assignment of the rights of the Seller or the applicable
Originator thereunder (unless a written consent of such Obligor has been
obtained) or that otherwise purports to restrict the ability of the Agent, the
Investors or the Banks to exercise their rights under this Agreement, including,
without limitation, their right to review the related invoice or the payment
terms of such Contract;
          (xv) which arose from the sale of goods or the rendering of services
in the ordinary course of the applicable Originator’s business;
          (xvi) which has not been extended, rewritten or otherwise modified
from the original terms thereof (except as permitted by Section 6.02(c));
          (xvii) the transfer, sale or assignment of which does not contravene
any applicable law, rule or regulation;
          (xviii) which (A) satisfies all applicable requirements of the Credit
and Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Agent may from time to time specify to the Seller on account of bona fide credit
reasons upon 30 days’ notice; and
          (xvix) which, if the Obligor thereof has a billing address in Canada,
satisfies the requirements of Sections 4.01(s) and (t).
          “E-Mail Seller Report” has the meaning specified in Section 6.02(g).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

-14-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which ACI or any of its Subsidiaries is a member and (ii) solely for
purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of the
Code of which ACI or any of its Subsidiaries is a member.
          “Eureka” means Eureka Securitisation, plc, an English corporation, and
any successor or permitted assign under Section 10.03 of Eureka that is a
receivables investment company which in the ordinary course of its business
issues commercial paper or other securities to fund its acquisition and
maintenance of receivables.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum at which deposits in U.S. dollars are offered
by the principal office of Citibank in London, England to prime banks in the
London interbank market at 11:00 A.M. (London Time) two Business Days before the
first day of such Fixed Period in an amount substantially equal to the Capital
associated with such Fixed Period on such first day and for a period equal to
such Fixed Period.
          “Eurodollar Rate Reserve Percentage” of any Investor or Bank for any
Fixed Period in respect of which Yield is computed by reference to the Adjusted
Eurodollar Rate means the reserve percentage applicable two Business Days before
the first day of such Fixed Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) (or if
more than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Liabilities is determined) having a term equal
to such Fixed Period.
          “European Area” means the United Kingdom, Belgium, Ireland and
Germany.
          “Event of Termination” has the meaning specified in Section 7.01.
          “Excess Interest” means, in respect of Cash Secured Advances at any
time, the excess of (i) the aggregate unpaid accrued interest on the Cash
Secured Advances at such time over (ii) the aggregate interest and dividends
received by the Agent in respect of the Cash Collateral and available for
withdrawal from the Collateral Advance Account at such time.
          “Facility Termination Date” means the earliest of (a) January 27, 2011
or (b) the date determined pursuant to Section 7.01 or (c) the date the Purchase
Limit reduces to zero pursuant to Section 2.01(b).

-15-



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fee Agreement” has the meaning specified in Section 2.05(b).
          “Fees” has the meaning specified in Section 2.05(b).
          “Finance Charge” means, with respect to any Receivable, any interest,
finance charges or other similar charges payable at any time by an Obligor in
connection with such Receivable not having been paid on the due date thereof.
          “Fixed Period” means, with respect to any Receivable Interest:
     (a) in the case of any Fixed Period in respect of which Yield is computed
by reference to the Investor Rate, each successive period commencing on each CP
Fixed Period Date for such Receivable Interest and ending on the next succeeding
CP Fixed Period Date for such Receivable Interest; and
     (b) in the case of any Fixed Period in respect of which Yield is computed
by reference to the Assignee Rate, each successive period of from one to and
including 29 days, or a period of one month, as the Seller shall select and the
Agent may approve on notice by the Seller received by the Agent (including
notice by telephone, confirmed in writing) not later than 11:00 A.M. (New York
City time) on (A) the day which occurs three Business Days before the first day
of such Fixed Period (in the case of Fixed Periods in respect of which Yield is
computed by reference to the Adjusted Eurodollar Rate) or (B) the first day of
such Fixed Period (in the case of Fixed Periods in respect of which Yield is
computed by reference to the Alternate Base Rate), each such Fixed Period for
such Receivable Interest to commence on the last day of the immediately
preceding Fixed Period for such Receivable Interest (or, if there is no such
Fixed Period, on the date of purchase of such Receivable Interest), except that
if the Agent shall not have received such notice, or the Agent and the Seller
shall not have so mutually agreed, before 11:00 A.M. (New York City time) on
such day, such Fixed Period shall be one day;
provided, however, that:
          (i) any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate (other than a Fixed Period of one day) which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day (provided, however, if Yield in respect of such
Fixed Period is computed by reference to the Adjusted Eurodollar Rate, and such
Fixed Period would otherwise end on a day which is not a Business Day, and

-16-



--------------------------------------------------------------------------------



 



there is no subsequent Business Day in the same calendar month as such day, such
Fixed Period shall end on the next preceding Business Day);
          (ii) in the case of any Fixed Period of one day, (A) if such Fixed
Period is the initial Fixed Period for a Receivable Interest, such Fixed Period
shall be the day of the purchase of such Receivable Interest; (B) any
subsequently occurring Fixed Period which is one day shall, if the immediately
preceding Fixed Period is more than one day, be the last day of such immediately
preceding Fixed Period and, if the immediately preceding Fixed Period is one
day, be the day next following such immediately preceding Fixed Period; and
(C) if such Fixed Period occurs on a day immediately preceding a day which is
not a Business Day, such Fixed Period shall be extended to the next succeeding
Business Day; and
          (iii) in the case of any Fixed Period for any Receivable Interest
which commences before the Termination Date for such Receivable Interest and
would otherwise end on a date occurring after such Termination Date, such Fixed
Period shall end on such Termination Date and the duration of each Fixed Period
which commences on or after the Termination Date for such Receivable Interest
shall be of such duration (including, without limitation, one day) as shall be
selected by the Agent or, in the absence of any such selection, each period of
thirty days from the last day of the immediately preceding Fixed Period.
          “Foreign Currency Adjustment” means, as of any date of determination,
an amount equal to the product of (A) the Outstanding Balance of Receivables
that are denominated in Canadian Dollars as of such date multiplied by (B) the
product of (i) the largest monthly decline (in percentage terms) of the Canadian
Dollar versus the Dollar during the most recent sixty months multiplied by
(ii) a stress factor of 1.25.
          “Foreign Currency Long-Term Debt Rating” for any Approved Country
means the rating by S&P or Moody’s of such Approved Country’s public, long-term
foreign currency debt.
          “Four Party Agreement” means that certain Second Amended and Restated
Four Party Agreement for Sold Accounts (General), dated as of the date hereof,
among ACI, the Seller, the Agent and the Insurer.
          “Funds Transfer Letter” means that certain letter executed and
delivered by the Seller to the Agent and dated October 27, 2005, in the form of
Annex E-l hereto, as the same may be amended or restated in accordance with the
terms thereof.
          “GST” means all goods and services tax payable under Part IX of the
Excise Tax Act (Canada), all QST and all harmonized sales tax in the Provinces
of Nova Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.

-17-



--------------------------------------------------------------------------------



 



          “Impermissible Qualification” means, relative to the opinion or report
of any independent auditors as to any financial statement, any qualification or
exception to such opinion or report which (i) is of a “going concern” or similar
nature; (ii) relates to any limited scope of examination of material matters
relevant to such financial statement, if such limitation results from the
refusal or failure of the Parent or any of its Subsidiaries to grant access to
necessary information therefor; or (iii) relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would result in (x) a material adverse effect on the financial condition,
business, operations, assets or liabilities of the Parent and its Subsidiaries
taken as a whole, (y) a material adverse effect on the ability of the Servicer
or the Seller to perform its obligations under this Agreement or any other
Transaction Document, or (z) a material impairment of the rights or remedies of
Agent, the Investors or the Banks under this Agreement or any other Transaction
Document.
          “Incipient Event of Termination” means an event that but for notice or
lapse of time or both would constitute an Event of Termination.
          “Indemnified Party” has the meaning specified in Section 9.01.
          “Insurance Policy” means that certain Accounts Receivable Policy
(Shipments) General Terms and Conditions, plus the Coverage Certificate
effective September 1, 2006 (together with all schedules and endorsements and
other documents issued by the Insurer in connection therewith), together with
any replacement Coverage Certificates, issued by the Insurer to ACI, a copy of
which is annexed hereto as Annex H.
          “Insurance Policy Event” means the occurrence of any of the following:
(i) the Insurance Policy shall, for any reason, be terminated or otherwise no
longer be in full force and effect, (ii) an event of the type described in
Section 7.01(g) shall occur with respect to either entity comprising the
Insurer, (iii) (A) either entity comprising the Insurer fails to make a payment
under the Insurance Policy, (B) either entity comprising the Insurer rejects or
denies claims submitted under the Insurance Policy or (C) there is a claim
payment return pursuant to Section 25 of the Insurance Policy in a cumulative
aggregate amount with respect to (A), (B) and (C) of this clause (iii) in excess
of $1,000,000 (if any such claim is subsequently paid by the Insurers then the
cumulative aggregate amount referred to above shall be reduced by the amount of
any such payment), (iv) the terms of any Coverage Certificate issued in
replacement of the Coverage Certificate comprising part of the Insurance Policy
on November 24, 2006 are deemed unfavorable to the Agent, the Investors or the
Banks by the Agent (in its reasonable discretion) when compared with the
Coverage Certificate current as of November 24, 2006, or (v) the aggregate
claims made under the Insurance Policy in any Policy Period (as defined in the
Insurance Policy) with respect to receivables that are not Originator
Receivables and the Obligors of which are not located in Canada shall exceed an
amount equal to 7.50% of EDC’s Maximum Liability Amount (as defined in the
Coverage Certificate included in the Insurance Policy).
          “Insurance Proceeds” means any amounts paid by the Insurer under the
Insurance Policy with respect to claims relating to Originator Receivables.

-18-



--------------------------------------------------------------------------------



 



          “Insurer” means, collectively, Export Development Canada and Compagnie
Française d’Assurance pour le Commerce Extérieur — Canada Branch.
          “Intercompany Agreement (Undertaking Agreements)” means that certain
Intercompany Agreement (Undertaking Agreements) between ACSC and ACI dated as of
December 21, 2007, as the same may be amended, modified or restated from time to
time pursuant to its terms.
          “International Receivable” means a Receivable the Obligor of which has
a billing address in an Approved Country other than the United States or Canada.
          “Investment Grade Obligor” means an Obligor having Debt Ratings equal
to the Required Ratings, provided that, if (a) either a Debt Rating from S&P or
Moody’s (but not both) is not available, the Obligor will be an Investment Grade
Obligor only if the available Debt Rating is BBB- or above or Baa3 or above, as
applicable, and (b) a Debt Rating is not available from S&P and is also not
available from Moody’s, then the Obligor will not be an Investment Grade
Obligor.
          “Investor” means Eureka and all other owners by assignment or
otherwise of a Receivable Interest originally purchased by Eureka and, to the
extent of the undivided interests so purchased, shall include any participants.
          “Investor Rate” for any Fixed Period for any Receivable Interest means
the per annum rate equivalent to the weighted average of the per annum rates
paid or payable by Eureka from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise) in respect of those Promissory Notes
issued by Eureka that are allocated, in whole or in part, by the Agent (on
behalf of Eureka) to fund the purchase or maintenance of such Receivable
Interest during such Fixed Period as determined by the Agent (on behalf of
Eureka) and reported to the Seller and, if the Servicer is not the Seller, the
Servicer, which rates shall reflect and give effect to the commissions of
placement agents and dealers in respect of such Promissory Notes, to the extent
such commissions are allocated, in whole or in part, to such Promissory Notes by
the Agent (on behalf of Eureka); provided, however, that (a) if any component of
such rate is a discount rate, in calculating the “Investor Rate” for such Fixed
Period the Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum; (b) the
Investor Rate with respect to Receivable Interests funded by Participants shall
be the same rate as in effect from time to time on Receivable Interests or
portions thereof that are not funded by a Participant; (c) if all of the
Receivable Interests maintained by Eureka are funded by Participants, then the
Investor Rate shall be Eureka’s pool funding rate in effect from time to time
for its largest size pool of transactions which settles monthly; and (d) the per
annum rate determined pursuant hereto shall be increased by 2% at any time when
an Event of Termination shall exist.
          “Liquidation Day” means, for any Receivable Interest, (i) each day
during a Fixed Period for such Receivable Interest on which the conditions set
forth in Section 3.02 are not satisfied, and (ii) each day which occurs on or
after the Termination Date for such Receivable Interest.

-19-



--------------------------------------------------------------------------------



 



          “Liquidation Fee” means, for (i) any Fixed Period for which Yield is
computed by reference to the Investor Rate and a reduction of Capital is made
for any reason on any day or (ii) any Fixed Period for which Yield is computed
by reference to the Adjusted Eurodollar Rate and a reduction of Capital is made
for any reason on any day other than the last day of such Fixed Period, the
amount, if any, by which (A) the additional Yield (calculated without taking
into account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the definition thereof) which would have accrued
from the date of such repayment to the last day of such Fixed Period (or, in the
case of clause (i) above, the maturity of the underlying commercial paper
tranches) on the reductions of Capital of the Receivable Interest relating to
such Fixed Period had such reductions remained as Capital, exceeds (B) the
income, if any, received by the Investors or the Banks which hold such
Receivable Interest from the investment of the proceeds of such reductions of
Capital.
          “Lock-Box” means a post office box administered by a Deposit Bank for
the purpose of receiving Collections.
          “Loss Horizon Factor” means, as of any date, a ratio computed by
dividing (a)(i) the aggregate Outstanding Balance (in each case, at the time of
creation) of all Originator Receivables created by the Originators during the
four most recently ended calendar months plus (ii) 50.0% of the aggregate
Outstanding Balance (in each case, at the time of creation) of all Originator
Receivables created by the Originators during the fifth calendar month prior to
the determination date (including the most recently ended calendar month) by
(b)(i) the Outstanding Balance of Originator Receivables (other than Defaulted
Receivables) as of the last day of the most recently ended calendar month minus
(ii) the aggregate Unapplied Cash/Credit Memos as at the last day of the most
recently ended calendar month.
          “Loss Ratio” means, as of any date, a ratio computed by dividing
(a) the sum of (i) the aggregate Outstanding Balance of Originator Receivables
that were more than 90 days past due but equal to or less than 120 days past due
at the end of the most recent calendar month plus (ii) the aggregate Outstanding
Balance of Originator Receivables that were less than or equal to 90 days past
due and were written off by the applicable Originator or the Seller, or which
should have been written off by such Originator or the Seller in accordance with
the Credit and Collection Policy during the most recent calendar month (net of
recoveries with respect to any Originator Receivables previously written off
when less than or equal to 90 days past due), by (b) the sum of (i) 50% of the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Originator Receivables created by the Originators during the fifth calendar
month prior to the determination date (including the most recently ended
calendar month) plus (ii) 50% of the aggregate Outstanding Balance (in each
case, at the time of creation) of all Originator Receivables created by the
Originators during the sixth calendar month prior to the determination date
(including the most recently ended calendar month). For the purpose of
calculating the Loss Ratio as of any date, Originator Receivables shall include
all Repurchased Receivables which were more than 90 days past due but equal to
or less than 120 days past due as of such date.
          “Loss Reserve Floor Percentage” means, (i) at any time when no
Insurance Policy Event has occurred, three times the Normal Concentration Limit
and (ii) at any other time, five times the Normal Concentration Limit.

-20-



--------------------------------------------------------------------------------



 



          “Loss-to-Liquidation Ratio” means the ratio (expressed as a
percentage) computed as of the last day of each calendar month by dividing
(i) the aggregate Outstanding Balance of all Originator Receivables written off
by the Originators or the Seller (net of recoveries), or which should have been
written off by the Originators or the Seller in accordance with the Credit and
Collection Policy, during the applicable calendar month ending on such last day
by (ii) the aggregate amount of Collections of Originator Receivables actually
received during such calendar month. For the purpose of calculating the
Loss-to-Liquidation Ratio as of any date, Originator Receivables shall include
Repurchased Receivables as of such date.
          “Majority Banks” shall mean at any time Banks having Bank Commitments
that aggregate more than 50% of the Purchase Limit or, if the Bank Commitments
have been terminated, Banks either holding Receivable Interests (or interests
therein) or obligated to purchase interests in Receivable Interests pursuant to
the Asset Purchase Agreement which aggregate more than 50% of all outstanding
Receivable Interests.
          “Material Adverse Effect” means (A) a material adverse effect on
(i) the financial condition, business, operations, assets or liabilities of the
Seller, individually, or of the Parent and its Subsidiaries taken as a whole,
(ii) the ability of an Originator, the Seller or the Servicer to perform any of
its respective obligations under any of the Transaction Documents to which it is
a party, (iii) the legality, validity or enforceability of the Transaction
Documents (including, without limitation, the validity, enforceability or
priority of the ownership or security interests granted thereunder) or (iv) the
collectibility of the Receivables Pool or (B) a material impairment of the
rights or remedies of the Agent, the Investors or the Banks under any of the
Transaction Documents.
          “Maximum Percentage Factor” means, at any time, 100% minus:
               (a) during the calendar months of February through November:
               (i) if Weekly Reports are being delivered pursuant to
Section 6.02(g), (x) the highest monthly decline (expressed in percentage terms)
in the Outstanding Balance of all Pool Receivables during the most recent
12 months (but excluding the calendar months of December and January) divided by
(y) 4; and
               (ii) at any other time, the highest monthly decline (expressed in
percentage terms) in the Outstanding Balance of all Pool Receivables during the
most recent 12 months (but excluding the calendar months of December and
January);
               (b) during the calendar month of December:
               (i) if Weekly Reports are being delivered pursuant to
Section 6.02(g), (x) the highest monthly decline (expressed in percentage terms)
in the Outstanding Balance of all Pool Receivables during the calendar month of
December in each of the previous two calendar years divided by (y) 4; and

-21-



--------------------------------------------------------------------------------



 



               (ii) at any other time, the highest monthly decline (expressed in
percentage terms) in the Outstanding Balance of all Pool Receivables during the
calendar month of December in each of the previous two calendar years; and
               (c) during the calendar month of January:
               (i) if Weekly Reports are being delivered pursuant to
Section 6.02(g), (x) the highest monthly decline (expressed in percentage terms)
in the Outstanding Balance of all Pool Receivables during the calendar month of
January in each of the previous two calendar years divided by (y) 4; and
               (ii) at any other time, the highest monthly decline (expressed in
percentage terms) in the Outstanding Balance of all Pool Receivables during the
calendar month of January in each of the previous two calendar years.
          “Monthly Report” means a report in substantially the form of Annex A-1
hereto and containing such additional information as the Agent may reasonably
request from time to time, furnished by the Servicer pursuant to
Section 6.02(g)(i).
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by ACI or any of
its Subsidiaries or any ERISA Affiliate and which is covered by Title IV of
ERISA, and as to which ACI or any of its Subsidiaries could have any liability.
          “Net Receivables Pool Balance” means at any time the Outstanding
Balance of all Pool Receivables reduced, without duplication, by the sum of
(i) the Outstanding Balance of all Pool Receivables that are not Eligible
Receivables, (ii) the aggregate amount by which the Outstanding Balance of
Eligible Receivables of each Obligor then in the Receivables Pool exceeds (A) if
the Concentration Limit for such Obligor is expressed as a percentage, the
product of (x) the Concentration Limit for such Obligor multiplied by (y) the
Net Receivables Pool Balance, and (B) if the Concentration Limit for such
Obligor is expressed as a dollar amount, such Concentration Limit, (iii) the
aggregate outstanding amount of deposits received by the Originators from any
Obligors with respect to Receivables then in the Receivables Pool, (iv) the
aggregate amount of Unapplied Cash/Credit Memos at such time, (v) the aggregate
of all potential set off amounts representing amounts owed by the Originators
(or any Affiliate of an Originator) to any Obligor, (vi) the aggregate amount of
PST (in the case of Canadian Receivables), sales taxes (in the case of
Receivables other than Canadian Receivables) and other similar types of sales
taxes (in each case, to the extent included in the Outstanding Balance of
Eligible Receivables then in the Receivables Pool), (vii) the Foreign Currency
Adjustment, (viii) prior to the occurrence of any Insurance Policy Event, the
aggregate amount by which the Outstanding Balance of Eligible Receivables of ACG
which is not insured by the Insurance Policy (either as a result of the
coinsurance ratio or the credit limit under the Insurance Policy) exceeds 3.75%
of the Net Receivables Pool Balance, (ix) prior to the occurrence of any
Insurance Policy Event, the aggregate amount by which the Outstanding Balance of
Eligible Receivables of Vertis Inc. which is not insured by the Insurance Policy
(either as a result of the

-22-



--------------------------------------------------------------------------------



 



coinsurance ratio or the credit limit under the Insurance Policy) exceeds 3.75%
of the Net Receivables Pool Balance, (x) an amount equal to the then aggregate
outstanding balance of all Off-Invoice Allowance Accruals, (xi) an amount equal
to the then aggregate amount of early payment discounts that are expected to be
taken by Obligors with respect to the Outstanding Balance of all Receivables,
(xi) an amount equal to 49% of the Outstanding Balance of all Receivables
arising out of the Restated and Amended Purchase Agreement, dated as of
January 1, 2005, among Donohue Malbaie Inc., the New York Times Company and ACI
that are attributable to the “Malbaie tonnage” (as defined therein), and
(xii) the aggregate amount by which the Outstanding Balance of Eligible
Receivables of all Obligors with a billing address in an Approved Country other
than Canada or the United States then in the Receivables Pool exceeds (A) if the
Country Concentration Limit for such Approved Country is expressed as a
percentage, the product of (x) the Country Concentration Limit for such Approved
Country multiplied by (y) the Net Receivables Pool Balance, and (B) if the
Country Concentration Limit for such Approved Country is expressed as a dollar
amount, such Country Concentration Limit. For the purpose of determining “Net
Receivables Pool Balance”, all Collections, deemed Collections and other amounts
in Canadian Dollars shall be expressed as the Dollar Equivalent thereof.
          “Non-Investment Grade Obligor” means an Obligor which is not an
Investment Grade Obligor.
          “Normal Concentration Limit” has the meaning specified in the
definition of “Concentration Limit” set forth above.
          “Normal Country Concentration Limit” has the meaning specified in the
definition of “Country Concentration Limit” set forth above.
          “Notice of Amalgamation” has the meaning specified in
Section 10.01(d).

          “Notice of Change of Address” has the meaning specified in
Section 10.01(e).
          “Notice of Continuance and Change of Address” has the meaning
specified in Section 10.01(c).
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Off-Invoice Allowance Accruals” means, at any time, with respect to a
Receivable, a rebate or competitive allowance that does not appear on the face
of the related invoice.
          “Original RPA” has the meaning specified in the Preliminary Statement.
          “Original Originator Purchase Agreement” means that certain Purchase
and Contribution Agreement dated as of October 27, 2005, among the Originators,
as sellers, the Seller, as purchaser, and ACI, as Servicer, as amended prior to
the date hereof.
          “Originator” means each of the Canadian Originator and the U.S.
Originator.

-23-



--------------------------------------------------------------------------------



 



          “Originator Purchase Agreement” means the Amended and Restated
Purchase and Contribution Agreement dated as of the date of this Agreement among
the Originators, as sellers, the Seller, as purchaser, and ACI, as Servicer, as
the same may be amended, modified or restated from time to time.
          “Originator Receivable” means the indebtedness of any Obligor (whether
present or future and whether a claim, book debt or a receivable) resulting from
the provision or sale of merchandise, insurance or services by any Originator
under a Contract (whether constituting an account, instrument, chattel paper or
general intangible), and which, (i) includes the right to payment of any Finance
Charges and other obligations of such Obligor with respect thereto and, (ii) in
respect of such a claim, book debt or receivable indebtedness, the Obligor of
which has a billing address in Canada, includes GST; provided, however, that the
term “Originator Receivable” shall not include (x) any such indebtedness
originated by ACSC, the Obligor of which has a billing address that is not in
Canada or the United States or any such indebtedness originated by ACI, the
Obligor of which has a billing address that is not in any Approved Country or
(y) any portion of any such indebtedness, the Obligor of which has a billing
address in Canada, that constitutes PST.
          “Other Companies” means the Parent, the Originators and all of their
Subsidiaries except the Seller.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof; provided, that to the extent that the
amount of any Receivable is, under the terms of the applicable Contract,
expressed in Canadian Dollars, such amount for the purposes of this definition
shall be the Dollar Equivalent thereof at the relevant time. Sales or use tax,
PST and any other taxes (other than GST) and Finance Charges which may be billed
in connection with a Receivable are not included in the Outstanding Balance. For
purposes of this Agreement (but without affecting the rights of the Seller
against the relevant Obligor), the Outstanding Balance of a Receivable shall be
reduced by the amount of any Insurance Proceeds received by the Agent with
respect thereto.
          “Parent” means AbitibiBowater Inc., a Delaware corporation.
          “Participant” has the meaning specified in Section 10.03(h).
          “PBGC” means Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Percentage” of any Bank means, (a) with respect to Citibank, the
percentage set forth on the signature page to this Agreement, or such amount as
reduced or increased by any Assignment and Acceptance entered into with an
Eligible Assignee, or (b) with respect to a Bank that has entered into an
Assignment and Acceptance, the amount set forth therein as such Bank’s
Percentage, or such amount as reduced or increased by an Assignment and
Acceptance entered into between such Bank and an Eligible Assignee.
          “Percentage Factor” means, at any time, a percentage equal to (i) the
sum of the outstanding Capital plus the Aggregate Loss and Dilution Reserve plus
the Yield and Fee Reserve plus the Premium Reserve divided by (ii) the Net
Receivables Pool Balance. The

-24-



--------------------------------------------------------------------------------



 



Percentage Factor is to be computed daily to reflect changes in the Net
Receivables Pool Balance and Capital.
          “Person” means an individual, partnership, corporation, limited
liability company, joint stock company, trust (including a business or statutory
trust), unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
          “Plan” means an employee benefit or other plan established or
maintained by ACI or any of its Subsidiaries or any ERISA Affiliate and that is
covered by Title IV of ERISA, other than a Multiemployer Plan, and as to which
ACI or any of its Subsidiaries could have any liability.
          “Policy Coverage Period” means any of the following three month
periods: (i) June, July and August, (ii) September, October and November,
(iii) December, January and February and (iv) March, April and May.
          “Pool Receivable” means a Receivable in the Receivables Pool.
          “PPSA” means, with respect to any jurisdiction in Canada, the personal
property security or similar legislation applicable in such jurisdiction,
including with respect to the jurisdictions of Canada other than Quebec, the
Personal Property Security Act applicable in such jurisdictions, and, with
respect to Quebec, the Civil Code of Quebec, in each case as from time to time
in effect.
          “Premium Reserve” means on any date of determination occurring in any
Policy Coverage Period an amount equal to the premium due under the Insurance
Policy with respect to such Policy Coverage Period. By way of example, if the
relevant date of determination is July 30, the amount of the Premium Reserve as
of such date shall be the amount of the premium due with respect to the June,
July and August Policy Coverage Period.
          “Promissory Notes” means, collectively, (i) promissory notes issued by
Eureka and (ii) participations sold by Eureka pursuant to Section 10.03(h);
provided that the term “Promissory Notes” shall not include the interests sold
by Eureka to a Bank or its designee under the Asset Purchase Agreement.
          “PST” means all taxes payable under the Retail Sales Tax Act (Ontario)
or any similar statute of another jurisdiction of Canada, other than GST.
          “Purchase Limit” means $350,000,000, as such amount may be reduced
pursuant to Section 2.01(b). References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit, as then reduced pursuant to
Section 2.01(b), minus the then outstanding Capital of Receivable Interests
under this Agreement.
          “QST” means the tax payable under the Act Respecting the Quebec Sales
Tax, R.S.Q. c.T-01, as amended.

-25-



--------------------------------------------------------------------------------



 



          “Receivable” means any Originator Receivable which has been acquired
by the Seller from an Originator by purchase or by capital contribution pursuant
to the Originator Purchase Agreement.
          “Receivable Interest” means, at any time, an undivided percentage
ownership interest in (i) all then outstanding Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables. Such
undivided percentage interest shall be computed as
C
AC
          where:

             
 
  C   =   the Capital of such Receivable Interest at the time of computation.
 
           
 
  AC   =   the aggregate Capital of all Receivable Interests at the time of
computation.

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 2.03.
          “Receivables Pool” means at any time the aggregation of each then
outstanding Receivable.
          “Register” has the meaning specified in Section 10.03(c).
          “Related Security” means with respect to any Receivable:
               (i) all security interests or liens or other Adverse Claims and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements or registration applications
filed against an Obligor describing any collateral securing such Receivable;
               (ii) all guaranties, insurance (including the Insurance Policy)
and other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and
               (iii) the Contract and all other books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and related property and rights) relating
to such Receivable and the related Obligor.
          “Replacement Bank Agreement” has the meaning specified in
Section 10.01(b).

-26-



--------------------------------------------------------------------------------



 



          “Reporting Date” means any date on which a Seller Report is delivered
or required to be delivered by the Servicer pursuant to Section 6.02(g).
          “Repurchased Receivable” means any Defaulted Receivable or Delinquent
Receivable which has been repurchased pursuant to Section 2.18.
          “Required Ratings” means, for any Person, Debt Ratings of either
(i) BB+ or above by S&P and Baa3 or above by Moody’s, or (ii) BBB- or above by
S&P and Ba1 or above by Moody’s.
          “S&P” means Standard and Poor’s, a division of The McGraw Hill
Companies, Inc. and any successor thereto.
          “SEC” means the Securities and Exchange Commission.
          “Seller Report” means a Monthly Report or a Weekly Report.
          “Servicer” means at any time the Person then authorized pursuant to
Section 6.01 to administer and collect Pool Receivables.
          “Servicer Default” means the occurrence of any of the following:
               (i) The Servicer or the Subservicer (A) shall fail to perform or
observe any term, covenant or agreement under this Agreement (other than as
referred to in clause (B) or (C) of this subsection (i)) and such failure shall
remain unremedied for three Business Days or (B) shall fail to make when due any
payment or deposit to be made by it under this Agreement or (C) shall fail to
deliver any Seller Report when required; or
               (ii) Any representation or warranty made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Transaction Document or any information or report delivered by the
Servicer or the Subservicer pursuant to this Agreement or any other Transaction
Document shall prove to have been incorrect or untrue in any material respect
when made or deemed made or delivered; or
               (iii) The Servicer or the Subservicer shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding
under the Bank Agreement or any other Debt which is outstanding in a principal
amount of at least CAD 65,000,000 (or the Dollar Equivalent thereof) in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to

-27-



--------------------------------------------------------------------------------



 



be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or
               (iv) (A) The Servicer or the Subservicer shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or (B) any proceeding shall be instituted by or against the Servicer
or the Subservicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors or arrangement of debt, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
(C) any receiver, trustee, custodian or similar official shall be appointed for
the Servicer or the Subservicer under any private right; or (D) the Servicer or
the Subservicer shall take any corporate action to authorize any of the actions
set forth above in this clause (iv); or
               (v) There shall have occurred any event which may materially
adversely affect the ability of the Servicer or the Subservicer to collect Pool
Receivables or otherwise perform its obligations under this Agreement and the
other Transaction Documents; or
               (vi) One or more judgments for the payment of money in an
aggregate amount in excess of CAD 65,000,000 (or the Dollar Equivalent thereof)
(except to the extent covered by insurance as to which the insurer has
acknowledged such coverage in writing) shall be rendered against the Servicer or
the Subservicer or a combination thereof, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be taken by a judgment creditor to
attach or levy upon any assets of the Servicer or the Subservicer to enforce any
such judgment.
          “Servicer Fee” has the meaning specified in Section 2.05(a).
          “Servicer Fee Reserve Percentage” means, on any date, a percentage
equal to the product of (a) 0.50% and (b)(i) the Three-Month Turnover Rate for
the most recently ended calendar month divided by (ii) 360.

-28-



--------------------------------------------------------------------------------



 



          “Settlement Date (Capital)” means the Business Day immediately
following the due date of each Seller Report; provided that if the Termination
Date for all Receivable Interests shall have occurred, the “Settlement Dates
(Capital)” shall be the date(s) selected by the Agent or, in the absence of any
such selection, the “Settlement Date (Capital)” shall be each Business Day.
          “Settlement Date (Yield and Fees)” for any Receivable Interest means
the third Business Day of each calendar month (commencing with the calendar
month immediately following the calendar month in which such Receivable Interest
was purchased); provided, however, that at any time that the Servicer is
required to deliver a Weekly Report in accordance with Section 6.02(g)(ii), the
“Settlement Date (Yield and Fees)” shall be the second Settlement Date (Capital)
of each calendar month (commencing with the calendar month immediately following
the calendar month in which such Receivable Interest was purchased); provided,
however, that if the Termination Date for all Receivable Interests shall have
occurred, the “Settlement Date (Yield and Fees)” for all Receivable Interests
shall be the date(s) selected by the Agent, or in the absence of any such
selection, the “Settlement Date (Yield and Fees)” for all Receivable Interests
shall be the third Business Day of each calendar month.
          “Significant Incipient Event of Termination” means an event that, but
for notice or lapse of time or both, would constitute an Event of Termination
pursuant to clause (g)(ii) or (n) of Section 7.01.
          “SCC” means an Approved Country which has both (i) a Foreign Currency
Long-Term Debt Rating of at least BB+ by S&P and (ii) a Foreign Currency
Long-Term Debt Rating of at least Bal by Moody’s.
          “Special Concentration Limit” has the meaning specified in the
definition of “Concentration Limit” set forth above.
          “Special Country Concentration Limit” has the meaning specified in the
definition of “Country Concentration Limit” set forth above.
          “Stress Factor” means (i) at any time when no Insurance Policy Event
has occurred, 1.5 and (ii) at any other time, 2.25.
          “Subservicer” has the meaning specified in Section 6.01.
          “Subsidiary” means any corporation or other entity of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by the Parent, the Seller or an Originator, as the case may be,
or one or more Subsidiaries, or by the Parent, the Seller or any Originator, as
the case may be, and one or more Subsidiaries.
          “Tangible Net Worth” means at any time the excess of (i) the sum of
(a) the product of (x) 100% minus the Discount (as such term is defined in the
Originator Purchase Agreement) multiplied by (y) the Outstanding Balance of all
Receivables other than Defaulted Receivables plus (b) cash and cash equivalents
of the Seller, minus (ii) the sum of (a) Capital

-29-



--------------------------------------------------------------------------------



 



plus (b) the Deferred Purchase Price. To the extent any amounts referenced in
the preceding sentence are not denominated in Dollars, the Dollar Equivalent
thereof shall be utilized.
          “Term Period” means, for any Bank, the period commencing on the Cash
Secured Advance Commencement Date, if any, for such Bank and ending on the first
day on which the Termination Date for all Receivable Interests held by such Bank
has occurred.
          “Term-Out Bank” means any Bank for which the Term Period has
commenced.
          “Term-Out Bank Purchase Date” means, for any Term-Out Bank, the
Commitment Termination Date for such Bank determined pursuant to clause (a) of
the definition thereof, without giving effect to the final proviso at the end of
the definition of Commitment Termination Date.
          “Termination Date” for any Receivable Interest means (i) in the case
of a Receivable Interest owned by an Investor, the earlier of (a) the Business
Day which the Seller or the Agent so designates by notice to the other at least
one Business Day in advance for such Receivable Interest and (b) the Facility
Termination Date and (ii) in the case of a Receivable Interest owned by a Bank,
the earlier of (a) the Business Day which the Seller so designates by notice to
the Agent at least one Business Day in advance for such Receivable Interest and
(b) the Commitment Termination Date.
          “Three-Month Loss Ratio” means, for any calendar month, the average of
the Loss Ratios for such calendar month and the two immediately preceding
calendar months.
          “Three-Month Turnover Rate” means, for any calendar month, the average
of the Turnover Rate for such calendar month and the two immediately preceding
calendar months.
          “Total Reserves” means at any time the sum of (i) the Aggregate Loss
and Dilution Reserve and (ii) the Yield and Fee Reserve.
          “Transaction Document” means any of this Agreement, the Originator
Purchase Agreement, the Undertaking (Originator), the Undertaking (Servicer),
the Insurance Policy, the Four Party Agreement, the Collateral Advance Account
Agreement, the Deposit Account Agreements, the Fee Agreement, the Intercompany
Agreement (Undertaking Agreements), all amendments to any of the foregoing and
all other agreements and documents delivered and/or related hereto or thereto.
          “Turnover Rate” means, on any date, an amount equal to

     
 
  [OBOR] x (30 + CDP)
 
       CO

          where:

             
 
  OBOR   =   the Outstanding Balance of all Pool Receivables

-30-



--------------------------------------------------------------------------------



 



             
 
  CO   =   Collections received during such calendar month
 
           
 
  CDP   =   the Collection Delay Period.

          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Unapplied Cash/Credit Memos” means, as at any time, the sum of
(i) the aggregate amount of Collections (expressed as the Dollar Equivalent, if
any such amount is in Canadian Dollars) on hand at such time for payment on
account of any Eligible Receivables, the Obligor of which has not been
identified and (ii) the aggregate Outstanding Balance of all Receivables in
respect of which any credit memo issued by the applicable Originator or the
Seller is outstanding at such time to the extent deemed Collections have not
been paid pursuant to Section 2.04(f).
          “Undertaking (Originator)” means the Undertaking Agreement
(Originator) dated as of October 27, 2005 made by ACI in favor of the Seller and
relating to obligations of the U.S. Originator, substantially in the form of
Annex F hereto, as the same may be amended, modified or restated from time to
time.
          “Undertaking (Servicer)” means the Undertaking Agreement (Servicer)
dated as of October 27, 2005 made by ACI in favor of the Agent, the Investors
and the Banks and relating to obligations of the Servicer, substantially in the
form of Annex G hereto, as the same may be amended, modified or restated from
time to time.
          “Uninsured Special Concentration Limit” for any Obligor means at any
time on or after the occurrence of any Insurance Policy Event:
                    (i) if such Obligor is The Tribune Publishing Company or The
New York Times Company, 75.0% of the higher of (x) the Dynamic Loss Reserve
Percentage and (y) the Loss Reserve Floor Percentage at such time; and
               (ii) with respect to any other Obligor:
                    (x) if and so long as such Obligor has Debt Ratings of at
least AA- by S&P and Aa3 by Moody’s, 100.0% of the higher of (x) the Dynamic
Loss Reserve Percentage and (y) the Loss Reserve Floor Percentage at such time;
or
                    (y) if and so long as such Obligor has Debt Ratings of at
least BBB- by S&P and Baa3 by Moody’s and the preceding clause (x) is not
applicable, 50.0% of the higher of (x) the Dynamic Loss Reserve Percentage and
(y) the Loss Reserve Floor Percentage at such time;
          provided that, in the event that none of clause (i), clause (ii)(x) or
clause (ii)(y) above is applicable to a particular Obligor, the Concentration
Limit for such Obligor shall be the Normal Concentration Limit.

-31-



--------------------------------------------------------------------------------



 



          “U.S. Originator” means ACSC.
          “Weekly Report” means a report in substantially the form of Annex A-2
hereto and containing such additional information as any Agent may reasonably
request from time to time, furnished by the Servicer pursuant to
Section 6.02(g)(ii).
          “Yield” means for each Receivable Interest for each Fixed Period:
               (i) for each day during such Fixed Period to the extent such
Receivable Interest will be funded on such day by Eureka through the issuance of
Promissory Notes,

         
 
  IR x C x ED + LF
 
     360

               (ii) for each day during such Fixed Period to the extent such
Receivable Interest will not be funded on such day by Eureka through the
issuance of Promissory Notes,

         
 
  AR x C x ED + LF
 
      360

          where:

             
 
  AR   =   the Assignee Rate for such Receivable Interest for such Fixed Period;
 
           
 
  C   =   the Capital of such Receivable Interest during such Fixed Period;
 
           
 
  IR   =   the Investor Rate for such Receivable Interest for such Fixed Period;
 
           
 
  ED   =   the actual number of days elapsed during such Fixed Period;
 
           
 
  LF   =   the Liquidation Fee, if any, for such Receivable Interest for such
Fixed Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

-32-



--------------------------------------------------------------------------------



 



          “Yield and Fee Reserve” means, for any Receivable Interest on any
date, an amount equal to
(C x YFRP) + AUYF + (SFRP x OBOR)
          where:

             
 
  C   =   the Capital of such Receivable Interest at the close of business of
the Servicer on such date.
 
           
 
  YFRP   =   the Yield and Fee Reserve Percentage on such date.
 
           
 
  AUYF   =   accrued and unpaid Yield, Servicer Fee and Fees on such date, in
each case for such Receivable Interest.
 
           
 
  SFRP   =   the Servicer Fee Reserve Percentage.
 
           
 
  OBOR   =   the aggregate Outstanding Balance of all Pool Receivables on such
date.

          “Yield and Fee Reserve Percentage” means, on any date, a percentage
equal to

         
 
  1.5 x (AER + AM + PF) x TR
 
    360  

          where:

             
 
  AER   =   the one-month Adjusted Eurodollar Rate in effect on such date.
 
           
 
  AM   =   the applicable spread or margin over the Adjusted Eurodollar Rate
used in the calculation of the Assignee Rate in effect on such date.
 
           
 
  PF   =   the Program Fee Rate (as defined in the Fee Agreement), in effect on
such date.
 
           
 
  TR   =   the Three-Month Turnover Rate for the most recently ended calendar
month.

          Section 1.02 Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with Canadian generally accepted
accounting principles All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

-33-



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNTS AND TERMS OF THE PURCHASES
          Section 2.01 Purchase Facility. (a) On the terms and conditions
hereinafter set forth, Eureka may, in its sole discretion, and the Banks shall,
ratably in accordance with their respective Bank Commitments, purchase
Receivable Interests from the Seller from time to time during the period from
the date hereof to the Facility Termination Date (in the case of Eureka) and to
the Commitment Termination Date (in the case of the Banks). Under no
circumstances shall Eureka make any such purchase, or the Banks be obligated to
make any such purchase, if after giving effect to such purchase the aggregate
outstanding Capital of Receivable Interests would exceed the Purchase Limit.
          (b) The Seller may at any time, upon at least five Business Days’
notice to the Agent, terminate the facility provided for in this Agreement in
whole or, from time to time, reduce in part the unused portion of the Purchase
Limit; provided that each partial reduction shall be in the amount of at least
$1,000,000 or an integral multiple thereof.
          (c) Until the Agent gives the Seller the notice provided in
Section 3.02(d)(iii), the Agent, on behalf of the Investors which own Receivable
Interests, may have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Pool Receivables by making an appropriate
readjustment of such Receivable Interests. The Agent, on behalf of the Banks
which own Receivable Interests, shall have the Collections attributable to such
Receivable Interests automatically reinvested pursuant to Section 2.04 in
additional undivided percentage interests in the Pool Receivables by making an
appropriate readjustment of such Receivable Interests.
          (d) At least three Business Days prior to the Cash Secured Advance
Commencement Date for any Bank, the Seller shall notify such Bank if the Seller
wishes such Bank to make the advances described in this Section. Following such
notice, on the Cash Secured Advance Commencement Date for such Bank, such Bank
shall, and agrees to, make an advance to the Seller in Dollars in an amount
equal to the excess of (i) such Bank’s Bank Commitment over (ii) the outstanding
Capital of all Receivable Interests owned by such Bank (after giving effect to
any purchase made by such Bank on or prior to such Cash Secured Advance
Commencement Date pursuant to this Agreement or pursuant to the Asset Purchase
Agreement to which it is a party) on the Term-Out Bank Purchase Date for such
Bank, and such Bank shall make such advance by causing an amount equal to such
advance to be deposited in same day funds into the Collateral Advance Account.
          Section 2.02 Making Purchases. (a) Each purchase by Eureka or the
Banks shall be made on at least one Business Day’s notice from the Seller to the
Agent (which, for any period during which Weekly Reports are required to be
delivered pursuant to Section 6.02(g)(ii), shall be provided by delivery of a
completed Weekly Report containing information covering the most recently ended
reporting period for which such information is required pursuant to
Section 6.02(g)(ii)); provided that no more than one purchase shall be made in
any one calendar week. Each such notice of a purchase shall specify (i) the
amount requested to be paid to the Seller (such amount being referred to herein
as the initial “Capital” of the Receivable Interest

-34-



--------------------------------------------------------------------------------



 



then being purchased), (ii) the date of such purchase (which shall be a Business
Day), and (iii) if the Assignee Rate based on the Adjusted Eurodollar Rate is to
apply to such Receivable Interest, the duration of the initial Fixed Period for
such Receivable Interest. The Agent shall promptly thereafter notify the Seller
whether Eureka has determined to make a purchase and, if so, whether all of the
terms specified by the Seller are acceptable to Eureka.
          If Eureka has determined not to make a proposed purchase, the Agent
shall promptly send notice of the proposed purchase to all of the Banks
concurrently by telecopier, telex or cable specifying the date of such purchase,
each Bank’s Percentage multiplied by the aggregate amount of Capital of
Receivable Interest being purchased, whether the Yield for the Fixed Period for
such Receivable Interest is calculated based on the Adjusted Eurodollar Rate
(which may be selected only if such notice is given at least three Business Days
prior to the purchase date) or the Alternate Base Rate, and the duration of the
Fixed Period for such Receivable Interest (which shall be one day if the Seller
has not selected another period); provided, however, that during the Term Period
for any Bank, such Bank shall, on the date of such purchase, instruct the Agent
to make available to the Seller at the account set forth in the Funds Transfer
Letter such Bank’s ratable share of the amount of Capital of the interest in the
Receivable Interest being acquired by such Bank out of the funds available
therefor in the Collateral Advance Account.
          (b) On the date of each such purchase of a Receivable Interest, Eureka
or the Banks, as the case may be, shall, upon satisfaction of the applicable
conditions set forth in Article III, make available to the Seller in same day
funds an amount equal to the initial Capital of such Receivable Interest, at the
account set forth in the Funds Transfer Letter (or, with respect to the purchase
of Receivable Interests made on the date hereof, at the accounts set forth in
the Direction Letter); provided, however, if such purchase is being made by the
Banks following the designation by the Agent of a Termination Date for a
Receivable Interest owned by an Investor pursuant to clause (i)(a) of the
definition of Termination Date and any Capital of such Receivable Interest is
outstanding on such date of purchase, the Seller hereby directs the Banks to pay
the proceeds of such purchase (to the extent of the outstanding Capital and
accrued Yield on such Receivable Interest of the Investor) to the Agent’s
Account, for application to the reduction of the outstanding Capital and accrued
Yield on such Receivable Interest of the Investor; provided, further, however,
that during the Term Period for any Bank, after receipt by the Agent of the
instruction from such Bank referred to in the proviso to the last sentence of
Section 2.02(a) and upon fulfillment of the applicable conditions set forth in
Article III, the Agent shall make available to the Seller at the account set
forth in the Funds Transfer Letter such Bank’s ratable share of such purchase,
solely out of the funds available therefor in the Collateral Advance Account,
and upon such deposit such Bank will be deemed to have paid to the Seller such
Bank’s ratable share of such Bank’s amount of the Capital of the interest in the
Receivable Interest being acquired for all purposes of this Agreement.
          (c) Effective on the date of each purchase pursuant to this
Section 2.02 and each reinvestment pursuant to Section 2.04, the Seller hereby
sells and assigns to the Agent, for the benefit of the parties making such
purchase, an undivided percentage ownership interest, to the extent of the
Receivable Interest then being purchased, in each Pool Receivable then existing
and in the Related Security and Collections with respect thereto.

-35-



--------------------------------------------------------------------------------



 



          (d) Notwithstanding the foregoing, (i) Eureka shall not make purchases
under this Section 2.02 during the Term Period for any Bank in an amount which
would exceed the Purchase Limit minus the aggregate Bank Commitments of the
Term-Out Banks, and (ii) a Bank shall not be obligated to make purchases under
this Section 2.02 at any time in an amount which would exceed such Bank’s Bank
Commitment less such Bank’s ratable share of the aggregate outstanding Capital
held by Eureka (whether or not any portion thereof has been assigned under the
Asset Purchase Agreement), after giving effect to any reductions of the Capital
held by Eureka to be made on the date of such purchase (whether from the
distribution of Collections or from the proceeds of purchases by the Banks).
Each Bank’s obligation shall be several, such that the failure of any Bank to
make available to the Seller any funds in connection with any purchase shall not
relieve any other Bank of its obligation, if any, hereunder to make funds
available on the date of such purchase, but no Bank shall be responsible for the
failure of any other Bank to make funds available in connection with any
purchase.
          Section 2.03 Receivable Interest Computation. Each Receivable Interest
shall be initially computed on its date of purchase. Thereafter until the
Termination Date for such Receivable Interest, such Receivable Interest shall be
automatically recomputed (or deemed to be recomputed) on each day on which there
is an increase or decrease in the amount of Capital of such Receivable Interest
or any other Receivable Interest. Any Receivable Interest, as computed (or
deemed recomputed) as of the day immediately preceding the Termination Date for
such Receivable Interest, shall thereafter remain constant. Each Receivable
Interest shall become zero when Capital thereof and Yield thereon shall have
been paid in full, and all Fees and other amounts owed by the Seller hereunder
to the Investor, the Banks or the Agent are paid and the Servicer shall have
received the accrued Servicer Fee thereon.
          Section 2.04 Settlement Procedures. (a) Collection of the Pool
Receivables shall be administered by a Servicer, in accordance with the terms of
Article VI of this Agreement. The Seller shall provide to the Servicer (if other
than the Seller) on a timely basis all information needed for such
administration, including notice of the occurrence of any Liquidation Day and
current computations of each Receivable Interest.
          (b) The Servicer shall, on each day on which Collections of Pool
Receivables are received by it:
               (i) with respect to each Receivable Interest, set aside and hold
in trust (but not physically segregate) for the Investors or the Banks that hold
such Receivable Interest, out of the percentage of such Collections represented
by such Receivable Interest, an amount equal to the Yield, Fees and Servicer Fee
(and, during the Term Period, an amount equal to the Excess Interest in respect
of all Cash Secured Advances) accrued through such day for such Receivable
Interest and not previously set aside;
               (ii) with respect to each Receivable Interest, if such day is not
a Liquidation Day for such Receivable Interest, reinvest with the Seller on
behalf of the Investors or the Banks that hold such Receivable Interest the
percentage of such Collections represented by such Receivable Interest;

-36-



--------------------------------------------------------------------------------



 



               (iii) if such day is a Liquidation Day for (x) any one or more
(but not all) Receivable Interests, set aside and hold in trust (and, at the
request of the Agent, segregate) for the Investors or the Banks that hold such
Receivable Interests, the percentage of such Collections represented by such
Receivable Interests, or (y) all of the Receivable Interests, set aside and hold
in trust (and, at the request of the Agent, segregate) all of the remaining
Collections received by the Servicer on such date (but not in excess of the
Capital of such Receivable Interests and any other amounts payable by the Seller
hereunder); provided that if amounts are set aside and held in trust on any
Liquidation Day occurring prior to the Termination Date for the applicable
Receivable Interest, and thereafter prior to the next occurring Settlement Date
(Capital) the conditions set forth in Section 3.02 are satisfied or waived by
the Agent, such previously set aside amounts shall, to the extent representing a
return of Capital, be reinvested in accordance with the preceding subsection
(ii) on the day of such subsequent satisfaction or waiver of conditions; and
               (iv) during such times as amounts are required to be reinvested
in accordance with the foregoing subsection (ii) or the proviso to subsection
(iii), release to the Seller for its own account any Collections in excess both
of such amounts and of the amounts that are required to be set aside pursuant to
subsection (i) above.
          (c) [Intentionally Omitted].
          (d) The Servicer shall deposit into the Agent’s Account, (i) on the
Settlement Date (Yield and Fees) for each Receivable Interest, Collections held
for the Investors or the Banks with respect to Yield, Fees, Excess Interest and
other amounts (other than Capital) that relate to such Receivable Interest
pursuant to Section 2.04(b), (ii) on each Settlement Date (Capital) following
delivery of a Seller Report which shows that (x) the outstanding Capital plus
Total Reserves exceeded (y) the product of the Maximum Percentage Factor
multiplied by the Net Receivables Pool Balance (as of the related Reporting
Date), all other Collections held for the Investors or the Banks pursuant to
clause (iii) of Section 2.04(b); provided, however, that the aggregate amount
deposited in the Agent’s Account pursuant to this clause (ii) with respect to
any Seller Report shall not exceed an amount such that, after giving effect to
the application of such amount to the reduction of Capital with respect to the
Receivable Interests shown in that Seller Report, the sum of outstanding Capital
plus the Total Reserves is equal to the product of the Maximum Percentage Factor
multiplied by the Net Receivables Pool Balance, and (iii) on each Settlement
Date (Capital) on which Collections are held for the Investors or the Banks
pursuant to clause (iii) of Section 2.04(b), after giving effect to any deposits
to be made on such date pursuant to the preceding clause (ii) of this
Section 2.04(d), all such remaining Collections.
          (e) Upon receipt of funds deposited into the Agent’s Account, the
Agent shall distribute them as follows:
               (i) if such distribution occurs on a day that is not a
Liquidation Day, first to the Investors, the Banks and, during any Term-Out
Period, the Term-Out Banks that hold the relevant Receivable Interest and to the
Agent in

-37-



--------------------------------------------------------------------------------



 



ratable payment in full of all accrued Yield and Fees and remaining unpaid
accrued interest in respect of all Cash Secured Advances (pursuant to the last
sentence of Section 2.15) and then to the Servicer in payment in full of all
accrued Servicer Fee; and
               (ii) if such distribution occurs on a Liquidation Day, first to
the Investors or the Banks and/or Term-Out Banks that hold the relevant
Receivable Interest and to the Agent in ratable payment in full of all accrued
Yield and Fees and interest in respect of all Cash Secured Advances, second to
such Investors or Banks in reduction to zero of all Capital, third to the
Term-Out Banks in reduction to zero of the principal amount of all Cash Secured
Advances remaining after application of the Cash Collateral in accordance with
Section 2.17(d), fourth to the Investors, Banks, Term-out Banks or the Agent in
payment of any other amounts owed by the Seller hereunder or under any other
Transaction Document, and fifth to the Servicer in payment in full of all
accrued Servicer Fee.
          After the payment in full of Capital, Yield, Fees and the Servicer Fee
with respect to all Receivable Interests, and any other amounts payable by the
Seller to the Investors, the Banks or the Agent hereunder or under any other
Transaction Document, including, without limitation, any reimbursement
obligations of the Seller with respect to any indemnity provided by the Agent
under any Deposit Account Agreement or the Collateral Advance Account Agreement,
all additional Collections with respect to the Receivable Interests shall be
paid to the Seller for its own account.
          (f) For the purposes of this Section 2.04:
               (i) if on any day any Pool Receivable becomes (in whole or in
part) a Diluted Receivable, the Seller shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such Diluted
Receivable;
               (ii) if on any day any of the representations or warranties
contained in Section 4.01(h) is no longer true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in full;
               (iii) except as provided in subsection (i) or (ii) of this
Section 2.04(f), or as otherwise required by applicable law or the relevant
Contract, all Collections received from an Obligor of any Receivables shall be
applied to the Receivables of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates its payment for application to specific Receivables;
               (iv) if and to the extent the Agent, the Investors or the Banks
shall be required for any reason to pay over to an Obligor any amount received
on its behalf hereunder, such amount shall be deemed not to have been so
received but rather to have been retained by the Seller and, accordingly, the
Agent, the

-38-



--------------------------------------------------------------------------------



 



Investors or the Banks, as the case may be, shall have a claim against the
Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.
          (g) Within one Business Day after the end of each Fixed Period in
respect of which Yield is computed by reference to the Investor Rate, the Agent
shall furnish the Seller with an invoice setting forth the amount of the accrued
and unpaid Yield and Fees for such Fixed Period with respect to the Receivable
Interests held by the Investors and the Banks.
          (h) All amounts payable by the Seller or the Servicer under this
Agreement to the Agent for its own account or for the account of the Investor or
the Banks shall be paid in Dollars. The purchase price for Receivable Interests
and all other amounts payable by the Investor or the Banks under this Agreement
shall be payable in Dollars.
          Section 2.05 Fees. (a) Each Investor and Bank shall pay to the
Servicer and the Subservicer an aggregate fee (the “Servicer Fee”) in respect of
each Receivable Interest owned by it in an amount equal to 1/2 of 1% per annum
of the Receivable Interest (expressed as a percentage) of such Investor or Bank
multiplied by the average daily aggregate Outstanding Balance of all
Receivables, from the date of purchase of such Receivable Interest until the
later of the Termination Date for such Receivable Interest or the date on which
the Capital of such Receivable Interest is reduced to zero, payable on each
Settlement Date (Yield and Fees) for such Receivable Interest. So long as ACSC
is the Servicer and ACI is the Subservicer, the Servicer hereby directs the
Investors and the Banks to pay 80% of the Servicer Fee to the Subservicer and
20% of the Servicer Fee to the Servicer. Upon three Business Days’ notice to the
Agent, the Servicer (if not the Originator, the Seller or its designee or an
Affiliate of the Seller) may elect to be paid, as such fee, another percentage
per annum on the average daily aggregate Outstanding Balance of Receivables, but
in no event in excess of 110% of the actual and reasonable costs and expenses of
the Servicer in administering and collecting the Receivables in the Receivables
Pool. The Servicer Fee shall be payable only from Collections pursuant to, and
subject to the priority of payment set forth in, Section 2.04. So long as ACSC
is acting as the Servicer hereunder and ACI is acting as the Subservicer,
amounts paid as the Servicer Fee pursuant to this Section 2.05(a) shall reduce,
on a dollar for dollar basis, the obligation of the Seller to pay the “Servicer
Fee” pursuant to Section 6.03 of the Originator Purchase Agreement, provided
that such obligation of the Seller shall in no event be reduced below zero.
          (b) The Seller shall pay to the Agent certain fees (collectively, the
“Fees”) in the amounts and on the dates set forth in that certain fee agreement
dated as of October 27, 2005 between the Seller and the Agent, as the same may
be amended or restated from time to time (the “Fee Agreement”).
          Section 2.06 Payments and Computations, Etc. (a) All amounts to be
paid or deposited by the Seller or the Servicer hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to the Agent’s Account.
          (b) All computations of Yield, fees, and other amounts hereunder
(including, without limitation, interest on Cash Secured Advances during the
Term Period) shall be made on

-39-



--------------------------------------------------------------------------------



 



the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.
          Section 2.07 Dividing or Combining Receivable Interests. Either the
Seller or the Agent may, upon notice to the other party received at least three
Business Days prior to the last day of any Fixed Period in the case of the
Seller giving notice, or up to the last day of such Fixed Period in the case of
the Agent giving notice, either (i) divide any Receivable Interest into two or
more Receivable Interests having aggregate Capital equal to the Capital of such
divided Receivable Interest, or (ii) combine any two or more Receivable
Interests originating on such last day or having Fixed Periods ending on such
last day into a single Receivable Interest having Capital equal to the aggregate
of the Capital of such Receivable Interests; provided, however, that no
Receivable Interest owned by Eureka may be combined with a Receivable Interest
owned by any Bank.
          Section 2.08 Increased Costs. (a) Without duplication with respect to
any amounts payable pursuant to Section 2.10 and excluding amounts specifically
excluded from the definition of “Taxes” as set forth in Section 2.10 and,
without duplication of any amounts otherwise payable as interest hereunder, if,
after the date hereof, the Agent, any Investor, any Bank, or any bank or other
financial institution providing liquidity and/or credit support to any Investor
in connection with such Investor’s commercial paper program, or any of their
respective Affiliates (each, an “Affected Person”) determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of the capital required or expected to be maintained by
such Affected Person and such Affected Person determines that the amount of such
capital is increased by or based upon the existence of any commitment to make
purchases of or otherwise to maintain the investment in Pool Receivables or
interests therein related to this Agreement or to the funding thereof and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Agent), the Seller shall immediately pay to the Agent for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments; provided, however,
that no Eligible Assignee or Participant shall be entitled to receive any
greater payment under this Section 2.08(a) than such Affected Person would have
been entitled to receive with respect to the rights assigned, participated or
otherwise transferred unless the circumstances giving rise to such greater
payment occurred after the date of such assignment, participation or transfer. A
certificate as to such amounts submitted to the Seller and the Agent by such
Affected Person shall be conclusive and binding for all purposes, absent
manifest error.
          (b) Without duplication with respect to any amounts payable pursuant
to Section 2.10 and excluding amounts specifically excluded from the definition
of “Taxes” as set forth in Section 2.10 and, without duplication of any amounts
otherwise payable as interest hereunder, if, after the date hereof, due to
either (i) the introduction of or any change (other than

-40-



--------------------------------------------------------------------------------



 



any change by way of imposition or increase of reserve requirements which are
included in the calculation of the Eurodollar Rates Reserve Percentage) in or in
the interpretation of any law or regulation or (ii) compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Investor or Bank of agreeing to purchase or purchasing, or
maintaining the ownership of Receivable Interests in respect of which Yield is
computed by reference to the Adjusted Eurodollar Rate, then, upon demand by such
Investor or Bank (with a copy to the Agent), the Seller shall immediately pay to
the Agent, for the account of such Investor or Bank (as a third party
beneficiary), from time to time as specified by such Investor or Bank,
additional amounts sufficient to compensate such Investor or Bank for such
increased costs; provided, however, that no Eligible Assignee or Participant
shall be entitled to receive any greater payment under this Section 2.08(b) than
such Investor or Bank would have been entitled to receive with respect to the
rights assigned, participated or otherwise transferred unless the circumstances
giving rise to such greater payment occurred after the date of such assignment,
participation or transfer. A certificate as to such amounts submitted to the
Seller and the Agent by such Investor or Bank shall be conclusive and binding
for all purposes, absent manifest error.
          (c) Failure or delay on the part of any Affected Person, any Investor
or any Bank, as the case may be, to demand compensation pursuant to this
Section 2.08 shall not constitute a waiver of such Person’s right to demand such
compensation; provided, that the Seller shall not be required to compensate an
Affected Person, an Investor or a Bank (as the case may be) pursuant to this
Section 2.08 for any increased costs incurred more than 180 days prior to the
date that such Person notifies the Seller of the applicable law, regulation,
guideline or request giving rise to such increased costs and of such Person’s
intention to claim compensation therefor; provided, further that, if the
applicable law, regulation, guideline or request giving rise to such increased
costs is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          Section 2.09 [Intentionally Omitted].
          Section 2.10 Taxes. (a) Except as otherwise required by law, any and
all payments and deposits required to be made hereunder or under any other
Transaction Document by the Servicer or the Seller shall be made free and clear
of and without deduction or withholding for or on account of any and all present
or future income, stamp or, without limitation, other taxes, levies, imposts,
deductions, duties, fees, charges or withholdings, and all liabilities with
respect thereto, excluding (A) net income taxes and franchise taxes (imposed in
lieu of net income taxes) and backup withholding taxes that are imposed on an
Affected Person by the United States, a state thereof or a foreign jurisdiction
under the laws of which such Affected Person is organized or any political
subdivision thereof and net income taxes and capital taxes imposed by Canada or
any political subdivision thereof other than Canadian withholding taxes and
other than Canadian taxes based on or measured by income or capital in
connection with the Receivables or the transactions contemplated by the
Transaction Documents resulting from the Seller or any Affected Person (but only
directly and exclusively as a result of any breach by the Seller or the Servicer
(or any delegatee thereof, including the Subservicer) of their respective
obligations under the Transaction Documents) having a permanent establishment in
Canada solely as a result of such transactions, (B) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction described in clause (A) above,

-41-



--------------------------------------------------------------------------------



 



(C) any withholding taxes imposed on amounts payable to an Affected Person at
the time such Affected Person becomes an Affected Person hereunder by virtue of
an assignment, except to the extent that such Affected Person’s assignor (if
any) was entitled at the time of assignment, to receive additional amounts from
the Servicer or the Seller with respect to such Taxes pursuant to this
Section 2.10(a), or (D) any taxes that are imposed as a result of any event
occurring after the Affected Person becomes an Affected Person hereunder by
virtue of an assignment other than a change in law or regulation or the
introduction of any law or regulation or a change in interpretation or
administration of any law (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Seller or the Servicer or any Obligor shall be required by
law to deduct any Taxes from or in respect of any sum payable or deposited
hereunder to (or for the benefit of) any Affected Person, (i) the Seller, or the
Servicer, as the case may be, shall make an additional payment to such Affected
Person, in an amount sufficient so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.10), such Affected Person receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Seller or the Servicer,
as the case may be, shall make such deductions and (iii) the Seller or the
Servicer, as the case may be, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. Within
30 days after the date of any payment of Taxes, the Seller or the Servicer, as
the case may be, will furnish to the Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing payment
thereof.
          (b) In addition, the Seller agrees to pay any present or future stamp
or other documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
          (c) The Seller and Servicer will indemnify each Affected Person for
the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.10) paid by such Affected Person or deducted or withheld from any
Collections (including any Taxes or amounts on account of Taxes deducted by any
Obligor) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within thirty
days from the date the Affected Person makes written demand therefor (and a copy
of such demand shall be delivered to the Agent). A certificate as to the amount
of such indemnification submitted to the Seller and the Agent by such Affected
Person, setting forth, in reasonable detail, the basis for and the calculation
thereof, shall be conclusive and binding for all purposes absent manifest error.
          (d) Each Affected Person that is not (i) a citizen or resident of the
United States, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof), or (iii) any estate or trust that is subject to federal income
taxation regardless of the source of its income shall, on or prior to the date
hereof (or, in the case of any Person who becomes an Affected Person after the
date hereof, on or prior to the date on which it so becomes an Affected Person),
deliver to the Seller two copies of either Internal Revenue Service Form W-8BEN
or Form W-8ECI and any other certificate or statement

-42-



--------------------------------------------------------------------------------



 



of exemption required by Treasury Regulation Section 1.1441-1(a) or
Section 1.1441-6(c) or any subsequent version thereof or successors thereto,
properly completed and duly executed by such Affected Person as will permit,
insofar as the laws of the United States are applicable, such payments to be
made by the Servicer or Seller without withholding or at a reduced rate. Each
such Affected Person shall from time to time thereafter, upon written request
from the Seller, deliver to the Seller any new certificates, documents or other
evidence as described in the preceding sentence as will permit, insofar as the
laws of the United States are applicable, payments under this Agreement to be
made without withholding or at a reduced rate (but only so long as such Affected
Person is legally able to do so).
          (e) The Seller and the Servicer shall not be required to pay any
amounts to any Affected Person in respect of Taxes and Other Taxes pursuant to
paragraphs (a), (b) and (c) above to the extent the obligation to pay such
amounts is attributable to the failure by such Affected Person to comply with
the provisions of paragraph (d) above; provided, however, that should an
Affected Person become subject to Taxes because of its failure to deliver a form
required hereunder, the Seller and the Servicer shall take such steps as such
Affected Person shall reasonably request to assist such Affected Person to
recover such Taxes, at the sole cost and expense of such Affected Person.
          (f) The Seller and Eureka agree that it is each such party’s intent
that any interest income paid to Eureka pursuant to this Agreement and the other
Transaction Documents shall be “portfolio interest” and, therefore, exempt from
U.S. federal withholding tax, under section 881(c) of the Code and the
regulations promulgated thereunder.
          (g) If an Affected Person receives a refund in respect of any Taxes or
Other Taxes as to which it has been indemnified by the Seller and Servicer or
with respect to which the Seller and Servicer have paid additional amounts
pursuant to this Section 2.10, it shall within 30 days from the date of such
receipt pay over the amount of such refund to the Seller and Servicer, net of
all reasonable out-of-pocket expenses of such Affected Person and without
interest (other than interest paid by the relevant taxation authority with
respect to such refund); provided that the Seller and Servicer, upon the request
of such Affected Person, agrees to repay the amount paid over to the Seller and
Servicer (plus penalties, interest or other reasonable charges) to such Affected
Person in the event such Affected Person is required to repay such refund to
such taxation authority.
          Section 2.11 Security Interest. As collateral security for the
performance by the Seller of all the terms, covenants and agreements on the part
of the Seller (whether as Seller or otherwise) to be performed under this
Agreement or any document delivered in connection with this Agreement in
accordance with the terms thereof, including the punctual payment when due of
all obligations of the Seller hereunder or thereunder, whether for
indemnification payments, principal and interest on the Cash Secured Advances,
Yield, Capital, fees, expenses or otherwise, the Seller hereby assigns to the
Agent for its benefit and the ratable benefit of the Investors and the Banks,
and hereby grants to the Agent for its benefit and the ratable benefit of the
Investors and the Banks, a security interest in, all of the Seller’s right,
title and interest in and to (A) the Originator Purchase Agreement and the
Undertaking (Originator), including, without limitation, (i) all rights of the
Seller to receive moneys due or to become due under or pursuant to the
Originator Purchase Agreement or the Undertaking (Originator), (ii) all security
interests and

-43-



--------------------------------------------------------------------------------



 



property subject thereto from time to time purporting to secure payment of
monies due or to become due under or pursuant to the Originator Purchase
Agreement or the Undertaking (Originator), (iii) all rights of the Seller to
receive proceeds of any insurance (including, without limitation, the right to
receive Insurance Proceeds), indemnity, warranty or guaranty with respect to the
Originator Purchase Agreement or the Undertaking (Originator), (iv) claims of
the Seller for damages arising out of or for breach of or default under the
Originator Purchase Agreement or the Undertaking (Originator), and (v) the right
of the Seller to compel performance and otherwise exercise all remedies
thereunder, (B) all Receivables, whether now owned and existing or hereafter
acquired or arising, the Related Security with respect thereto and the
Collections and all other assets, including, without limitation, accounts,
chattel paper, goods, instruments and general intangibles (as those terms are
defined in the UCC), including undivided interests in any of the foregoing,
(C) the Lock-Boxes and Deposit Accounts, and any funds on deposit in any such
account, and (D) to the extent not included in the foregoing, all proceeds of
any and all of the foregoing.
          Section 2.12 Sharing of Payments. If any Investor or any Bank (for
purposes of this Section only, referred to as a “Recipient”) shall obtain
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Capital of, or Yield on, any Receivable
Interest or portion thereof owned by it in excess of its ratable share of
payments made on account of the Capital of, or Yield on, all of the Receivable
Interests owned by the Investors and the Banks (other than as a result of a
payment of Liquidation Fee or different methods for calculating Yield), such
Recipient shall forthwith purchase from the Investors or the Banks which
received less than their ratable share participations in the Receivable
Interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such Recipient, such purchase from each such other Person shall be rescinded and
each such other Person shall repay to the Recipient the purchase price paid by
such Recipient for such participation to the extent of such recovery, together
with an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.
          Section 2.13 Intentionally Omitted.
          Section 2.14 Purchase by Term-Out Banks. At least three Business Days
prior to the Cash Secured Advance Commencement Date for any Bank, the Seller
shall notify the Agent if the Seller wishes the purchase described in this
Section 2.14 to occur. Following such notice, on the Cash Secured Advance
Commencement Date for such Bank, such Bank shall, and agrees to, purchase from
the Investor such Bank’s ratable share of all Receivable Interests then owned by
the Investor for a purchase price equal to the sum of such Bank’s ratable share
of the Capital of such Receivable Interests plus accrued and unpaid Yield and
Fees thereon. Such purchase price shall be payable in immediately available
funds on the Cash Secured Advance Commencement Date for such Bank. The Investor
shall notify the Agent and the Seller of any such purchase. No further
documentation of such purchase shall be required for the effectiveness thereof,
provided that if requested by any purchasing Bank, the Investor (or its

-44-



--------------------------------------------------------------------------------



 



administrative agent) will execute and deliver an assignment to such Bank in
such form as may be mutually agreed between the Investor and such Bank.
          Section 2.15 Interest on Cash Secured Advances. The Seller shall pay
interest to each Term-Out Bank on the unpaid principal amount of such Bank’s
Cash Secured Advance from the date of such Cash Secured Advance until such
principal amount shall be repaid in full, at a rate per annum equal at all times
during each Fixed Period to the Assignee Rate for such Fixed Period, payable in
arrears on each Settlement Date (Yield and Fees). On each Settlement Date (Yield
and Fees) after the Cash Secured Advance Commencement Date for any Bank, the
Agent shall pay to such Bank, on behalf of the Seller, pursuant to a Collateral
Advance Account Direction from the relevant Bank, such Bank’s ratable portion
(based on the outstanding principal amounts of each Bank’s Cash Secured
Advances) of the cash funds that constitute that interest on, and those
dividends from, the Cash Collateral which shall then be available to be
withdrawn from the Collateral Advance Account, for application to the payment of
unpaid accrued interest on the Cash Secured Advances. Any remaining unpaid
accrued interest on the Cash Secured Advances shall be paid from the Collections
of the Pool Receivables pursuant to Section 2.04 and Section 2.17(d).
          Section 2.16 Repayment of Cash Secured Advances. The Seller shall
repay to each Term-Out Bank the aggregate outstanding principal amount of such
Bank’s Cash Secured Advance on the Commitment Termination Date; provided,
however, that recourse for such repayment shall be from, and shall be limited
to, the Cash Collateral and the Collections of the Pool Receivables in
accordance with Section 2.04.
          Section 2.17 Use of Proceeds; Security Interest in Collateral Advance
Account. (a) The Seller hereby agrees that it shall use the proceeds of the Cash
Secured Advances solely to fund and maintain the Collateral Advance Account for
the purpose of funding purchases of Receivable Interests from time to time
during the Term Period.
          (b) The Seller hereby grants to the Agent, for the ratable benefit of
the Term- Out Banks, a security interest in the following, whether now owned and
existing or hereafter acquired or arising (collectively, the “Cash Collateral”):
     (i) the Collateral Advance Account, all funds from time to time credited to
the Collateral Advance Account, all financial assets (including, without
limitation, Eligible Investments) from time to time acquired with any such funds
or otherwise credited to the Collateral Advance Account, all interest,
dividends, cash, instruments and other investment property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such funds or such financial assets, and
     (ii) all proceeds of, collateral for, and supporting obligations relating
to any and all of the Cash Collateral.
          (c) The grant of a security interest by the Seller to the Agent for
the ratable benefit of the Term-Out Banks pursuant to subsection (b) above
secures the payment of the

-45-



--------------------------------------------------------------------------------



 



Seller’s obligation to repay the Cash Secured Advances, and to pay interest
thereon, pursuant to Section 2.15 and Section 2.16, respectively.
          (d) On the Commitment Termination Date for any Bank as to which the
Term Period has occurred, the Agent shall (i) convert the Cash Collateral that
does not constitute cash into cash proceeds and (ii) pay to each Term-Out Bank,
on behalf of the Seller, such Bank’s ratable portion of the Cash Collateral (it
being understood that all the Cash Collateral shall then constitute cash or cash
proceeds), according to the respective outstanding principal amounts of their
respective Cash Secured Advances, for application, first, to the repayment of
the outstanding principal amounts of the Cash Secured Advances and, second, to
the payment of unpaid accrued interest on the Cash Secured Advances (to the
extent such funds are available therefor). Any remaining outstanding principal
amount of, and/or unpaid accrued interest on, the Cash Secured Advances shall be
paid from the Collections of the Pool Receivables pursuant to Section 2.04.
          Section 2.18 Repurchase Option. So long as no Event of Termination or
Incipient Event of Termination would occur or be continuing after giving effect
thereto, the Seller shall have the right (but not any obligation) to repurchase
that portion of each Receivable Interest sold pursuant hereto representing one
or more specified Pool Receivables which are Defaulted Receivables or Delinquent
Receivables, or otherwise identified by the Seller (including such Pool
Receivables as are identified for repurchase by the Seller in order to conform
with, or not to breach, any provision of or order under, the Foreign
Extraterritorial Measures Act (Canada) or regulations thereunder), upon not less
than three Business Days’ prior written notice to the Agent. Such notice shall
specify the date that the Seller desires that such repurchase occur (such date,
the “Repurchase Date”) and shall identify the Receivables to be included in such
repurchase. On the Repurchase Date, the Seller shall transfer to the Agent’s
Account in immediately available funds an amount equal to the lesser of (i) the
Outstanding Balance of the Receivables included in such repurchase and (ii) the
excess, if any, of the outstanding Capital plus Total Reserves over the product
of the Net Receivables Pool Balance (excluding the Receivables included in such
repurchase) and the Maximum Percentage Factor, and upon receipt thereof, the
Agent, the Investors and the Banks shall be deemed to assign and release,
without recourse, representation or warranty, their right, title and interest in
and to the Receivables included in such repurchase. In connection with any such
repurchase, the Agent shall execute and deliver, at the Seller’s request and
expense, any assignment or release that the Seller may reasonably request to
evidence the repurchase of the applicable Receivables. At such time, if any,
that the aggregate Outstanding Balance of all Receivables repurchased pursuant
to this Section exceeds 2% of the aggregate Outstanding Balance of all Pool
Receivables, the Seller will (or will cause the Servicer or the applicable
Originator to) instruct all Obligors of Receivables that are repurchased
pursuant hereto to remit all of their payments in respect of such Receivables to
accounts or post offices boxes other than the Deposit Accounts or the
Lock-Boxes.

-46-



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS OF PURCHASES
          Section 3.01 [Intentionally Omitted].
          Section 3.02 Conditions Precedent to All Purchases and Reinvestments.
Each purchase (including the initial purchase) and each reinvestment shall be
subject to the conditions precedent that (a) in the case of each purchase, the
Servicer shall have delivered to the Agent at least one Business Day prior to
such purchase, in form and substance satisfactory to the Agent, a completed
Seller Report containing information covering the most recently ended reporting
period for which information is required pursuant to Section 6.02(g) and
demonstrating that after giving effect to such purchase no Event of Termination
or Incipient Event of Termination under Section 7.01(i) would occur, (b) in the
case of each reinvestment, the Servicer shall have delivered to the Agent on or
prior to the date of such reinvestment, in form and substance satisfactory to
the Agent, a completed Seller Report containing information covering the most
recently ended reporting period for which information is required pursuant to
Section 6.02(g), (c) as of the date of such purchase or reinvestment, an
Investor or Bank or the Agent shall not have determined, acting reasonably, and
notified the Seller and the Agent that it has or is deemed to have a permanent
establishment within Canada solely as a result of the transactions contemplated
hereby or as a result of any breach by the Seller or the Servicer of any of
their obligations under this Agreement, (d) on the date of such purchase or
reinvestment the following statements shall be true, except that the statement
in clause (iii) below is required to be true only if such purchase or
reinvestment is by an Investor (and acceptance of the proceeds of such purchase
or reinvestment shall be deemed a representation and warranty by the Seller and
the Servicer (each as to itself) that such statements are then true):
     (i) The representations and warranties contained in the second sentence of
Section 4.01(e) and Section 4.02(e)(ii) are correct on and as of the date of any
such purchase as though made on and as of such date and all other
representations and warranties contained in Sections 4.01 and 4.02 are correct
on and as of the date of such purchase or reinvestment as though made on and as
of such date (except insofar as such representations and warranties relate
expressly to an earlier date certain, in which case such representations and
warranties shall be correct as of such earlier date),
     (ii) No event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes an Event of Termination or an
Incipient Event of Termination, and
     (iii) The Agent shall not have given the Seller at least one Business Day’s
notice that the Investors have terminated the reinvestment of Collections in
Receivable Interests, and
     (iv) The Originators shall have sold or contributed to the Seller, pursuant
to the Originator Purchase Agreement, all Originator Receivables arising on or
prior to such date, and
(e) the Agent shall have received such other approvals, opinions or documents as
it may reasonably request.
          Section 3.03 Conditions Precedent to the Effectiveness of Amendment
and Restatement. The effectiveness of this amendment and restatement of the
Original RPA is

-47-



--------------------------------------------------------------------------------



 



subject to the conditions precedent that the Agent shall have received on or
before the date hereof the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Agent:
          (a) Certified copies of the resolutions of the Board of Directors of
the Seller, ACI and ACSC approving this Agreement, the amendment and restatement
effected by the Originator Purchase Agreement and the other documents to be
delivered by such Person hereunder and thereunder and certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the Originator Purchase
Agreement.
          (b) A certificate of the Secretary or Assistant Secretary of each of
the Seller, ACI and ACSC certifying the names and true signatures of the
officers of the Seller and the Originators authorized to sign this Agreement,
the Originator Purchase Agreement and the other documents to be delivered by it
hereunder and thereunder.
          (c) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statement amendments, duly
filed on or before the date hereof under the UCC and PPSA of all jurisdictions
that the Agent may deem necessary or desirable in order to add the International
Receivables and effect such other revisions as the Agent may deem necessary or
desirable to reflect the amendments to the Original RPA, the Original Originator
Purchase Agreement and the other Transaction Documents contemplated by this
Agreement and the Originator Purchase Agreement.
          (d) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing), or copies accompanied by filing authorizations
signed by the applicable secured party, of proper financing statement amendments
and terminations, if any, necessary to release all security interests and other
rights of any Person in (i) the Receivables, Contracts or Related Security
previously granted by the Seller or any Originator and (ii) the collateral
security referred to in Section 2.11 previously granted by the Seller.
          (e) Completed requests for information and search reports, dated on or
before the date hereof, listing all effective financing statements and other
registrations filed in the jurisdictions referred to in subsection (c) above and
in any other jurisdictions reasonably requested by the Agent that name the
Seller or any Originator as debtor, together with copies of such financing
statements and other registrations (none of which shall cover any Receivables,
Contracts, Related Security or the collateral security referred to in
Section 2.11).
          (f) An executed copy of the Deposit Account Agreement relating to the
Deposit Account maintained with Citibank, N.A., as depositary bank, and
described in more detail in Schedule I hereto.
          (g) Favorable opinions (or letters of confirmation and reliance, to
the extent satisfactory to the Agent) of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, U.S. counsel for ACI, the Seller and the Originators and
(ii) Stikeman Elliott LLP, Canadian counsel for ACI and the Canadian Originator,
in each case in form and substance satisfactory to the Agent.
          (h) An executed copy of the Originator Purchase Agreement.

-48-



--------------------------------------------------------------------------------



 



          (i) A copy of the by-laws of the Seller and each Originator, certified
by the Secretary or Assistant Secretary of the Seller or such Originator, as the
case may be (or, to the extent previously delivered, such officer may certify
that the by-laws of such Person remain unchanged).
          (j) A copy of the certificate or articles of incorporation of the
Seller and each Originator, certified as of a recent date by the Secretary of
State or other appropriate official of the state of its organization (or, to the
extent previously delivered, the Secretary or Assistant Secretary of such Person
may certify that the articles of incorporation or the certificate of formation
of such Person remain unchanged), and a certificate as to the good standing of
the Seller and each Originator from such Secretary of State or other official,
dated as of a recent date.
          (k) A pro forma Weekly Report for the period ending January 25, 2008
and a pro forma Monthly Report for the period ending December 31, 2007, each
certified by an authorized financial officer of the Servicer with responsibility
for such Seller Report and reflecting the inclusion of the International
Receivables.
          (1) An executed copy of the Four Party Agreement.
          (m) An executed copy of each of (i) an amendment and reaffirmation of
the Undertaking (Originator) and (ii) an amendment and reaffirmation of the
Undertaking (Servicer).
          (n) Representative samples of invoices with respect to the
International Receivables.
          (o) Executed copies of the documents comprising the Bank Agreement
Security Letters.
          (p) An executed copy of a certificate of the chief financial officer
of ACI regarding Adverse Claims in the form attached hereto as
Annex N.
          (q) Evidence that the Seller has paid all reasonable fees, costs,
expenses and other amounts owed by the Seller to the Investors, the Banks and
the Agent as of the date hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.01 Representations and Warranties of the Seller. The Seller
hereby represents and warrants as follows:
          (a) The Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the jurisdiction set forth in Schedule IV
hereto (as such Schedule IV is modified in accordance herewith), and is duly
qualified to do business, and is in good standing, in every jurisdiction where
the nature of its business requires it to be so qualified, unless the failure to
so qualify would not have a Material Adverse Effect.

-49-



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and performance by the Seller of the
Transaction Documents and the other documents to be delivered by it hereunder,
including the Seller’s use of the proceeds of purchases and reinvestments,
(i) are within the Seller’s corporate powers, (ii) have been duly authorized by
all necessary corporate action, (iii) do not contravene (1) the Seller’s charter
or by-laws, (2) any law, rule or regulation applicable to the Seller, (3) any
contractual restriction binding on or affecting the Seller or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Seller or its property, and (iv) do not result in or require the
creation of any lien, security interest or other Adverse Claim, charge or
encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
to which the Seller is a party has been duly executed and delivered by the
Seller.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Seller of the Transaction
Documents or any other document to be delivered thereunder, except for the
filing of UCC financing statements which are referred to therein.
          (d) Each of the Transaction Documents to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).
          (e) Since September 30, 2007 there has been no material adverse change
in the business, operations or financial condition of the Seller.
          (f) There is no pending or, to the Seller’s knowledge, threatened
action, investigation or proceeding affecting the Seller before any court,
governmental agency or arbitrator which may have a Material Adverse Effect.
          (g) No proceeds of any purchase or reinvestment will be used to
acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934.
          (h) Immediately prior to the purchase by the Investor or the Banks, as
the case may be, the Seller is the legal and beneficial owner of the Pool
Receivables and Related Security free and clear of any Adverse Claim; upon each
purchase or reinvestment, the Investors or the Banks, as the case may be, shall
acquire a valid and perfected first priority undivided percentage ownership
interest to the extent of the pertinent Receivable Interest in each Pool
Receivable then existing or thereafter arising and in the Related Security and
Collections with respect thereto. No effective financing statement or other
instrument similar in effect covering any Contract or any Pool Receivable or the
Related Security or Collections with respect thereto is on file in any recording
office, except those filed in favor of the Agent relating to this Agreement and
those filed by the Seller pursuant to the Originator Purchase Agreement. Each
Receivable characterized in any Seller Report or other written statement made by
or on behalf of the Seller as an Eligible Receivable or as included in the Net
Receivables Pool Balance is, as of the date of

-50-



--------------------------------------------------------------------------------



 



such Seller Report or other statement, an Eligible Receivable or properly
included in the Net Receivables Pool Balance.
          (i) Each Seller Report (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), including the calculations therein, and all
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished at any time by or on behalf of the Seller
to the Agent, the Investors or the Banks in connection with this Agreement is or
will be accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent, Investors or the Banks, as the case may be, at such
time) as of the date so furnished, and no such document contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.
          (j) The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the Pool
Receivables are located at the address or addresses referred to in
Section 5.01(b). The Seller is located in the jurisdiction of organization set
forth in Schedule IV hereto (as modified in accordance herewith) for purposes of
Section 9-307 of the UCC as in effect in the State of New York; and the office
in the jurisdiction of organization of the Seller in which a UCC financing
statement is required to be filed in order to perfect the security interest
granted by the Seller hereunder is set forth in Schedule IV hereto (as modified
in accordance herewith).
          (k) The names and addresses of all the Deposit Banks, together with
the post office boxes and account numbers of the Lock-Boxes and Deposit Accounts
of the Seller at such Deposit Banks, are as specified in Schedule I hereto, as
such Schedule I may be amended from time to time pursuant to Section 5.01(g).
The Lock-Boxes and Deposit Accounts are the only post office boxes and accounts
into which Collections of Receivables are deposited or remitted. The Seller has
delivered to the Agent a fully executed Deposit Account Agreement with respect
to each Deposit Account and any associated Lock-Boxes.
          (l) Each purchase of a Receivable Interest and each reinvestment of
Collections in Pool Receivables will constitute (i) a “current transaction”
within the meaning of Section 3(a)(3) of the Securities Act of 1933, as amended,
and (ii) a purchase or other acquisition of notes, drafts, acceptances, open
accounts receivable or other obligations representing part or all of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended.
          (m) The Seller is not known by and does not use any tradename or
doing-business-as name.
          (n) The Seller was incorporated on October 20, 2005, and the Seller
(i) did not engage in any business activities prior to October 27, 2005 and
(ii) has not engaged in business activities inconsistent with the terms of all
the transactions contemplated by the Original Originator Purchase Agreement or
the Original RPA prior to the date of this Agreement. The Seller has no
Subsidiaries.

-51-



--------------------------------------------------------------------------------



 



          (o) (i) The fair value of the property of the Seller is greater than
the total amount of liabilities, including contingent liabilities, of the
Seller, (ii) the present fair salable value of the assets of the Seller is not
less than the amount that will be required to pay all probable liabilities of
the Seller on its debts as they become absolute and matured, (iii) the Seller
does not intend to, and does not believe that it will, incur debts or
liabilities beyond the Seller’s abilities to pay such debts and liabilities as
they mature and (iv) the Seller is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which the
Seller’s property would constitute unreasonably small capital.
          (p) With respect to each Pool Receivable, the Seller (i) shall have
received such Pool Receivable as a contribution to the capital of the Seller by
the U.S. Originator or (ii) shall have purchased such Pool Receivable from an
Originator in exchange for payment (made by the Seller to such Originator in
accordance with the provisions of the Originator Purchase Agreement) of cash or
the Deferred Purchase Price, or a combination thereof, in an amount which
constitutes fair consideration and reasonably equivalent value. Each such sale
referred to in clause (ii) of the preceding sentence shall not have been made
for or on account of an antecedent debt owed by any Originator to the Seller and
no such sale is or may be voidable or subject to avoidance under any section of
the Federal Bankruptcy Code or any other state, Canadian or provincial law.
          (q) The Seller has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with Canadian generally accepted
accounting principles).
          (r) No transaction contemplated by this Agreement or any of the other
Transaction Documents with respect to the Seller requires compliance with any
bulk sales act or similar law (other than the Bulk Sales Act (Newfoundland and
Labrador)).
          (s) No Receivable originated by the Canadian Originator, the Obligor
of which has a billing address in Canada, was issued for an amount in excess of
the fair market value of the merchandise, insurance or services provided by the
Canadian Originator to which the Receivable relates.
          (t) No Contract or any other books, records or other information
relating to any Receivable originated by the Canadian Originator, the Obligor of
which has a billing address in Canada, contain any “personal information” as
defined in, or any other information regulated under (i) the Personal
Information Protection and Electronic Documents Act (Canada), or (ii) any other
similar statutes of Canada or any province in force from time to time which
restrict, control, regulate or otherwise govern the collection, holding, use or
communication of information.
          (u) The Seller has marked its master data processing records
evidencing Pool Receivables, including master data processing records evidencing
Pool Receivables arising out

-52-



--------------------------------------------------------------------------------



 



of the sale of lumber, with a legend evidencing that Receivable Interests
related to such Pool Receivables have been sold in accordance with this
Agreement.
          Section 4.02 Representations and Warranties of the Servicer. The
Servicer hereby represents and warrants as follows:
          (a) The Servicer is a corporation duly incorporated, validly existing
and in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a Material Adverse Effect.
          (b) The execution, delivery and performance by the Servicer of this
Agreement, the other Transaction Documents to which it is a party and any other
documents to be delivered by it hereunder or thereunder (i) are within the
Servicer’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (1) the Servicer’s charter or by-laws,
(2) any law, rule or regulation applicable to the Servicer, (3) any material
contractual restriction binding on or affecting the Servicer or its property or
(4) any order, writ, judgment, award, injunction or decree binding on or
affecting the Servicer or its property, and (iv) do not result in or require the
creation of any lien, security interest or other Adverse Claim, charge or
encumbrance upon or with respect to any of its properties. This Agreement has
been duly executed and delivered by the Servicer.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Servicer of this Agreement or
any other document to be delivered by it hereunder.
          (d) This Agreement constitutes the legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(whether considered in a proceeding at law or in equity).
          (e) (i) The consolidated balance sheet of ACI as at September 30,
2007, and the related consolidated statements of income and cash flow of ACI for
the fiscal quarter then ended, copies of which have been furnished to the Agent,
fairly present the financial condition of ACI as at such date and the results of
the operations of ACI for the period ended on such date, all in accordance with
Canadian generally accepted accounting principles consistently applied, and
(ii) since September 30, 2007 there has been no material adverse change in the
business operation or financial condition of ACI and its Subsidiaries taken as a
whole.
          (f) There is no pending or, to the Servicer’s knowledge, threatened
action, investigation or proceeding affecting the Servicer or any of its
Subsidiaries before any court, governmental agency or arbitrator which may have
a Material Adverse Effect.
          (g) Each Receivable characterized in any Seller Report as an Eligible
Receivable or as included in the Net Receivables Pool Balance is, as of the date
of such Seller Report, an Eligible Receivable or properly included in the Net
Receivables Pool Balance.

-53-



--------------------------------------------------------------------------------



 



          (h) Each Seller Report (if prepared by the Servicer or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Servicer or an Affiliate), including the calculations therein, and all
information, exhibits, financial statements, documents, books, records or
reports furnished or to be furnished at any time by the Servicer to the Agent,
the Investors or the Banks in connection with this Agreement is or will be
accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent, Investors or the Banks, as the case may be, at such
time) as of the date so furnished, and no such document contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein, in
the light of the circumstances under which they were made, not misleading.
          (i) The Servicer has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all material state and local tax returns and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with Canadian generally accepted accounting principles).
          (j) For purposes of Section 9-307 of the UCC as in effect in the State
of New York, the U.S. Originator is located in the jurisdiction of organization
set forth in Schedule IV hereto, and the Canadian Originator is located in the
jurisdiction of its chief executive and registered office set forth in
Schedule IV hereto (in each case as such Schedule IV is modified in accordance
herewith). The office in the jurisdiction of organization (or other applicable
jurisdictions, in the case of the Canadian Originator) of each Originator in
which a financing statement or other applicable registrations under the PPSA are
required to be filed in order to perfect the security or ownership interest
granted by such Originator under the Originator Purchase Agreement is set forth
in Schedule IV hereto (as modified in accordance herewith). The principal place
of business and chief executive office of the U.S. Originator, the principal
place of business and chief executive and registered office of the Canadian
Originator and the office where each Originator keeps its records concerning the
Originator Receivables are located (and have been located for the five years
prior to the date of this Agreement) at the address or addresses set forth in
Schedule IV hereto (as modified in accordance herewith). Neither Originator has
changed its name during the five years prior to the date of this Agreement,
except as set forth in Schedule IV hereto, as modified in accordance herewith.
          (k) The Insurance Policy has been validly issued by the Insurer to ACI
and is, on the date hereof, in full force and effect. The copy of the Insurance
Policy attached hereto as Annex H is true, correct and complete as of the date
hereof. All statements made by ACI in the application for the Insurance Policy
were true, correct and complete in all material respects when made. As of the
date hereof, all the premiums due on December 10, 2007 under the Insurance
Policy for the policy period ended August 31, 2007 have been paid. ACI has
performed all of its duties under the Insurance Policy and has timely filed all
claims payable thereunder in such form as is required by the Insurer. The
Insurance Policy has not been amended, supplemented or otherwise modified except
as permitted by Section 6.02(a), and ACI has not waived any of its rights
thereunder. The Insurer has been directed to pay all Insurance Proceeds directly
into a Deposit Account that is subject to a Deposit Account Agreement or as
otherwise directed by the Agent.

-54-



--------------------------------------------------------------------------------



 



          (l) The Servicer has marked the Seller’s master data processing
records evidencing the Pool Receivables, including master data processing
records evidencing Pool Receivables arising out of the sale of lumber, with a
legend, acceptable to the Agent, evidencing that Receivable Interests therein
have been sold.
ARTICLE V
COVENANTS
          Section 5.01 Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which no Capital of or Yield on any Receivable
Interest shall be outstanding or the date all other amounts owed by the Seller
hereunder to the Investors, the Banks or the Agent are paid in full:
          (a) Compliance with Laws, Etc. The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not have a Material Adverse
Effect.
          (b) Offices, Records, Name and Organization. Subject to
Section 10.01(e), the Seller will keep its principal place of business and chief
executive office and the office where it keeps its records concerning the Pool
Receivables at the address of the Seller set forth on Schedule III hereto or,
upon 30 days’ prior written notice, together with an updated Schedule III, to
the Agent, at any other locations within the United States. The Seller will not
change its name or its state of organization, unless (i) the Seller shall have
provided the Agent with at least 30 days’ prior written notice thereof, together
with an updated Schedule IV, and (ii) no later than the effective date of such
change, all actions, documents and agreements reasonably requested by the Agent
to protect and perfect the Agent’s interest in the Receivables, the Related
Security and the other assets of the Seller in which a security interest is
granted hereunder have been taken and completed. Upon confirmation by the Agent
to the Seller of the Agent’s receipt of any such notice (together with an
updated Schedule IV) and the completion or receipt of the actions, agreements
and documents referred to in clause (ii) of the preceding sentence, Schedule IV
hereto shall, without further action by any party, be deemed to be amended and
replaced by the updated Schedule IV accompanying such notice. The Seller also
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, without limitation, records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).
          (c) Performance and Compliance with Contracts and Credit and
Collection Policy. The Seller will, at its expense, timely and fully perform and
comply with all material provisions, covenants and other promises required to be
observed by it under the Contracts

-55-



--------------------------------------------------------------------------------



 



related to the Pool Receivables, and timely and fully comply in all material
respects with the Credit and Collection Policy in regard to each Pool Receivable
and the related Contract.
          (d) Sales, Liens, Etc. Except for the ownership and security interests
created hereunder in favor of the Agent, the Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, the Seller’s undivided interest
in any Pool Receivable, Related Security, related Contract or Collections, or
upon or with respect to any account to which any Collections of any Pool
Receivable are sent, or assign any right to receive income in respect thereof.
          (e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not (and will not permit the Servicer or any
Originator to) extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto.
          (f) Change in Business or Credit and Collection Policy. The Seller
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, have a Material Adverse Effect.
          (g) Change in Payment Instructions to Obligors. The Seller will not
add or terminate any bank, post office box or bank account as a Deposit Bank,
Lock-Box or Deposit Account from those listed in Schedule I hereto, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller or payments to be made to any Lock-Box or Deposit Account, unless the
Agent shall have received prior notice of such addition, termination or change
(including an updated Schedule I) and a fully executed Deposit Account Agreement
with each new Deposit Bank or with respect to each new Lock-Box or Deposit
Account. Upon confirmation by the Agent to the Seller of the Agent’s receipt of
any such notice and the related documents, Schedule I hereto shall, without
further action by any party, be deemed to be amended and replaced by the updated
Schedule I accompanying such notice.
          (h) Deposits to Lock-Boxes and Deposit Accounts. The Seller will (or
will cause the Servicer or the Originators to) instruct all Obligors to remit
all their payments in respect of Receivables to Lock-Boxes or Deposit Accounts
(provided that Obligors with respect to International Receivables and
Receivables originated by the U.S. Originator shall be instructed to remit such
payments to Lock-Boxes or Deposit Accounts located in the United States). If the
Seller or Servicer shall receive any Collections directly, it shall immediately
(and in any event within two Business Days) deposit the same to a Lock-Box or a
Deposit Account (provided that Collections related to an International
Receivable or a Receivable originated by the U.S. Originator shall be deposited
to a Lock-Box or a Deposit Account in the United States) and until it does so,
shall hold the same in trust for the Agent. The Seller will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-Box or Deposit Account, cash or cash proceeds other than Collections of
Receivables, provided, that if any PST are deposited or credited to any Lock-Box
or Deposit Account, the Seller will (or will cause the Servicer or the
Originators to), within two Business Days of such deposit or credit, separate
such deposits and credits from the Collections held in any applicable Lock-Box
or Deposit Account and withdraw such deposited or credited amount from such
Lock-Box or Deposit Account.

-56-



--------------------------------------------------------------------------------



 



          (i) Marking of Records. At its expense, the Seller will mark its
master data processing records evidencing Pool Receivables with a legend
evidencing that Receivable Interests related to such Pool Receivables have been
sold in accordance with this Agreement.
          (j) Further Assurances. (i) The Seller agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary or desirable,
or that the Agent may reasonably request, to perfect, protect or more fully
evidence the Receivable Interests purchased under this Agreement, or to enable
the Investors, the Banks or the Agent to exercise and enforce their respective
rights and remedies under this Agreement.
               (ii) The Seller authorizes the Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the collateral described in Section 2.11, which financing statements
may describe the collateral covered thereby as “all assets of the Seller,” “all
personal property of the Seller” or words of similar effect.
          (k) Reporting Requirements. The Seller will provide to the Agent (in
multiple copies, if requested by the Agent) the following:
          (i) as soon as available and in any event within 60 days after the end
of each quarter of each fiscal year of each of the Parent and ACI (including the
fourth quarter), a consolidated balance sheet of each of the Parent and ACI as
of the end of such quarter and consolidated statements of income and cash flow
of each of the Parent and ACI for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, in each case
certified by the chief financial officer of the Parent or ACI, as the case may
be; provided that to the extent a consolidated balance sheet and consolidated
statements of income and cash flow are not prepared in respect of ACI, the
delivery of a consolidated balance sheet and consolidated statements of income
and cash flow of the Parent as prescribed above shall satisfy the reporting
requirements set forth in this Section 5.01(k)(i);
          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Parent, a copy of the consolidated annual report
for such year for the Parent, containing consolidated financial statements
accompanied by an audit report of independent certified public accountants of
recognized national standing with no Impermissible Qualifications;
          (iii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Seller, a balance sheet of the Seller as of the
end of such fiscal year and a statement of income and cash flow of the Seller
for the period commencing at the end of the previous fiscal year and ending with
the end of such fiscal year, certified by the chief financial officer of the
Seller;
          (iv) as soon as possible and in any event within five days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such

-57-



--------------------------------------------------------------------------------



 



Event of Termination or Incipient Event of Termination and the action that the
Seller has taken and proposes to take with respect thereto;
          (v) promptly after the sending or filing thereof, copies of all
reports that any Originator sends to any of its security holders, and copies of
all reports and registration statements that any Originator or any of its
Subsidiaries files with the SEC or any other U.S., Canadian or other national or
provincial securities exchange;
          (vi) with respect to the Seller or any ERISA Affiliate, as soon as
possible, and in any event within 10 days after the Seller or ACI knows or has
reason to believe that any of the events or conditions specified below has
occurred or exists, notice of such event or condition (and provide a copy of any
report or notice required to be filed with or given to PBGC):
     (A) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, unless the 30 day notice requirement in respect
thereof has been waived by the PBGC;
     (B) a notice of intent to terminate any Plan or any action taken to
terminate any Plan, provided notice of intent to terminate is required pursuant
to Section 4041(a)(2) of ERISA;
     (C) the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt of a notice from a Multiemployer Plan that such action has been
taken by PBGC with respect to such Multiemployer Plan;
     (D) the complete or partial withdrawal from a Multiemployer Plan that
results in liability under Section 4201 or 4204 of ERISA or the receipt of
notice from a Multiemployer Plan that it is in reorganization or insolvency or
that it intends to terminate or has terminated;
     (E) the institution of a proceeding by a fiduciary of any Multiemployer
Plan to enforce Section 515 of ERISA, which proceeding is not dismissed within
30 days; and
     (F) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax exempt status of the trust of which such Plan is a part if security has
not been provided in accordance with the provisions of these Sections;
          (vii) subject to Section 10.01(f), at least 30 days prior to any
change in the name, chief executive or registered office or jurisdiction of

-58-



--------------------------------------------------------------------------------



 



organization of any Originator or the Seller, a notice setting forth the new
name, chief executive or registered office or jurisdiction of organization and
the effective date thereof;
          (viii) promptly after the Seller obtains knowledge thereof, notice of
any “Event of Termination” or “Facility Termination Date” under the Originator
Purchase Agreement and notice of any Insurance Policy Event;
          (ix) so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that any
Originator has stopped selling or contributing to the Seller, pursuant to the
Originator Purchase Agreement, all newly arising Originator Receivables;
          (x) at the time of the delivery of the financial statements provided
for in clauses (i) and (ii) of this paragraph, a certificate of the president,
the chief financial officer or the treasurer of the Seller to the effect that,
to the best of such officer’s knowledge, no Event of Termination has occurred
and is continuing or, if any Event of Termination has occurred and is
continuing, specifying the nature and extent thereof;
          (xi) promptly after receipt thereof, copies of all notices received by
the Seller from any Originator under the Originator Purchase Agreement;
          (xii) promptly following receipt thereof, copies of all schedules,
endorsements and notices received from the Insurer with respect to the Insurance
Policy (including any notice that any additional premium is due in accordance
with Section 4 of the “Declarations and Payment of Premium” endorsement to the
Insurance Policy);
          (xiii) immediately upon obtaining knowledge thereof, and in any event
on the day such event occurs, notice that all indebtedness under the Bank
Agreement has become due and payable (whether by declaration or automatically);
          (xiv) concurrently with the sending thereof to the Insurer, any notice
by ACI terminating the Insurance Policy; and
          (xv) such other information respecting the Receivables or the
condition or operations, financial or otherwise, of the Seller as the Agent may
from time to time reasonably request.
Reports and financial statements required to be delivered pursuant to clauses
(i), (ii) and (v) of this Section 5.01(k) shall be deemed to have been delivered
on the date on which the Parent posts such reports, or reports containing such
financial statements, on the Parent’s website on the Internet at
www.abitibibowater.com or when such reports, or reports containing such
financial statements, are posted on the SEC’s website at www.sec.gov; provided
that the Seller shall deliver paper copies of the reports and financial
statements referred to in clauses (i), (ii) and (v) of this Section 5.01(k) to
the Agent or any Investor or Bank who requests the Seller to deliver

-59-



--------------------------------------------------------------------------------



 



such paper copies until written notice to cease delivering paper copies is given
by the Agent or such Investor or Bank, as applicable.
          (1) Separateness. (i) The Seller shall at all times maintain at least
one independent director (x) who is not currently and has not been during the
five years preceding the date of this Agreement an officer, director or employee
of an Affiliate of the Seller or any Other Company, (y) is not a current or
former officer or employee of the Seller and (z) is not a stockholder of any
Other Company or any of their respective Affiliates.
               (ii) The Seller shall not direct or participate in the management
of any of the Other Companies’ operations.
               (iii) The Seller shall conduct its business from an office
separate from that of the Other Companies (but which may be located in the same
facility as one or more of the Other Companies). The Seller shall have
stationery and other business forms and a mailing address and a telephone number
separate from that of the Other Companies.
               (iv) The Seller shall at all times be adequately capitalized in
light of its contemplated business.
               (v) The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.
               (vi) The Seller shall maintain its assets and transactions
separately from those of the Other Companies and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and evidence such assets and transactions by appropriate entries
in books and records separate and distinct from those of the Other Companies.
The Seller shall hold itself out to the public under the Seller’s own name as a
legal entity separate and distinct from the Other Companies. The Seller shall
not hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Companies.
               (vii) The Seller shall not maintain any joint account with any
Other Company or become liable as a guarantor or otherwise with respect to any
Debt or contractual obligation of any Other Company.
               (viii) The Seller shall not make any payment or distribution of
assets with respect to any obligation of any Other Company or grant an Adverse
Claim on any of its assets to secure any obligation of any Other Company.
               (ix) The Seller shall not make loans, advances or otherwise
extend credit to any of the Other Companies.
               (x) The Seller shall hold regular duly noticed meetings of its
Board of Directors and make and retain minutes of such meetings.

-60-



--------------------------------------------------------------------------------



 



               (xi) The Seller shall have bills of sale (or similar instruments
of assignment) and, if appropriate, UCC-1 or PPSA financing statements or other
appropriate registrations, with respect to all assets purchased from any of the
Other Companies.
               (xii) The Seller shall not engage in any transaction with any of
the Other Companies, except as permitted by this Agreement and as contemplated
by the Originator Purchase Agreement.
               (xiii) The Seller shall comply with (and cause to be true and
correct) each of the facts and assumptions contained in paragraphs I. A. 1-2 on
pages 5-11 of the true sale and substantive non-consolidation opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP delivered pursuant to Section 3.01(g) of
the Original RPA.
          (m) Originator Purchase Agreement. The Seller will not amend, waive or
modify any provision of the Originator Purchase Agreement or waive the
occurrence of any “Event of Termination” under the Originator Purchase
Agreement, without in each case the prior written consent of the Agent;
provided, however, that the Seller may amend the percentage set forth in the
definition of “Discount” in the Originator Purchase Agreement in accordance with
the provisions of the Originator Purchase Agreement without the consent of the
Agent; provided, further, that the Seller shall promptly notify the Agent of any
such amendment. The Seller will perform all of its obligations under the
Originator Purchase Agreement in all material respects and will enforce the
Originator Purchase Agreement in accordance with its terms in all material
respects.
          (n) Nature of Business. The Seller will not engage in any business
other than the purchase or acquisition of Receivables, Related Security and
Collections from the Originators and the transactions contemplated by this
Agreement. The Seller will not create or form any Subsidiary.
          (o) Mergers, Etc. The Seller will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person, other than as contemplated by this Agreement and the
Originator Purchase Agreement.
          (p) Distributions, Etc. The Seller will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of capital stock
of the Seller, or return any capital to its shareholders as such, or purchase,
retire, defease, redeem or otherwise acquire for value or make any payment in
respect of any shares of any class of capital stock of the Seller or any
warrants, rights or options to acquire any such shares, now or hereafter
outstanding; provided, however, that the Seller may declare and pay cash
dividends on its capital stock to its shareholders so long as (i) no Event of
Termination shall then exist or would occur as a result thereof, (ii) such
dividends are in compliance with all applicable law including the corporate law
of the state of Seller’s incorporation, and (iii) such dividends have been
approved by all necessary and appropriate corporate action of the Seller.

-61-



--------------------------------------------------------------------------------



 



          (q) Debt. The Seller will not incur any Debt, other than any Debt
incurred pursuant to this Agreement and the Deferred Purchase Price payable to
the Originators.
          (r) Certificate of Incorporation. The Seller will not amend or delete
Articles THIRD, FIFTH, SEVENTH, TENTH, ELEVENTH or TWELFTH of its certificate of
incorporation.
          (s) Tangible Net Worth. The Seller will have, as of the due date of
each Monthly Report, a Tangible Net Worth equal to at least 8.0% of the
Outstanding Balance of the Receivables at such time.
          (t) Insurance. The Seller will not take or omit to take, any action
which gives rise to an exclusion from coverage under the Insurance Policy.
          Section 5.02 Covenant of the Seller and the Originators. Until the
latest of the Facility Termination Date or the date on which no Capital of or
Yield on any Receivable Interest shall be outstanding or the date all other
amounts owed by the Seller hereunder to the Investors, the Banks or the Agent
are paid in full, each of the Seller and each Originator will, at their
respective expense, from time to time during regular business hours as requested
by the Agent, permit the Agent or its agents or representatives (including
independent public accountants, which may be the Seller’s or such Originator’s
independent public accountants), (i) to conduct periodic audits of the
Receivables, the Related Security and the related books and records and
collections systems of the Seller or such Originator, as the case may be,
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller or any Originator, as the case may
be, relating to Pool Receivables and the Related Security, including, without
limitation, the Contracts, and (iii) to visit the offices and properties of the
Seller or any Originator, as the case may be, for the purpose of examining such
materials described in clause (ii) above, and to discuss matters relating to
Pool Receivables and the Related Security or the Seller’s or any Originator’s
performance under the Transaction Documents or under the Contracts with any of
the officers or employees of the Seller or any Originator, as the case may be,
having knowledge of such matters. In addition, in relation to each audit of the
type described in clause (i) above, the Agent may, at the Seller’s expense,
appoint independent public accountants (which may be accountants other than the
Seller’s regular independent public accountants) or consultants, or utilize the
Agent’s representatives or auditors, to prepare and deliver to the Agent a
written report with respect to the Receivables and the Credit and Collection
Policy (including, in each case, the systems, procedures and records relating
thereto) on a scope and in a form reasonably requested by the Agent. The expense
of one audit in each calendar year of the type described in clause (i) above,
together with the associated written reports of the independent public
accountant or consultant described in the preceding sentence, shall be borne by
the Seller; provided, however, that after the occurrence and during the
continuance of an Event of Termination or an Incipient Event of Termination or
following an audit report indicating an audit deficiency that remains
uncorrected, the expense of any additional audits and visits as the Agent shall
deem reasonably necessary under the circumstances shall be borne by the Seller.

-62-



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATION AND COLLECTION
OF POOL RECEIVABLES
          Section 6.01 Designation of Servicer. The servicing, administration
and collection of the Pool Receivables shall be conducted by the Servicer so
designated hereunder from time to time. Until the Agent gives notice to the
Seller of the designation of a new Servicer in accordance with the provisions of
the next sentence, ACSC is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. The
Agent may, at any time after the occurrence and during the continuance of a
Servicer Default, designate as Servicer any Person (including itself) to succeed
ACSC or any successor Servicer, if such Person shall consent and agree to the
terms hereof. The Servicer may, with the prior consent of the Agent, subcontract
with any other Person for the servicing, administration or collection of the
Pool Receivables. Any such subcontract shall not affect the Servicer’s liability
for performance of its duties and obligations pursuant to the terms hereof, and
any such subcontract shall automatically terminate upon designation of a
successor Servicer. The Servicer hereby appoints ACI as subservicer (ACI, in
such capacity, the “Subservicer”) to perform the servicing, administration and
collections functions of the Servicer hereunder and with respect to the other
Transaction Documents; provided that the foregoing designation of ACI as
subservicer does not (i) extend to the amendment or modification of a Receivable
in accordance with Section 6.02(c) or (ii) contravene or otherwise exceed or
violate Section 6.09. In no instance will the servicing and subservicing
hereunder be inconsistent with, or in violation of, the terms and conditions of
the Insurance Policy (and ACI shall continue its servicing and administration of
the Insurance Policy). The Agent hereby consents to the designation of ACI as
subservicer hereunder.
          Section 6.02 Duties of Servicer. (a) The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Pool Receivable from time to time, all in accordance with applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy. The Seller and the Agent hereby appoint the
Servicer, from time to time designated pursuant to Section 6.01, as agent for
themselves and for the Investors and the Banks to enforce their respective
rights and interests in the Pool Receivables, the Related Security and the
Collections with respect thereto. In performing its duties as Servicer, the
Servicer shall exercise the same care and apply the same policies as it would
exercise and apply if it owned such Receivables and shall act in the best
interests of the Seller, the Investors and the Banks. The Servicer’s and the
Subservicer’s duties hereunder shall include paying, on behalf of the
Originators, all premiums due under the Insurance Policy when the same are due
(and the Servicer and the Subservicer shall provide the Agent with evidence of
such payment by no later than the Business Day following the date such payment
is due) and performing all obligations of ACI under the Insurance Policy in
accordance with the terms of the Insurance Policy. Without limiting the
foregoing, the Servicer or the Subservicer will (i)(x) immediately, upon
obtaining knowledge of the relevant Obligor’s insolvency and (y) in all other
cases, no later than four months after the relevant Receivable becomes due, file
a claim under the Insurance Policy in such form as is required by the Insurer
and with properly completed supporting documentation; (ii) not take any action
to amend, supplement or otherwise modify the Insurance Policy (including,
without limitation, consenting

-63-



--------------------------------------------------------------------------------



 



to any changes to the Insurance Policy proposed by the Insurer as part of the
annual renewal process) or waive any of its rights thereunder, without the
Agent’s prior written consent in each case (other than any replacement of a
Coverage Certificate that would not result in an Insurance Policy Event);
(iii) not change the directions given to the Insurer to pay all Insurance
Proceeds directly into the Agent’s Account; (iv) service the Receivables as
required by the Insurer pursuant to the Insurance Policy; (v) deliver to the
Insurer in a timely fashion any document or report required by the Insurer; and
(vi) not take, or omit to take, any action which gives rise to an exclusion from
coverage under the Insurance Policy. The Servicer and the Subservicer will
ensure that all records relating to the Receivables are consistent with the
requirements of the Insurance Policy and that such records are in such form as
will not result in rejection of otherwise proper claims under the Insurance
Policy. In the event the Servicer or the Subservicer fails to file a claim with
respect to any Receivable, the Agent may (but shall not be required to) file
such claim under the Insurance Policy.
          (b) The Servicer (including the Subservicer) shall administer the
Collections in accordance with the procedures described in Section 2.04.
          (c) If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, an Originator (other than ACI), while it is the
Servicer (subject to the provisions of Section 6.09), may, in accordance with
the Credit and Collection Policy, extend the maturity or adjust the Outstanding
Balance of any Receivable as the Originator deems appropriate to maximize
Collections thereof, or otherwise amend or modify other terms of any Receivable,
provided that (i) any necessary approval of the Insurer shall have been
obtained, and (ii) the classification of any such Receivable as a Delinquent
Receivable or Defaulted Receivable shall not be affected by any such extension.
          (d) The Servicer shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
which evidence or relate to Pool Receivables. The Servicer shall mark the
Seller’s master data processing records evidencing the Pool Receivables with a
legend, acceptable to the Agent, evidencing that Receivable Interests therein
have been sold.
          (e) The Servicer shall, as soon as practicable (and in any event
within two Business Days) following receipt, turn over to the Person entitled
thereto any cash collections or other cash proceeds received with respect to
Receivables not constituting Pool Receivables.
          (f) The Servicer shall, from time to time at the request of the Agent,
furnish to the Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 2.04.
          (g) (i) Prior to 10:00 A.M. (New York City Time) on the 17th calendar
day of each month (or, if such day is not a Business Day, the next succeeding
Business Day), the Servicer shall prepare and forward to the Agent a Monthly
Report relating to the Receivable Interests outstanding on the last day of the
immediately preceding month; provided that at any time that the Servicer is
required to deliver a Weekly Report in accordance with Section 6.02(g)(ii)
below, the Monthly Report shall be delivered prior to 10:00 A.M. (New York City

-64-



--------------------------------------------------------------------------------



 



Time) on the day that the third Weekly Report for any calendar month is due,
unless the due date of such third Weekly Report is the 15th or 16th calendar day
of such month, in which case the Monthly Report shall be delivered prior to
10:00 A.M. (New York City Time) on the day that the fourth Weekly Report for
such calendar month is due.
               (ii) At any time when the Debt Ratings of ACI are not equal to
the Required Ratings, prior to 10:00 A.M. (New York City Time) on the second
Business Day of each calendar week, the Servicer shall prepare and forward to
the Agent a Weekly Report which shall contain information related to the
Receivables Pool as of the close of business on the last Business Day of the
preceding calendar week.
               (iii) Prior to 10:00 A.M. (New York City Time) on the 17th
calendar day of each month (or, if such day is not a Business Day, the next
succeeding Business Day), the Servicer shall prepare and forward to the Agent a
report with respect to all claims submitted by ACI or any of its Subsidiaries
under the Insurance Policy during the immediately preceding month (such report
to include, without limitation, (A) information with respect to any claims paid
or rejected by the Insurer, (B) a breakdown as to claims made with respect to
Originator Receivables and receivables that are not Originator Receivables, and
(C) a breakdown of claims made by country of location of Obligor), such report
to be in form and substance satisfactory to the Agent; provided that at any time
that the Servicer is required to deliver a Weekly Report in accordance with
Section 6.02(g)(ii) above, the foregoing report shall be delivered prior to
10:00 A.M. (New York City Time) on the day that the third Weekly Report for any
calendar month is due, unless the due date of such third Weekly Report is the
15th or 16th calendar day of such month, in which case the foregoing report
shall be delivered prior to 10:00 A.M. (New York City Time) on the day that the
fourth Weekly Report for such calendar month is due.
          The Servicer shall transmit Seller Reports to the Agent concurrently
by facsimile and by electronic mail (each, an “E-Mail Seller Report”). Each
E-Mail Seller Report shall be (A) formatted as the Agent may designate from time
to time and (B) sent to the Agent at an electronic mail address designated by
the Agent.
          (h) [Intentionally Omitted].
          (i) The Servicer shall file all tax returns required by law to be
filed by it with respect to the Receivables and shall (or shall cause the
applicable Originator to) promptly pay, remit or account for, as applicable, all
sales taxes (including, without limitation, PST, QST and GST) paid or owing in
connection with any Receivables, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with applicable
generally accepted accounting principles shall have been set aside on its books.
          Section 6.03 Certain Rights of the Agent. (a) At any time following
the occurrence of a Control Event, the Agent will be authorized to date, and to
deliver to the Deposit Banks, the Notices of Effectiveness attached to the
Deposit Account Agreements. Pursuant to Section 2.11 hereof, the Seller granted
a security interest in the Lock-Boxes and Deposit Accounts to which the Obligors
of Pool Receivables shall make payments to the Agent and, pursuant to the
Deposit Account Agreements, will provide the Agent with “control” (as such

-65-



--------------------------------------------------------------------------------



 



term is defined in Article 9 of the UCC) thereof. After a Control Event, the
Agent may notify the Obligors of Pool Receivables, at any time and at the
Seller’s expense, of the ownership of Receivable Interests under this Agreement.
          (b) At any time following the designation of a Servicer other than an
Originator pursuant to Section 6.01 or following a Control Event:
               (i) The Agent may direct the Obligors of Pool Receivables that
all payments thereunder be made directly to the Agent or its designee.
               (ii) At the Agent’s request and at the Seller’s expense, the
Seller shall notify each Obligor of Pool Receivables of the ownership of
Receivable Interests under this Agreement and direct that payments be made
directly to the Agent or its designee.
               (iii) At the Agent’s request and at the Seller’s expense, the
Seller and the Servicer shall (A) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Pool Receivables and the related Contracts and Related
Security, or that are otherwise necessary or desirable to collect the Pool
Receivables (including, without limitation, the Insurance Policy), and shall
make the same available to the Agent at a place selected by the Agent or its
designee, and (B) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Pool Receivables in a manner
acceptable to the Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly indorsed or with duly executed instruments of transfer, to
the Agent or its designee.
               (iv) The Seller authorizes the Agent to take any and all steps in
the Seller’s name and on behalf of the Seller that are necessary or desirable,
in the determination of the Agent, to collect amounts due under the Pool
Receivables, including, without limitation, endorsing the Seller’s name on
checks and other instruments representing Collections of Pool Receivables and
enforcing the Pool Receivables and the Related Security and related Contracts
and the Insurance Policy.
          Section 6.04 Rights and Remedies. (a) If the Servicer fails to perform
any of its obligations under this Agreement, the Agent may (but shall not be
required to) itself perform, or cause performance of, such obligation; and the
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Servicer.
          (b) The Seller and each of the Originators shall perform their
respective obligations under the Contracts related to the Pool Receivables to
the same extent as if Receivable Interests had not been sold and the exercise by
the Agent on behalf of the Investors and the Banks of their rights under this
Agreement shall not release the Servicer or the Seller from any of their duties
or obligations with respect to any Pool Receivables or related Contracts or the
Insurance Policy. Neither the Agent, the Investors nor the Banks shall have any
obligation or liability with respect to any Pool Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of the
Seller thereunder.

-66-



--------------------------------------------------------------------------------



 



          (c) In the event of any conflict between the provisions of Article VI
of this Agreement and Article VI of the Originator Purchase Agreement, the
provisions of Article VI of this Agreement shall control.
          Section 6.05 Further Actions Evidencing Purchases. Each Originator
agrees from time to time, at its expense, to promptly execute and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or more fully evidence the Receivable Interests purchased hereunder, or
to enable the Investors, the Banks or the Agent to exercise and enforce their
respective rights and remedies hereunder. Without limiting the foregoing, each
Originator will (i) upon the request of the Agent, execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be reasonably necessary or desirable, or
that the Agent may reasonably request, to perfect, protect or evidence such
Receivable Interests and (ii) mark its master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Agent, evidencing that
Receivable Interests therein have been sold. Each Originator authorizes the
Seller or the Agent to file financing statements or other applicable
registrations under the PPSA with respect to the Originator Purchase Agreement
as permitted by the UCC and the PPSA.
          Section 6.06 Covenants of the Servicer and each Originator. (a)
Audits. In the event the Servicer is not an Originator, the Servicer will, from
time to time during regular business hours as requested by the Agent, permit the
Agent, or its agents or representatives (including independent public
accountants, which may be the Servicer’s independent public accountants), (i) to
conduct periodic audits of the Receivables, the Related Security and the related
books and records and collections systems of the Servicer, (ii) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Servicer relating to Pool Receivables and the Related Security,
including, without limitation, the Contracts, and (iii) to visit the offices and
properties of the Servicer for the purpose of examining such materials described
in clause (ii) above, and to discuss matters relating to Pool Receivables and
the Related Security or the Servicer’s performance hereunder with any of the
officers or employees of the Servicer having knowledge of such matters. In the
event the Servicer is an Originator, the Agent’s audit rights shall be as set
forth in Section 5.02.
          (b) Change in Credit and Collection Policy. Neither the Servicer nor
any Originator will make any change in the Credit and Collection Policy that
would materially adversely affect the collectibility of any Pool Receivable or
the ability of any Originator (if it is acting as Servicer) to perform its
obligations under this Agreement. In the event that the Servicer or any
Originator makes any change to the Credit and Collection Policy, it shall,
contemporaneously with such change, provide the Agent with an updated Credit and
Collection Policy and a summary of all material changes.
          Section 6.07 Indemnities by the Servicer. Without limiting any other
rights that the Agent, any Investor, any Bank, any of their respective
Affiliates or members or any of their respective officers, directors, employees
or advisors (each, a “Special Indemnified Party”) may have hereunder or under
applicable law, and in consideration of its appointment as Servicer, the
Servicer hereby agrees to indemnify each Special Indemnified Party from and
against any and all

-67-



--------------------------------------------------------------------------------



 



claims, losses and liabilities (including reasonable attorneys’ fees) (all of
the foregoing being collectively referred to as “Special Indemnified Amounts”)
arising out of or resulting from any of the following (excluding, however,
(a) Special Indemnified Amounts to the extent found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from gross
negligence or willful misconduct on the part of such Special Indemnified Party,
(b) recourse for Receivables which are not collected, not paid or uncollectible
on account of the insolvency, bankruptcy or financial inability to pay of the
applicable Obligor or (c) any income taxes or any other tax or fee measured by
income incurred by such Special Indemnified Party arising out of or as a result
of this Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract, other than (i) Taxes (to the extent provided in
Section 2.10) and (ii) Canadian taxes strictly on income or capital in
connection with the Receivables or the transactions contemplated by this
Agreement and the other Transaction Documents and resulting from the Seller, any
Investor or any Bank having a permanent establishment in Canada solely as a
result of the transactions contemplated hereby (but only directly and
exclusively as a result of any breach by the Seller or the Servicer (or any
delegatee thereof) of its obligations hereunder or under any other Transaction
Document):
          (i) any representation made or deemed made by the Servicer pursuant to
Section 4.02(g) hereof which shall have been incorrect in any respect when made
or any other representation or warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement which shall have been
incorrect in any material respect when made;
          (ii) the failure by the Servicer to comply with any applicable law,
rule or regulation with respect to any Pool Receivable or Contract; or the
failure of any Pool Receivable or Contract to conform to any such applicable
law, rule or regulation;
          (iii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC or PPSA of
any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool, the Contracts and
the Related Security and Collections in respect thereof, whether at the time of
any purchase or reinvestment or at any subsequent time;
          (iv) any failure of the Servicer to perform its duties or obligations
in accordance with the provisions of this Agreement, including, without
limitation, any failure of the Servicer to file claims under the Insurance
Policy in a timely fashion and with properly completed supporting documentation,
any action or omission by the Servicer which gives rise to an exclusion from
coverage under the Insurance Policy, any failure by the Servicer to service the
Receivables in the manner required by the Insurer or any failure by the Servicer
to deliver to the Insurer any document or report required by the Insurer to be
delivered in a timely manner;
          (v) the commingling of Collections of Pool Receivables at any time by
the Servicer with other funds;

-68-



--------------------------------------------------------------------------------



 



          (vi) any action or omission by the Servicer reducing or impairing the
rights of the Investors or the Banks with respect to any Pool Receivable or the
value of any Pool Receivable except in accordance with the Credit and Collection
Policy and Section 6.02(c);
          (vii) [intentionally omitted];
          (viii) any claim brought by any Person other than a Special
Indemnified Party arising from any activity by the Servicer or its Affiliates in
servicing, administering or collecting any Receivable;
          (ix) the occurrence of any purchase or reinvestment under this
Agreement on any date on which (after giving effect to such purchase or
reinvestment) the Percentage Factor is greater than the Maximum Percentage
Factor; or
          (x) after the date hereof, any Investor or Bank shall be subject to
Canadian taxes on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and the other Transaction Documents
and resulting from the Seller, such Investor or such Bank having a permanent
establishment in Canada solely as a result of the transactions contemplated
hereby (but only directly and exclusively as a result of any breach by the
Seller or the Servicer (or any delegatee thereof) of its obligations hereunder
or under any other Transaction Document).
          Section 6.08 Collateral Advance Account. (a) Prior to the occurrence
of the first Cash Secured Advance Commencement Date hereunder, the Servicer, for
the benefit of the Banks, shall establish and maintain or cause to be
established and maintained in the name of the Seller with Citibank an account
(such account being the “Collateral Advance Account” and Citibank in such
capacity, being the “Collateral Advance Account Bank”), such account bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Banks and entitled “Citibank, N.A., London Branch, as Agent —
Collateral Advance Account for the Abitibi Receivables Purchase Agreement” and,
in connection therewith, the Servicer, the Seller, the Agent and the Collateral
Advance Account Bank shall enter into the Collateral Advance Account Agreement.
The Collateral Advance Account shall be under the sole dominion and control of
the Agent for the benefit of the Banks which have made Cash Secured Advances,
and neither the Seller, the Servicer, nor any Person claiming by, through or
under the Seller or the Servicer, shall have any right, title or interest in, or
any right to withdraw any amount from, the Collateral Advance Account. Except as
expressly provided in this Agreement, Citibank agrees that it, in its capacity
as Collateral Advance Account Bank, shall have no right of set off or banker’s
lien against, and no right to otherwise deduct from, any funds held in the
Collateral Advance Account for any amount owed to it by any Bank, the Investor,
any Agent, the Seller or any Originator. The tax identification no. associated
with the Collateral Advance Account shall be that of the Seller.
          (b) The Agent will comply with (i) all written instructions directing
disposition of the funds in the Collateral Advance Account, (ii) all
notifications and entitlement

-69-



--------------------------------------------------------------------------------



 



orders that the Agent receives directing it to transfer or redeem any financial
asset in the Collateral Advance Account, and (iii) all other directions
concerning the Collateral Advance Account, including, without limitation,
directions to distribute to any Bank proceeds of any such transfer or redemption
or interest or dividends on property in the Collateral Advance Account (any such
instruction, notification or direction referred to in clause (i), (ii) or
(iii) above being a “Collateral Advance Account Direction”), in the case of each
of clauses (i), (ii) and (iii) above originated by the relevant Bank (except as
otherwise specified in subsection (c) of this Section 6.08).
          (c) Funds on deposit in the Collateral Advance Account shall, at the
written direction of the Seller, be invested by the Agent in Eligible
Investments as instructed by the Seller in writing (which may be a standing
instruction). All such Eligible Investments shall be held in the Collateral
Advance Account by the Agent for the ratable benefit of the Banks which have
made Cash Secured Advances. Such funds shall be invested in Eligible Investments
that will mature so that funds will be available in amounts sufficient for the
Agent to make each distribution as and when required under the terms of this
Agreement. All interest and other investment earnings (net of losses and
investment expenses) received on funds on deposit in the Collateral Advance
Account, to the extent such investment income is not needed to pay the Agent for
the ratable benefit of the Term-Out Banks under the terms of this Agreement,
shall be added to the Collateral Advance Account.
          (d) If, at any time after the Servicer has established the Collateral
Advance Account, the institution with which the Collateral Advance Account is
maintained ceases to be an Eligible Institution, the Seller, upon obtaining
actual knowledge thereof, shall, within five Business Days from obtaining such
knowledge or, if earlier, from notice to such effect by the Agent, (i) establish
a new Collateral Advance Account meeting the conditions specified above with an
Eligible Institution, and (ii) transfer any cash and/or any financial assets
held in the old Collateral Advance Account to such new Collateral Advance
Account, respectively. From the date such new Collateral Advance Account is
established, it shall be the “Collateral Advance Account” hereunder and for all
purposes hereof.
          Section 6.09 Canadian Residents. (a) Notwithstanding anything
contained herein or anything contained in any other Transaction Document, the
Servicer, as Servicer (and each Person to whom the Servicer delegates any of its
responsibilities (including, without limitation, the Subservicer), shall not
while acting in Canada, and shall not (and has no authority to) delegate to any
Person acting in Canada the authority to, or permit any such Person to, enter
into contracts or other agreements in the name of or on behalf of the Seller,
the Agent, the Investor or any Bank; and the Servicer, as Servicer (or any such
delegate), is not permitted to (nor has authority to) establish an office or
other place of business of the Seller, the Agent, the Investor or any Bank in
Canada. To the extent any responsibilities of any Person acting in Canada
(including for greater certainty a Servicer employee or servant or ACI as
subservicer) to whom the Servicer has delegated responsibilities in respect of
the Pool Receivables, the Related Security or the Collections hereunder or under
any other Transaction Document involve or require such Person to enter a
contract or other agreement in the name of or on behalf of the Seller, the
Agent, the Investor or the Banks, such servicing responsibility shall be
fulfilled solely by, or upon specific approval of, the Servicer, and such Person
is authorized to take such action or give such approval, but only from a place
of business outside Canada, and such Person may

-70-



--------------------------------------------------------------------------------



 



not delegate such responsibility except upon consent or the direction of the
Agent (and then only subject to these same restrictions).
          (b) Notwithstanding anything contained herein or anything contained in
any other Transaction Document, the Seller (and each Person to whom the Seller
delegates any of its responsibilities (including, without limitation, the
Subservicer)) shall not, while acting in Canada, and shall not (and has no
authority to) delegate to any Person acting in Canada the authority to, or
permit any such Person to, enter into contracts or other agreements in the name
of or on behalf of the Seller. The Seller is not permitted to (nor has authority
to) establish an office or other place of business in Canada.
          Section 6.10 Collateral Advance Account Agreement; Deposit Account
Agreements. Without limiting Section 6.07, the Servicer hereby agrees that it
will reimburse the Agent on demand for any payments or obligations that the
Agent may incur pursuant to any indemnity provided by the Agent under the
Collateral Advance Account Agreement or any Deposit Account Agreement,
including, without limitation, the Blocked Accounts Agreement dated October 27,
2005 among ACI, ACSC, the Agent, Royal Bank of Canada and the Seller, as such
Deposit Account Agreements may be amended, restated, supplemented or otherwise
modified from time to time.
ARTICLE VII
EVENTS OF TERMINATION
          Section 7.01 Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:
          (a) Any Servicer Default; or
          (b) The Seller shall fail to make any payment required under
Section 2.04(f); or
          (c) Any representation or warranty (unless (x) such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and either (i) immediately following the
removal of such Receivables from the Net Receivables Pool Balance the Percentage
Factor is not greater than the Maximum Percentage Factor or (ii) the Seller
shall have made any required deemed Collection payment pursuant to
Section 2.04(f) with respect to such Receivables or (y) in the case of the
representations and warranties contained in Sections 4.01 (a), (j) (the first
sentence only) or (q), the breach of such representation or warranty is capable
of being cured and is in fact cured (without any adverse impact on the Agent,
the Investors or the Banks or the collectibility of the Pool Receivables) within
five Business Days after the first date on which the Seller obtains knowledge or
receives written notice of such breach from the Agent) made or deemed made by
ACI, any Originator or the Seller (or any of their respective officers) under or
in connection with this Agreement or any other Transaction Document or any
information or report delivered by ACI, any Originator or the Seller pursuant to
this Agreement or any other Transaction Document shall prove to have

-71-



--------------------------------------------------------------------------------



 



been incorrect or untrue in any material respect as of the date when made or
deemed made or delivered; or
          (d) The Seller or any Originator shall fail to perform or observe
(i) any term, covenant or agreement contained in this Agreement (other than as
referred to in Section 7.01(b) or clauses (ii) and (iii) of this
Section 7.01(d)) or any other Transaction Document on its part to be performed
or observed and any such failure shall remain unremedied for 10 days after
written notice thereof shall have been given to the Seller by the Agent,
(ii) any covenant applicable to it contained in Sections 5.01(d), 5.01(g),
5.01(h), 5.01(m) (first sentence only), 5.01(n), 5.01(o), 5.01(p), 5.01(q) or
5.01(r) or (iii) any covenant or agreement contained in Section 5.02 on its part
to be performed or observed and any such failure referred to in this clause
(iii) shall remain unremedied for three Business Days; or
          (e) The Parent, any Originator or Seller shall fail to pay any
principal of or premium or interest on any of its Debt (which, in the case of
the Parent or any Originator, either arises under the Bank Agreement or is
outstanding in a principal amount of at least CAD 65,000,000 (or the Dollar
Equivalent thereof) in the aggregate) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Debt, and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Debt to cause, with the
giving of notice if required, such Debt to become due prior to its stated
maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder; or
          (f) Any purchase or any reinvestment pursuant to this Agreement shall
for any reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
first priority undivided percentage ownership interest to the extent of the
pertinent Receivable Interest in each applicable Pool Receivable and the Related
Security and Collections with respect thereto; or the security interest created
pursuant to Section 2.11 or Section 2.17(b) shall for any reason cease to be a
valid and perfected first priority security interest in the collateral security
referred to in that section; or
          (g) (i) The Parent, any Originator or the Seller shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or (ii) any proceeding shall be instituted by or against Parent,
any Originator or the Seller seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or arrangement of
debt, or seeking the entry of an order for reliefer the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted

-72-



--------------------------------------------------------------------------------



 



by it), either such proceeding shall remain undismissed or unstayed for a period
of 60 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (iii) any receiver, trustee,
custodian or similar official shall be appointed for the Parent, any Originator
or the Seller under any private right; or (iv) the Parent, any Originator or the
Seller shall take any corporate action to authorize any of the actions set forth
above in this subsection (g); or
          (h) As of the last day of any calendar month, either (i) the average
of the Delinquency Ratios for such calendar month and the two immediately
preceding calendar months shall exceed 4.0% or (ii) the average of the Loss
Ratios for such calendar month and the two immediately preceding calendar months
shall exceed 2.0% or (iii) the average of the Dilution Ratios for such calendar
month and the two immediately preceding calendar months shall exceed 9.0% or
(iv) the average of the Loss-to-Liquidation Ratios for such calendar month and
the two immediately preceding calendar months shall exceed 1.0%; or
          (i) The Percentage Factor on any Reporting Date shall be greater than
the Maximum Percentage Factor unless the Seller reduces the outstanding Capital
on the Business Day immediately following the date the relevant Seller Report is
due, bringing the recalculated Percentage Factor to less than or equal to the
Maximum Percentage Factor; or the Percentage Factor on the day on which any
Insurance Policy Event occurs (based on the data in the most recent Seller
Report but utilizing the Stress Factor and Loss Reserve Floor Percentage
required following an Insurance Policy Event) shall be greater than the Maximum
Percentage Factor unless the Seller reduces the outstanding Capital within three
Business Days following the day after the occurrence of such Insurance Policy
Event, bringing the recalculated Percentage Factor to less than or equal to the
Maximum Percentage Factor; or
          (j) There shall have occurred any material adverse change (as
determined by the Agent) in the collectibility of the Receivables Pool or the
ability of ACI, any Originator, the Seller or the Servicer to collect Pool
Receivables or otherwise perform its obligations under this Agreement and the
other Transaction Documents; or
          (k) An “Event of Termination” or “Facility Termination Date” shall
occur under the Originator Purchase Agreement, or the Originator Purchase
Agreement shall cease to be in full force and effect; or
          (1) All of the outstanding capital stock of the Seller shall cease to
be owned, directly or indirectly, by ACSC, or all of the outstanding capital
stock of ACSC or ACI shall cease to be owned, directly or indirectly, by the
Parent; or
          (m) One or more judgments for the payment of money (except to the
extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against the Seller, and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be taken by a judgment
creditor to attach or levy upon any assets of the Seller to enforce any such
judgment; or

-73-



--------------------------------------------------------------------------------



 



          (n) One or more judgments for the payment of money in an aggregate
amount in excess of CAD 65,000,000 (or the Dollar equivalent thereof) (except to
the extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against the Parent or any Originator or
the Seller or any combination thereof, and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be taken by a judgment creditor to
attach or levy upon any assets of the Parent or any Originator or the Seller to
enforce any such judgment; or
          (o) The PBGC or the Internal Revenue Service shall, or shall indicate
its intention to, file notice of a lien pursuant to Section 4068 of ERISA or
Section 6320 of the Code with regard to any of the assets of the Parent, the
Seller or the Originators and such lien has not been discharged within 30 days
of receipt of notice thereof and the amount of such lien is greater than
$1,000,000; or
          (p) (i) ACI shall fail to make any payment required by the Undertaking
(Originator) or the Undertaking (Servicer) or (ii) ACI shall fail to perform or
observe any other term, covenant or agreement contained in the Undertaking
(Originator) or the Undertaking (Servicer) and any such failure shall remain
unremedied for 10 days after written notice thereof shall have been given to the
Seller by the Agent, or (iii) any of the Undertaking (Originator) or the
Undertaking (Servicer) shall cease to be in full force and effect; or
          (q) The Insurer shall refuse to pay any claim under the Insurance
Policy specific to the Receivables solely as a result of an action by an
Originator constituting “Corruption”, as such term is defined in Section 8(7) of
the Insurance Policy; or
          (r) The Insurer shall terminate, or send ACI any notice of termination
of, the Insurance Policy pursuant to Section 37(2) or 37(3) of the Insurance
Policy;
then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Investor or the Agent may declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred), (y) the Agent may declare the Commitment
Termination Date to have occurred (in which case the Commitment Termination Date
shall be deemed to have occurred), and (z) without limiting any right under this
Agreement to replace the Servicer, if such Event of Termination is a Servicer
Default, the Agent may designate another Person to succeed ACSC as the Servicer;
provided, that, automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (g) of this Section 7.01, the Facility Termination Date and the
Commitment Termination Date shall occur. Upon any such declaration or
designation or upon such automatic termination, the Investors, the Banks and the
Agent shall have, in addition to the rights and remedies which they may have
under this Agreement, all other rights and remedies provided after default under
the UCC, the PPSA and under other applicable law, which rights and remedies
shall be cumulative.

-74-



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENT
          Section 8.01 Authorization and Action. Each Investor and each Bank
hereby appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The Agent
reserves the right, in its sole discretion (subject to Section 10.01), to agree
to any amendment, modification or waiver of the provisions of this Agreement or
any instrument or document delivered pursuant hereto, and also to exercise any
rights and remedies available under this Agreement and the other Transaction
Documents or pursuant to applicable law. As to any matters not expressly
provided for by this Agreement or the other Transaction Documents (including,
without limitation, enforcement of this Agreement or the other Transaction
Documents), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Banks and such instructions shall be binding upon all Banks;
provided, however, that the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement,
the other Transaction Documents or applicable law.
          Section 8.02 Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Agent under or in connection with this
Agreement (including, without limitation, the Agent’s servicing, administering
or collecting Pool Receivables as Servicer) or any other Transaction Document,
except for its or their own gross negligence or willful misconduct. Without
limiting the generality of the foregoing, the Agent: (a) may consult with legal
counsel (including counsel for the Parent, the Seller, the Originators and the
Servicer), independent certified public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Investor or Bank
(whether written or oral) and shall not be responsible to any Investor or Bank
for any statements, warranties or representations (whether written or oral) made
in or in connection with this Agreement or any other Transaction Document;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement
relating to the Parent, Seller, any Originator or the Servicer or to inspect the
property (including the books and records) of the Parent, the Seller, any
Originator or the Servicer; (d) shall not be responsible to any Investor or Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (e) shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by telecopier or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
          Section 8.03 CNAI and Affiliates. The obligation of Citibank to
purchase Receivable Interests under this Agreement may be satisfied by CNAI or
any of its Affiliates. With respect to any Receivable Interest or interest
therein owned by it, CNAI shall have the

-75-



--------------------------------------------------------------------------------



 



same rights and powers under this Agreement as any Bank and may exercise the
same as though its Affiliate CLB were not the Agent. CNAI and any of its
Affiliates may generally engage in any kind of business with the Parent, the
Seller, the Servicer or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of the Parent, the Seller, the
Servicer, any Originator, or any Obligor or any of their respective Affiliates,
all as if CLB were not the Agent and without any duty to account therefor to the
Investors or the Banks.
          Section 8.04 Bank’s Purchase Decision. Each Bank acknowledges that it
has, independently and without reliance upon the Agent, any of its Affiliates or
any other Bank and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement.
Each Bank also acknowledges that it will, independently and without reliance
upon the Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.
          Section 8.05 Indemnification of Agent. Each Bank agrees to indemnify
the Agent (to the extent not reimbursed by the Seller or the Servicer), ratably
according to the amount of its Bank Commitment (or, if the Bank Commitments have
been terminated, then ratably according to the respective amounts of Capital of
the Receivable Interests (or interests therein) owned by it or which it may be
required to purchase under the Asset Purchase Agreement), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of this Agreement or the other Transaction
Documents or any action taken or omitted by the Agent under this Agreement or
the other Transaction Documents, provided that no Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.
ARTICLE IX
INDEMNIFICATION
          Section 9.01 Indemnities by the Seller. Without limiting any other
rights that the Agent, the Investors, the Banks, any of their respective
Affiliates or members or any of their respective officers, directors, employees
or advisors (each, an “Indemnified Party”) may have hereunder or under
applicable law, the Seller hereby agrees to indemnify each Indemnified Party
from and against any and all claims, losses and liabilities (including
reasonable attorneys’ fees) (all of the foregoing being collectively referred to
as “Indemnified Amounts”) arising out of or resulting from this Agreement or the
other Transaction Documents or the use of proceeds of purchases or reinvestments
or the ownership of Receivable Interests or in respect of any Receivable or any
Contract, excluding, however, (a) Indemnified Amounts to the extent found in a
final non appealable judgment of a court of competent jurisdiction to have
resulted from gross negligence or willful misconduct on the part of such
Indemnified Party, (b) recourse (except as otherwise specifically provided in
this Agreement) for Receivables which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy or financial inability to
pay of the

-76-



--------------------------------------------------------------------------------



 



applicable Obligor or (c) any income taxes or any other tax or fee measured by
income incurred by such Indemnified Party arising out of or as a result of this
Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract, other than (i) Taxes (to the extent provided in
Section 2.10) and (ii) Canadian taxes strictly on income or capital in
connection with the Receivables or the transactions contemplated by this
Agreement and the other Transaction Documents and resulting from the Seller, any
Investor or any Bank having a permanent establishment in Canada solely as a
result of the transactions contemplated hereby (but only directly and
exclusively as a result of any breach by the Seller or the Servicer (or any
delegatee thereof) of its obligations hereunder or under any other Transaction
Document). Without limiting or being limited by the foregoing, the Seller shall
pay on demand to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:
     (i) the characterization in any Seller Report or other written statement
made by or on behalf of the Seller of any Receivable as an Eligible Receivable
or as included in the Net Receivables Pool Balance which, as of the date of such
Seller Report or other statement, is not an Eligible Receivable or should not be
included in the Net Receivables Pool Balance;
     (ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any of the other Transaction Documents which shall have been incorrect in any
material respect as of the date when made;
     (iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract or the
transfer of such Pool Receivable hereunder; or the failure of any Pool
Receivable or the related Contract to conform to any such applicable law, rule
or regulation; or the failure by the Seller to pay, remit or account for any
taxes related to or included in a Receivable when due;
     (iv) the failure to vest in the Investors or the Banks, as the case may be,
(a) a perfected undivided percentage ownership interest, to the extent of each
Receivable Interest, in the Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections in respect thereof, or
(b) a perfected security interest as provided in Section 2.11, in each case free
and clear of any Adverse Claim;
     (v) the failure to have filed or sent, or any delay in filing or sending,
financing statements, notices or other similar instruments or documents under
the UCC or the PPSA of any applicable jurisdiction or other applicable laws with
respect to any Receivables in, or purporting to be in, the Receivables Pool and
the Related Security and Collections in respect thereof, whether at the time of
any purchase or reinvestment or at any subsequent time; or the failure to have
properly notified any Obligor of the transfer, sale or assignment of any
Receivable pursuant to the Transaction Documents, to the extent such notice is
required to perfect the same under Quebec law; for purposes of this clause (v),

-77-



--------------------------------------------------------------------------------



 



“perfect” under Quebec law, means to render opposable, publish and allow the
setting up of the purchaser’s interest in, and right to collect payment under,
the assets which are the subject of such transfer, sale and assignment, and to
make opposable, publish and allow the setting up of such transfer, sale and
assignment as against Obligors and other third parties, including any trustee in
bankruptcy;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Servicer);
     (vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts, including, without limitation, any act or omissions by the
Seller which gives rise to an exclusion from coverage under the Insurance
Policy;
     (viii) any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract;
     (ix) the commingling of Collections of Pool Receivables at any time with
other funds;
     (x) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of purchases or reinvestments or the ownership of
Receivable Interests or in respect of any Receivable or Related Security or
Contract (including, without limitation, in connection with the preparation of a
defense or appearing as a third party witness in connection therewith and
regardless of whether such investigation, litigation or proceeding is brought by
the Seller, an Indemnified Party or any other Person or an Indemnified Party is
otherwise a party thereto);
     (xi) any failure of the Seller to comply with its covenants contained in
this Agreement or any other Transaction Document;
     (xii) any claim brought by any Person other than an Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Receivable;
     (xiii) any claim arising out of any failure by the Seller to obtain a
consent (if required) from the relevant Obligor to the transfer, sale or
assignment of any Receivable pursuant to the Transaction Documents; or

-78-



--------------------------------------------------------------------------------



 



     (xiv) after the date hereof, any Investor or Bank shall be subject to
Canadian taxes on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and the other Transaction Documents
and resulting from the Seller, such Investor or such Bank having a permanent
establishment in Canada solely as a result of the transactions contemplated
hereby (but only directly and exclusively as a result of any breach by the
Seller or the Servicer (or any delegatee thereof) of its obligations hereunder
or under any other Transaction Document).
ARTICLE X
MISCELLANEOUS
          Section 10.01 Amendments, Etc. (a) Amendments Generally. No amendment
or waiver of any provision of this Agreement or consent to any departure by the
Seller, any Originator or the Servicer therefrom shall be effective unless in a
writing signed by the Agent, as agent for the Investors and the Banks (and, in
the case of any amendment, also signed by the Seller and the Originators;
provided, however, that the signatures of the Seller and the Originators shall
not be required for the effectiveness of any amendment which modifies the
representations, warranties, covenants or responsibilities of the Servicer at
any time when the Servicer is not ACI, the Originator or an Affiliate of the
Originator or a successor Servicer is designated by the Agent pursuant to
Section 6.01), and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by the Servicer in addition to the Agent, affect the rights or duties
of the Servicer under this Agreement. Notwithstanding any other provision of
this Section 10.01 (a), (i) Schedules I and IV hereto may be amended in
accordance with the procedures set forth in Sections 5.01(g) and 5.01(b),
respectively, and (ii) the amendments described in clauses (c)-(e) of this
Section 10.01 shall become effective upon the satisfaction of the applicable
conditions precedent set forth in this Section 10.01. No failure on the part of
the Investors, the Banks or the Agent to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.
          (b) Replacement Bank Agreement. In the event that any financing is
provided to ACI or any of its subsidiaries, pursuant to which the Parent is a
borrower or guarantor or the lenders otherwise rely upon the credit or the
financial position of the Parent, including by incorporation of representations
and warranties, covenants or events of default relating to the Parent (such
financing, the “Replacement Bank Agreement”), the Seller, the Servicer, the
Agent, the Investors, the Banks and the Originators agree to enter into good
faith negotiations for a period of 30 days after the effectiveness of such
Replacement Bank Agreement, or such longer period as may be agreed to, in
writing, by the Agent and the Originators, in order to amend the Events of
Termination set forth in Sections 7.01(e), (g), (n) and (o) of this Agreement
and any other provisions of this Agreement and the Originator Purchase Agreement
as reasonably agreed to between the Agent and the Originators, so as to reflect,
as applicable, the terms and conditions of analogous clauses in the Replacement
Bank Agreement to the reasonable satisfaction of the

-79-



--------------------------------------------------------------------------------



 



Agent and the Originators. This Section 10.01(b) shall not limit any rights of
the Seller under Section 2.01(b).
          (c) Continuance Amendments. Effective as of the effective date (the
“Continuance Effective Date”) of the Continuance as set forth in the Notice of
Continuance and Change of Address to be delivered by the Seller to the Agent in
the form attached hereto as Annex I (the “Notice of Continuance and Change of
Address”), which Notice of Continuance and Change of Address shall be delivered
to the Agent by no later than five (5) calendar days prior to the Continuance
Effective Date, and subject to the satisfaction of the conditions precedent set
forth in this Section 10.01(c):
          (i) The introductory paragraph to this Agreement is amended by
deleting the phrase “ABITIBI-CONSOLIDATED INC., a Canadian corporation” and
replacing it with the name and description of the Continued Entity, as indicated
in the Notice of Continuance and Change of Address.
          (ii) Schedule IV to this Agreement is deleted in its entirety and
replaced with Schedule IV attached to the Notice of Continuance and Change of
Address.
          (iii) Each reference to “Abitibi-Consolidated Inc.,” “ACI”, the
“Canadian Originator” and the “Subservicer” (to the extent ACI continues to be
so designated and to act in such capacity) in this Agreement and each
Transaction Document shall mean and be a reference to the Continued Entity, as
indicated in the Notice of Continuance and Change of Address.
The amendments described in this Section 10.01(c) shall become effective on the
Continuance Effective Date, subject to the receipt by the Agent (subject to the
terms of clause (B) below) of each of the following, each in form and substance
satisfactory to the Agent:
          (A) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against ACI and
the Continued Entity, as applicable, on or before the Continuance Effective Date
under the UCC and PPSA of all jurisdictions that the Agent may deem necessary or
desirable in order to continue perfection of the ownership and security
interests contemplated by this Agreement and the other Transaction Documents;
          (B) favourable opinions of (x) Stikeman Elliott LLP, Canadian counsel
for the Continued Entity and (y) Stewart McKelvey LLP, Nova Scotia counsel for
the Continued Entity, each of which opinions may be combined with and
incorporated in the relevant opinion to be delivered pursuant to
Section 10.01(d)(C) (the “Amalgamation Opinion”) provided that the Amalgamation
Opinion is delivered to the Agent within thirty (30) days of the Continuance
Effective Date; for greater certainty, the delivery of the opinions required
pursuant to this clause (B) shall not delay the coming into effect of the
amendments described in this Section 10.01(c);

-80-



--------------------------------------------------------------------------------



 



          (C) a copy of the constating documents of the Continued Entity, giving
effect to the Continuance, certified by the Secretary or Assistant Secretary of
the Continued Entity;
          (D) a copy of the organizational documents of the Continued Entity,
giving effect to the Continuance, certified by or on behalf of the Registrar of
Joint Stock Companies of Nova Scotia, dated as of a recent date; and
          (E) a certificate as to the good standing or qualification to do
business, as applicable, of the Continued Entity from an appropriate official of
each of Nova Scotia and Quebec, dated as of a recent date.
          (d) Amalgamation Amendments. Effective as of the effective date (the
“Amalgamation Effective Date”) of the Amalgamation as set forth in the Notice of
Amalgamation to be delivered by the Seller to the Agent in the form attached
hereto as Annex J (the “Notice of Amalgamation”), which Notice of Amalgamation
shall be delivered to the Agent by no later than five (5) calendar days prior to
the Amalgamation Effective Date, and subject to the satisfaction of the
conditions precedent set forth in this Section 10.01(d):
          (i) The introductory paragraph to this Agreement is amended by
deleting the name and description of the Continued Entity and replacing it with
the name and description of the Amalgamated Entity, as indicated in the Notice
of Amalgamation.
          (ii) Schedule III to this Agreement is deleted in its entirety and
replaced with Schedule III attached to the Notice of Amalgamation.
          (iii) Schedule IV to this Agreement is deleted in its entirety and
replaced with Schedule IV attached to the Notice of Amalgamation.
          (iv) Each reference to the Continued Entity, “Abitibi-Consolidated
Inc.,” “ACI”, the “Canadian Originator” and the “Subservicer” (to the extent ACI
continues to be so designated and to act in such capacity) in this Agreement and
each Transaction Document shall mean and be a reference to the Amalgamated
Entity, as indicated in the Notice of Amalgamation.
The amendments described in this Section 10.01(d) shall become effective on the
Amalgamation Effective Date, subject to the receipt by the Agent of each of the
following, each in form and substance satisfactory to the Agent:
          (A) an executed copy of the Assumption Agreement, in the form attached
hereto as Annex K;
          (B) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against the
Continued Entity and the Amalgamated Entity, as applicable, on or before the
Amalgamation Effective Date under the UCC and PPSA of all jurisdictions that the
Agent may deem necessary or

-81-



--------------------------------------------------------------------------------



 



desirable in order to continue perfection of the ownership and security
interests contemplated by this Agreement and the other Transaction Documents;
          (C) favourable opinions of (x) Stikeman Elliott LLP, Canadian counsel
for the Amalgamated Entity and (y) Stewart McKelvey LLP, Nova Scotia counsel for
the Amalgamated Entity;
          (D) a copy of the constating documents of the Amalgamated Entity,
giving effect to the Amalgamation, certified by the Secretary or Assistant
Secretary of the Amalgamated Entity;
          (E) a copy of the organizational documents of the Amalgamated Entity,
giving effect to the Amalgamation, certified by or on behalf of the Registrar of
Joint Stock Companies of Nova Scotia, dated as of a recent date;
          (F) a certificate as to the good standing or qualification to do
business, as applicable, of the Amalgamated Entity from an appropriate official
of each of Nova Scotia and Quebec, dated as of a recent date;
          (G) completed requests for information and search reports, dated on or
before the Amalgamation Effective Date, listing all effective financing
statements and other registrations filed in the jurisdictions referred to in
subsection (b) above and in any other jurisdictions reasonably requested by the
Agent that name 3224112 Nova Scotia Limited as debtor, together with copies of
such financing statements and other registrations; and
          (H) acknowledgment copies of proper financing statements and
registrations, if any, necessary to release all security interests and other
rights of any Person in the Receivables, Contracts, Related Security or the
collateral security referred to in Section 2.11.
          (e) Change of Address Amendments. Effective as of the effective date
(the “Change of Address Effective Date”) of the Change of Address as set forth
in the Notice of Change of Address to be delivered by the Seller to the Agent in
the form attached hereto as Annex L (the “Notice of Change of Address”), which
Notice of Change of Address shall be delivered to the Agent by no later than
five (5) Business Days prior to the Change of Address Effective Date, and
subject to the satisfaction of the conditions precedent set forth below,
Schedules III and IV to this Agreement are deleted in their entirety and
replaced with Schedules III and IV attached to the Notice of Change of Address,
respectively.
               The amendments described in this Section 10.01(e) shall become
effective on the Change of Address Effective Date, subject to the receipt by the
Agent, on or prior to the Change of Address Effective Date, of acknowledgment
copies or time stamped receipt copies (or other satisfactory evidence of filing)
of proper financing statements and financing statement amendments, duly filed
against ACSC and the Seller on or before the Change of Address Effective Date
under the UCC of all jurisdictions that the Agent may deem necessary or

-82-



--------------------------------------------------------------------------------



 



desirable in order to continue perfection of the ownership and security
interests contemplated by this Agreement and the other Transaction Documents.
          (f) Waivers. The Agent, as agent for the Investors and the Banks,
hereby waives the requirement to provide thirty (30) days’ written notice set
forth in Section 5.01(k)(vii), solely to the extent relating to the Continuance,
the Amalgamation and the Change of Address; provided that the Seller timely
complies with the requirements to provide such notice in each case pursuant to
its agreements set forth in clauses (c), (d) and (e) of this Section 10.01, as
applicable.
          Section 10.02 Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and faxed or delivered, to each party hereto,
at its address set forth on Schedule III hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.
          Section 10.03 Assignability. (a) This Agreement and the Investors’
rights and obligations herein (including ownership of each Receivable Interest)
shall be assignable by the Investors and their successors and assigns
(including, without limitation, pursuant to the Asset Purchase Agreement). Each
assignor of a Receivable Interest or any interest therein shall notify the Agent
and the Seller of any such assignment. Each assignor of a Receivable Interest or
any interest therein may, in connection with any such assignment, disclose to
the assignee or potential assignee any information relating to the Seller, the
Parent or any Originator, including the Receivables, furnished to such assignor
by or on behalf of the Seller or by the Agent; provided that, prior to any such
disclosure, the assignee or potential assignee agrees in writing to preserve the
confidentiality of any such information which is confidential in accordance with
the provisions of Section 10.06 hereof.
          (b) Each Bank may assign to any Eligible Assignee or to any other Bank
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Bank Commitment and any Receivable
Interests or interests therein owned by it); provided, however, that
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement,
     (ii) the amount being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $10,000,000 and
(y) all of the assigning Bank’s Bank Commitment,
     (iii) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance Agreement, together with a processing and recordation fee of $2,500,
and

-83-



--------------------------------------------------------------------------------



 



     (iv) concurrently with such assignment, such assignor Bank shall assign to
such assignee Bank or other Eligible Assignee an equal percentage of its rights
and obligations under the Asset Purchase Agreement (or, if such assignor Bank is
Citibank, it shall arrange for such assignee Bank or other Eligible Assignee to
become a party to the Asset Purchase Agreement for a maximum Capital amount
equal to the assignee’s Bank Commitment).
          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance Agreement,
(x) the assignee thereunder shall be a party to this Agreement and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance Agreement, have the rights and obligations of
a Bank hereunder and (y) the assigning Bank shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto).
          (c) The Agent shall maintain at its address referred to in
Section 10.02 of this Agreement a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
(i) the names and addresses of the Investors and the Banks, (ii) the Bank
Commitment of, and aggregate outstanding Capital of Receivable Interests or
interests therein owned by, each Bank from time to time and (iii) the aggregate
outstanding Capital of Receivable Interests owned by each Investor (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes regarding the ownership of the Receivable Interests, absent manifest
error, and the Seller, the Originators, the Agent, the Investors and the Banks
shall treat each person whose name is recorded in the Register as the owner of a
Receivable Interests and as a Bank or an Investor, as applicable, under this
Agreement for all purposes of this Agreement. The Register as the owner of a
Receivable Interests and shall be available for inspection by the Seller, any
Investor or any Bank at any reasonable time and from time to time upon
reasonable prior notice. The parties hereto intend that the Register will
satisfy the requirement that indebtedness for U.S. federal income tax purposes
represented by the Receivable Interests be in “registered form” as such term is
used for purposes of portfolio interest under sections 881(c) and 163(f) of the
Code and the regulations promulgated thereunder. Upon its receipt of an
Assignment and Acceptance Agreement executed by an assigning Bank and an
Eligible Assignee, the Agent shall, if such Assignment and Acceptance Agreement
has been completed, (i) accept such Assignment and Acceptance Agreement,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Seller.
          (d) Notwithstanding any other provision of this Section 10.03, any
Bank may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of Capital and
Yield) under this Agreement or under the Asset
Purchase Agreement to secure obligations of such Bank to a Federal Reserve Bank,
without notice to or consent of the Seller or the Agent; provided that no such
pledge or grant of a security interest shall release a Bank from any of its
obligations hereunder or under the Asset Purchase

-84-



--------------------------------------------------------------------------------



 



Agreement, as the case may be, or substitute any such pledgee or grantee for
such Bank as a party hereto or to the Asset Purchase Agreement, as the case may
be.
          (e) Each Bank may sell participations, to one or more banks or other
entities, in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Bank
Commitment and the Receivable Interests or interests therein owned by it);
provided, however, that
          (i) such Bank’s obligations under this Agreement (including, without
limitation, its Bank Commitment to the Seller hereunder) shall remain unchanged,
          (ii) such Bank shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations and
          (iii) concurrently with such participation, the selling Bank shall
sell to such bank or other entity a participation in an equal percentage of its
rights and obligations under the Asset Purchase Agreement.
The Agent, the other Banks, the Seller and the Servicer shall have the right to
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.
          (f) This Agreement and the rights and obligations of the Agent herein
shall be assignable by the Agent and its successors and assigns; provided,
however, that the Agent agrees that it will not assign such rights and
obligations to any Person other than an Affiliate of Citibank unless:
     (i) in the reasonable judgment of the Agent, the Agent determines that
continued service by it (or its Affiliate) as Agent hereunder would be
inconsistent with, or otherwise materially disadvantageous under, applicable
legal, tax or regulatory restrictions; or
     (ii) an Event of Termination or Incipient Event of Termination shall have
occurred and be continuing; or
     (iii) the Seller shall have consented to such assignment (such consent not
to be unreasonably withheld or delayed).
          (g) The Seller may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Agent.
          (h) Eureka may sell participations to one or Eligible Assignees (each,
a “Participant”) in all or a portion of its rights and obligations hereunder
(including the outstanding Receivable Interests) without the consent of the
Seller (except as otherwise provided in the definition of Eligible Assignee);
provided that following the sale of a participation under this Agreement (i) the
obligations of Eureka shall remain unchanged, (ii) Eureka shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Seller,

-85-



--------------------------------------------------------------------------------



 



the Agent, and the Banks shall continue to deal solely and directly with Eureka
in connection with Eureka’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which Eureka sells such a participation
shall provide that the Participant shall not have any right to direct the
enforcement of this Agreement or the other Transaction Documents or to approve
any amendment, modification or waiver of any provision of this Agreement or the
other Transaction Documents; provided that such agreement or instrument may
provide that Eureka will not, without the consent of the Participant, agree to
any amendment, modification or waiver that (i) reduces the amount of Capital or
Yield that is payable on account of any Receivable Interest or delays any
scheduled date for payment thereof or (ii) reduces any fees payable by the
Seller to the Agent (to the extent relating to payments to the Participant) or
delays any scheduled date for payment of such fees. The Seller acknowledges and
agrees that Eureka’s source of funds may derive in part from its Participants.
Accordingly, references in Sections 2.08, 2.10, 6.07, 9.01 and 10.04 and the
other terms and provisions of this Agreement and the other Transaction Documents
to determinations, reserve and capital adequacy requirements, expenses,
increased costs, reduced receipts and the like as they pertain to Eureka shall
be deemed also to include those of its Participants; provided that the Seller
shall not be required to pay higher costs, expenses and indemnification amounts
pursuant to this sentence than would be required to be paid by the Seller in the
absence of the sale of any participation by Eureka to a Participant as
contemplated by this Section 10.03(h). Eureka or the Agent may, in connection
with any such participation, disclose to Participants and potential Participants
any information relating to the Seller or the Originator, including the
Receivables, furnished to Eureka or the Agent by or on behalf of the Seller;
provided that, prior to any such disclosure, such Participant or potential
Participant agrees in writing to preserve the confidentiality of any such
information which is confidential in accordance with the provisions of
Section 10.06 hereof. Any interest sold by Eureka to a Bank or its designee
under the Asset Purchase Agreement shall not be considered a participation for
the purpose of this Section 10.03(h) (and the Bank or its designee shall not be
considered a Participant as a result thereof).
          Section 10.04 Costs and Expenses. (a) In addition to the rights of
indemnification granted under Section 9.01 hereof, the Seller agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing and the
other activities contemplated in Section 5.02) of this Agreement, any Asset
Purchase Agreement and the other documents and agreements to be delivered
hereunder, including, without limitation, the reasonable fees and reasonable
out-of-pocket expenses of counsel for the Agent, CNAI, Eureka, Citibank and
their respective Affiliates with respect thereto and with respect to advising
the Agent, CNAI, Eureka, Citibank and their respective Affiliates as to their
rights and remedies under this Agreement, and all costs and expenses, if any
(including reasonable counsel fees and expenses), of the Agent, CNAI, the
Investors, the Banks and their respective Affiliates, in connection with the
enforcement of this Agreement and the other documents and agreements to be
delivered hereunder.
          (b) In addition, the Seller shall pay, to the extent not included in
the calculation of Yield, (i) any and all commissions of placement agents and
dealers in respect of Promissory Notes issued to fund the purchase or
maintenance of any Receivable Interest, and (ii) any and all costs and expenses
of any issuing and paying agent or other Person responsible for the
administration of Eureka’s Promissory Notes program in connection with the
preparation,

-86-



--------------------------------------------------------------------------------



 



completion, issuance, delivery or payment of Promissory Notes issued to fund the
purchase or maintenance of any Receivable Interest.
          (c) Further, the Seller agrees to pay any and all breakage and other
expenses of the Agent, the Investor and the Banks (including, without
limitation, reasonable attorneys’ fees and disbursements and the cost including
accrued interest, of terminating or transferring any agreements such as interest
rate swaps, over-the-counter forward agreements and future contracts engaged by
the Investor, the Banks or the Agent) in connection with any reduction of the
Capital relating to the funding or maintenance of any Receivable Interest (or
portion thereof), but without duplication of any such breakage and other
expenses that were included in any Liquidation Fee paid with respect thereto.
          Section 10.05 No Proceedings. Each of the Seller, the Agent, the
Servicer, each Originator, ACI, each Investor, each Bank, each assignee of a
Receivable Interest or any interest therein and each entity which enters into a
commitment to purchase Receivable Interests or interests therein hereby agrees
that it will not institute against, or join any other Person in instituting
against, Eureka any proceeding of the type referred to in Section 7.01 (g) so
long as any commercial paper or other senior indebtedness issued by Eureka shall
be outstanding or there shall not have elapsed one year plus one day since the
last day on which any such commercial paper or other senior indebtedness shall
have been outstanding.
          Section 10.06 Confidentiality. (a) The Seller, each Originator and the
Servicer each agrees to maintain the confidentiality of this Agreement, the
Originator Purchase Agreement and the Fee Agreement and the respective terms
thereof in communications with third parties and otherwise; provided that this
Agreement or the terms hereof may be disclosed (i) to third parties to the
extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Agent,
(ii) to their respective Affiliates, directors, officers, employees, agents,
auditors and advisors, including, without limitation, attorneys, accountants and
consultants on a strictly “need to know” basis if they agree to hold it
confidential, (iii) to third parties, solely with respect to (x) the Program
Limit, the Commitment Termination Date, the Facility Termination Date, the
aggregate Outstanding Balance of Receivables, a summary of the Events of
Termination, the definition of “Receivable” and the related definition of
“Originator Receivable” set forth in the Originator Purchase Agreement and
(y) other terms of the Agreement, to the extent that the Agent has provided its
prior written consent to such disclosure, (iv) to the extent required by
applicable law, regulation, subpoena, court order or other legal process,
including, without limitation, under applicable securities regulations or by
securities regulators, or by any court, regulatory body or agency having
jurisdiction over such party, (v) in connection with any action or proceeding
related to, or the exercise of any remedies under, this Agreement and the other
Transaction Documents, or (vi) as may be determined by such party or its
auditors, acting reasonably, to be necessary in connection with financial
reporting under generally accepted accounting principals or to rating agencies
in respect of such party; and provided, further, that such party shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of such party.
          (b) Each Investor, each Bank and the Agent agrees to keep confidential
and not disclose to any third parties any information, including, but not
limited to, any Contracts, the

-87-



--------------------------------------------------------------------------------



 



identity of the Obligors, any customer lists and aging, the Parent’s or its
Affiliates’ accounts receivable policy, credit policy, technical information,
operating procedures, financial information, research data, documents, formulas,
compilations, reports, studies, test results, software (including source code
and object code), database compilations and the format, structure and
configuration of any databases (whether or not such information is marked
“confidential,” “privileged” or otherwise identified as confidential)
(collectively, the “Confidential Information”) provided to it pursuant to the
terms of this Agreement, the Transaction Documents or otherwise with respect to
the Parent, the Seller, the Originators, the Obligors, the Contracts or the
Receivables Pool (including the Seller Reports) in connection with the
transactions contemplated by this Agreement and the other Transaction Documents;
provided, that such Confidential Information may be disclosed (i) to such
party’s Affiliates, directors, officers, employees, agents, auditors and
advisors, including, without limitation, attorneys, accountants and consultants
(such Affiliates, directors, officers, employees, agents, auditors and advisors
are collectively referred to herein as the “Representatives”) and to such
party’s assignees and participants and potential assignees and participants and
their respective counsel, (ii) to the rating agencies, (iii) to any actual or
potential subordinated investor in any Investor or any provider of liquidity for
any Investor, (iv) to credit enhancers and dealers and investors in respect of
promissory notes of each Investor in accordance with the customary practices of
such Investor for disclosures to credit enhancers, dealers or investors, as the
case may be, it being understood that any such disclosure to dealers or
investors will not identify the Parent, the Seller, the Originators or any of
their affiliates by name, (v) to the extent required by applicable law,
regulation, subpoena, court order or other legal process and (vi) to the extent
requested by any governmental or regulatory authority having jurisdiction over
such party; provided, further, that (A) any such disclosure pursuant to clause
(i), (ii), (iii) or (iv) shall be disclosed to such party on a strictly “need to
know” basis and (B) in the case of any such disclosure pursuant to clause (i),
the party receiving such Confidential Information shall agree to hold such
information confidential in accordance with terms consistent with this
Section 10.06 or shall be legally obligated, or otherwise obligated by virtue of
such party’s relationship with an Investor, a Bank or the Agent, to preserve the
confidentiality thereof (and any Person making a disclosure pursuant to the
foregoing will be responsible for any failure of any of its own Representatives
to comply with the provisions of this Section 10.06); and provided, further that
such party shall have no obligation of confidentiality in respect of any
information (X) which may be generally available to the public or becomes
available to the public through no fault of such party, (Y) that was or becomes,
without a breach of this Section 10.06 by such party, available to such party on
a non-confidential basis from a source that is not known to such party to be
subject to a confidentiality agreement with the Parent, or (Z) that is approved
for release or other use by written authorization of an authorized
representative of the Parent or the applicable Affiliate of the Parent. In the
event that an Investor, Bank or the Agent or any of their Representatives are
requested pursuant to, or required by, applicable law, regulation or legal
process to disclose any of the Confidential Information, such party shall
(except in the case of an examination by any regulatory authority), if permitted
by applicable law, (x) promptly notify the Parent, the Seller, the applicable
Originator or the Servicer, as the case may be, so that such Person may seek a
protective order, injunctive relief or other appropriate remedy and (y) use its
reasonable efforts to request that the Person or entity propounding any subpoena
or demand give the Parent, the Seller, the applicable Originator or the
Servicer, as the case may be, a reasonable amount of time to object to the
disclosure or production of the Confidential Information.


-88-



--------------------------------------------------------------------------------



 



          (c) Upon the written request of the Parent, the Seller, an Originator
or the Servicer, at any time following the later of the Facility Termination
Date and the date on which no Capital or Yield on any Receivable Interest shall
be outstanding and all other amounts owed by the Seller hereunder are paid in
full, any party hereto that has received Confidential Information will either
(i) promptly deliver to the Person requesting such Confidential Information, and
at the requesting party’s own expense, all copies of the Confidential
Information in its or its Representatives’ possession or (ii) if so requested,
promptly destroy all copies of the Confidential Information in its or its
Representatives’ possession and confirm in writing such destruction to the
Person requesting such destruction. Notwithstanding the foregoing, the party to
which any such request is made may retain Confidential Information in accordance
with its document retention procedures, provided that such party’s obligations
with respect to such Confidential Information shall continue in accordance with
the terms of this Section 10.06.
          (d) Notwithstanding any other provision herein or in any other
Transaction Document, each Investor, each Bank and the Agent hereby confirms
that the Seller, each Originator and the Servicer (and each employee,
representative or other agent of each such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by this Agreement and the other
Transaction Documents.
          Section 10.07 GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE
BANKS IN THE RECEIVABLES AND THE ORIGINATOR PURCHASE AGREEMENT ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
          Section 10.08 Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
          Section 10.09 Survival of Termination. The provisions of
Sections 2.08, 2.10, 6.07, 9.01, 10.04, 10.05 and 10.06 shall survive any
termination of this Agreement.
          Section 10.10 Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably

-89-



--------------------------------------------------------------------------------



 



waive, to the fullest extent they may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
          (b) Each of the Seller and the U.S. Originator consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to it at its address specified in Section 10.02. Each of ACI and
the Canadian Originator consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to the
attention of the U.S. Originator at its address specified in Section 10.02, or
in any other manner permitted by applicable law. Nothing in this Section 10.10
shall affect the right of the Investors, any Bank or the Agent to serve legal
process in any other manner permitted by
law.
          (c) To the extent that ACI or the Canadian Originator has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, ACI or the Canadian Originator, as applicable, hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.
          Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
          Section 10.12 Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent or its assigns could
purchase Dollars with such other currency at New York, New York on the Business
Day preceding that on which final judgment is given.
          (b) The obligations of the Seller, the Servicer and each Originator
(each, a “Payor”) in respect of any sum due from such Payor to the Investor, the
Banks or the Agent (each, a “Recipient”) hereunder shall, notwithstanding any
judgment in a currency other than Dollars, be discharged only to the extent that
on the Business Day following such Recipient’s receipt of any sum adjudged to be
so due in such other currency, such Recipient may, in accordance with normal
banking procedures purchase (and remit in New York) Dollars with such other
currency; if the Dollars so purchased and remitted are less than the sum
originally due to such Recipient in Dollars, the relevant Payor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
relevant Recipient against such loss, and if the Dollars so purchased exceed the
sum originally due to the relevant Recipient in Dollars, the relevant Recipient
agrees to remit to the relevant Payor such excess.

-90-



--------------------------------------------------------------------------------



 



          Section 10.13 Execution by ACI. This Agreement shall be considered to
be executed and delivered by ACI at White Plains, New York and once an
authorized director or officer of ACI resident in the United States of America
has executed the same.
          Section 10.14 Language. This Agreement and all related documents have
been written in the English language at the express request of the parties. Le
présent contrat ainsi que tous les documents s’y rattachant ont été rédigés en
anglais à la demande expresse des parties.
          Section 10.15 Tax Treatment. It is the intent of the Seller, the
Investor and each Bank, and all other parties to this Agreement that, for U.S.
federal, state and local income and franchise tax (in the nature of income tax)
purposes only, each Receivable Interest will be treated as indebtedness secured
by the Seller’s assets. The Seller, by entering into this Agreement, and the
Investor and each Bank, and all other parties to this Agreement, by purchasing a
Receivable Interest, agree to treat the Receivable Interests for U.S. federal,
state and local income and franchise tax (in the nature of income tax) purposes
as indebtedness. The provisions of this Agreement and all related Transaction
Documents shall be construed to further these intentions of the parties.
          Section 10.16 Acknowledgment. Each of the parties hereto acknowledges
that the amendment and restatement of the Original RPA on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Original RPA or
any representations, warranties or covenants made by the Seller or the Servicer
with respect to such sales, transfers, assignments or security interest grants,
any indemnities made by the Seller or by the Servicer, or any rights or remedies
of the Agent, the Investors or the Banks with respect thereto. Each of the
relevant parties hereto confirms all sales, transfers, assignments and security
interests effected pursuant to the Original RPA.

-91-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            SELLER: ABITIBI-CONSOLIDATED U. S. FUNDING CORP.
    By:   /s/ Breen H. Blaine         Title: President        Name: Breen H.
Blaine              By:   /s/ Colin J. Keeler         Title: VP        Name:
Colin Keeler     

            INVESTOR: EUREKA SECURITISATION, PLC
            By:   Citibank, N. A., London Branch,
as Attorney-in-Fact    

                  By:   /s/ Nigel Kilvington         Title: Vice President     
  Name: Nigel Kilvington     

            AGENT: CITIBANK, N. A., London Branch,
                as Agent
      By:   /s/ Nigel Kilvington         Title: Vice President        Name:
Nigel Kilvington        BANK: CITIBANK, N. A.
      By:   /s/ Nigel Kilvington         Title: Nigel Kilvington        Name:
Vice President     

[Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            SERVICER: ABITIBI CONSOLIDATED SALES
                     CORPORATION
      By:   /s/ Breen H. Blaine         Title: Vice President        Name: Breen
H. Blaine              By:   /s/ Colin J. Keeler         Title: Vice President 
      Name: Colin Keeler        SUBSERVICER: ABITIBI-CONSOLIDATED INC.
    By:   /s/ [UNREADABLE]         Title:         Name:              By:   /s/
[UNREADABLE]         Title:         Name:     

(Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            ORIGINATORS: ABITIBI-CONSOLIDATED INC.
    By:   /s/ [UNREADABLE]         Title:         Name:              By:   /s/
[UNREADABLE]         Title:         Name:        ABITIBI CONSOLIDATED SALES
CORPORATION         By:   /s/ Breen H. Blaine         Title: VP        Name:
Breen H. Blaine              By:   /s/ Colin J. Keeler         Title: VP      
Name: Colin Keeler     

[Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Deposit Accounts

                                                  Complete Name of            
Complete Name of   Name and Address of           Deposit Account   Deposit    
Originator   Lock-box Owner   Deposit Bank*   Lock-Box Nos.   Location   Owner
Account Bank  
Abitibi-Consolidated Inc.
  Abitibi-Consolidated Inc.   Royal Bank of Canada 1 Place Ville Marie Montreal
  T01972C

V05410C and
M05333C

V05410U and
M05333U   Toronto

Vancouver Montreal

Vancouver Montreal   Abitibi-Consolidated Inc.   Royal Bank of Canada   1

1

4
 
                           
Abitibi
Consolidated Sales
Corporation
  Abitibi-Consolidated
U. S. Funding Corp.   LaSalle Bank
National
Association 135
South LaSalle
Street Chicago
IL 60603   1228

1070   Chicago

Chicago   Abitibi-Consolidated
U. S. Funding Corp.   LaSalle Bank
National
Association   5

5
 
                           
Abitibi-Consolidated Inc.
  N/A   Citibank, N. A. 390 Greenwich Street, 8th Floor New York
NY 10013   N/A   N/A   Abitibi-Consolidated
U. S. Funding Corp.   Citibank, N. A.   4

 

*   And, if different, name and address of processor of lock-box.

S- 1



--------------------------------------------------------------------------------



 



SCHEDULE III
Addresses

     
Seller:
  Abitibi-Consolidated U. S. Funding Corp.
 
  4 Gannett Drive, ACUSFC Room
White Plains, N. Y. 10604-3400
Attention: Breen Blaine
Facsimile No.: 914-640-8920
 
   
Investor:
  Eureka Securitisation, plc
 
  Citigroup Centre
33 Canada Square, 5th Floor
Canary Wharf
London E14 5LB
England
Attention: Nigel Kilvington
Facsimile: 44-207-986-4705
 
   
 
  With a copy to:
 
   
 
  450 Mamaroneck Avenue
Harrison, N. Y. 10528
 
  Attention: Global Securitization
Facsimile No.: 914 899-7890
 
   
Agent:
  Citibank, N. A., London Branch
 
  Citigroup Centre
33 Canada Square, 5th Floor
Canary Wharf
London E14 5LB
England
 
  Attention: Nigel Kilvington
Facsimile: 44-207-986-4705
 
   
 
  With a copy to:
 
   
 
  450 Mamaroneck Avenue
Harrison, N. Y. 10528
 
  Attention: Global Securitization
Facsimile No.: 914 899-7890

S- 2



--------------------------------------------------------------------------------



 



     
Bank:
  Citibank, N. A.
 
  450 Mamaroneck Avenue
Harrison, N. Y. 10528
 
  Attention: Global Securitization
Facsimile No.: 914 899-7890

S- 3



--------------------------------------------------------------------------------



 



     
Parent:
  ABITIBI-CONSOLIDATED INC
 
  1155 METCALFE STREET
SUITE 800
 
  MONTREAL QC H3B 542
CANADA
 
  ATTENTION: TREASURY DEPARTMENT
Facsimile No.: 514-3942267
 
   
With a copy to (in the event of claims or disputes only):
  ABITIBI-CONSOLIDATED INC
1155 METCALFE STREET
SUITE 800
 
  MONTREAL QC H3B 542
 
  CANADA
 
  ATTENTION: LEGAL DEPARTMENT
 
  Facsimile No.: 514-394-3644
 
   
Servicer:
  Abitibi Consolidated Sales Corporation
 
  4 Gannett Drive
 
  White Plains, N. Y. 10604-3400
Attention: Breen Blaine
 
  Facsimile No.: 914-640-8917
 
   
 
  With Copy To:
 
  Attention: Montréal Legal Department
 
  Facsimile No.: 514-394-3644
 
   
Canadian Originator:
  ABITIBI-CONSOLIDATED INC
 
  1155 METCALFE STREET
SUITE 800
 
  MONTREAL QC H3B 542
CANADA
 
  ATTENTION: TREASURY DEPARTMENT
Facsimile No.: 514-394 2267
 
   
U. S. Originator:
  Abitibi Consolidated Sales Corporation
 
  4 Gannett Drive
 
  White Plains, N. Y. 10604-3400
Attention: Breen Blaine
 
  Facsimile No.: 914-640-8917
 
   
 
  With Copy To:
 
  Attention: Montreal Legal Department
 
  Facsimile No.: 514-394-3644

S- 4



--------------------------------------------------------------------------------



 



SCHEDULE IV
UCC and PPSA Information

     
Seller:
   
 
   
Name:
  Abitibi-Consolidated U.S. Funding Corp.
 
   
Current Address:
  4 Gannett Drive, ACUSFC Room 
 
  White Plains, N.Y. 10604-3400
 
   
Prior Address:
  None
 
   
Jurisdiction of Organization:
  Delaware
 
   
UCC Filing Office:
  Delaware Secretary of State
 
   
Prior Name:
  None
 
   
U.S. Originator:
   
 
   
Name:
  Abitibi Consolidated Sales Corporation
 
   
Current Address:
  4 Gannett Drive 
(and location of chief
  White Plains, NY 10604-3400
executive office and
   
Receivables records)
   
 
   
Prior Address:
  None
 
   
Jurisdiction of Organization:
  Delaware
 
   
UCC Filing Office:
  Delaware Secretary of State
 
   
Prior Name:
  Abitibi-Price Sales Corporation
 
   
Canadian Originator:
 
 
   
Name:
  Abitibi-Consolidated Inc.  
Chief Executive and
  1155 Metcalfe Street, Suite 800 
Registered Office
   
and locations of
   
Receivables records:
  Montreal, Quebec, Canada H3B 5H2
 
   
Jurisdiction of Organization:
  Canada

S-5



--------------------------------------------------------------------------------



 



     
PPSA Filing Offices:
  British Columbia
 
  Ontario
 
  Quebec
 
  Alberta
 
   
Prior Name:
  None

S-6



--------------------------------------------------------------------------------



 



SCHEDULE V
Special Country Concentration Limits
     The Special Country Concentration Limits for SCCs shall be equal to the
lower of (a) the percentage based on the Foreign Currency Long-Term Debt Ratings
of the applicable SCC set forth in the table below and (b) the credit limit
approved for the applicable SCC pursuant to the Insurance Policy. If S&P and
Moody’s ratings fall within different categories, then the lower Foreign
Currency Long-Term Debt Rating will apply.

              Special Country Foreign Currency Long-Term Debt   Concentration
Limit Ratings at least:   Percentage:
AA- by S&P and Aa3 by Moody’s
    12.00 %
BB+- by S&P and Ba1 by Moody’s
    8.00 %

S-7



--------------------------------------------------------------------------------



 



ANNEX E-1
[Form of Funds Transfer Letter]
ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
October 27, 2005          
Citibank, N.A., London Branch
  as Agent
Citigroup Centre
33 Canada Square, 5th Floor
Canary Wharf
London E14 5LB
England
               Re: Funds Transfers
Ladies and Gentlemen:
          This letter is the Funds Transfer Letter referred to in
Section 2.02(b) of the Receivables Purchase Agreement, dated as of October 27,
2005, as modified, amended or restated from time to time (the “RPA”; terms used
in the RPA, unless otherwise defined herein, having the meaning set forth
therein) among the undersigned, Eureka Securitisation, plc, Citibank, N.A., you,
as Agent for the Investors and the Banks and the Originators.
          You are hereby directed to use the proceeds of the initial purchase of
$281,480,958.86 of Receivable Interests under the RPA occurring on the date
hereof to make the following payments (and to deposit the same to the respective
accounts referred to below):
          (1) pay US$675,000.00 to Citibank, N.A. representing the up-front
structuring fee payable in accordance with the Fee Letter dated October 27,
2005;
          (2) pay US$275,000.00 to Kaye Scholer LLP representing legal fees
incurred by the Program Agent payable in accordance with Kaye Scholer’s invoice
dated October 26, 2005;
          (3) pay US$35,782.41 to Protiviti representing audit fees incurred
payable in accordance with Protiviti’s invoice dated October 14, 2005;
          (4) pay US$275,000,000 to Canadian Imperial Bank of Commerce (“CIBC”),
representing the price to be paid to CIBC under the Assignment and Assumption
Agreement dated October 27, 2005; and
          (5) pay the balance to the account of the Seller referred to below.

 



--------------------------------------------------------------------------------



 



         
 
  Remittance Information:    
 
       
 
  Citibank, N.A.    
 
  Bank Name:   Citibank N.A.
 
  ABA Number:   021-000-089 
 
  Account Name:   CNA CAP Funding Account
 
  Account Number:   38858088 
 
  Ref:   Abitibi Upfront Fee
 
       
 
  Kaye Scholer LLP:    
 
       
 
  Bank Name:   Citibank, N.A.
 
  ABA Number:   021-000-089 
 
  Account Name:   Kaye Scholer LLP
 
  Account Number:   24589163 
 
  Invoice Number:   467461 
 
  Swiftcode:   CITIUS33
 
  Ref:   Citigroup / Abitibi Transaction
 
       
 
  Protiviti:    
 
       
 
  Bank Name:   Bank of America
 
  ABA Number:   121-000-358 
 
  Account Number:   12331-03129 
 
  Invoice Number:   019976 
 
  Ref:   Citicorp / Abitibi Transaction
 
            Canadian Imperial Bank of Commerce:
 
       
 
  Bank Name:   Bank of America NT & SA, NYC
 
  ABA Number:   026009593 
 
  Account Number:   655-08-26157 
 
  For further credit to   CIBC, Main Branch
 
  Transit Number:   00002, Toronto      For further credit to MACRO Trust —
General Account
 
  Account Number:   05-68716 

2



--------------------------------------------------------------------------------



 



         
 
  Seller:    
 
       
 
  Bank Name:   LaSalle National Bank
 
  ABA Number:   071 000 505 
 
  Account Name:   Abitibi-Consolidated U.S. Funding Corp. Collection Account for
the benefit of Citibank, N.A., London Branch, as Agent
 
  Account Number:   5800031568 
 
  Ref:   Citicorp / Abitibi Transaction

               You are hereby directed to deposit all funds representing amounts
paid for Receivable Interests purchased after the date hereof to the account
described on Exhibit A attached hereto.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



               The provisions of this Letter may not be changed or amended
orally, but only by a writing in substantially the form of this letter signed by
the undersigned and acknowledged by you.

            Very truly yours,


ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
      By:           Title:        Name:              By:           Title:       
Name:     

Receipt acknowledged:
CITIBANK, N.A., LONDON BRANCH
  as Agent

         
By:
       
 
 
 
Title: Vice President    
 
  Name:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Funds Transfer Letter
All funds representing amounts paid for Receivable Interests purchased after
October 27, 2005 are to be remitted to the following account:

         
 
  Bank Name:   LaSalle National Bank
 
  ABA Number:   071 000 505 
 
  Account Name:   Abitibi-Consolidated U.S. Funding Corp. Collection Account for
the benefit of Citibank, N.A., London Branch,
as Agent
 
  Account Number:   5800031568 
 
  Ref:   Citicorp / Abitibi Transaction

5



--------------------------------------------------------------------------------



 



ANNEX E-2
[Form of Direction Letter]
ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
January 31, 2008          
Citibank, N.A., London Branch
  as Agent
Citigroup Centre
33 Canada Square, 5th Floor
Canary Wharf
London E14 5LB
England
               Re: Closing Date Funds Transfers
Ladies and Gentlemen:
          This letter is the Direction Letter referred to in Section 2.02(b) of
the Amended and Restated Receivables Purchase Agreement, dated as of January 31,
2008, as modified, amended or restated from time to time (the “RPA”; terms used
in the RPA, unless otherwise defined herein, having the meaning set forth
therein) among the undersigned, Eureka Securitisation, plc, Citibank, N.A., you,
as Agent for the Investors and the Banks, and the Originators.
          You are hereby directed to use the proceeds of the purchase of
US$84,344,861.28 of Receivable Interests under the RPA occurring on the date
hereof to make the following payments (and to deposit the same to the respective
accounts referred to below):
          (1) pay US$600,000.00 to Citibank, N.A. representing the up-front
arrangement and structuring fee payable in accordance with that certain letter
agreement between the Seller and the Agent regarding fees dated January 31,
2008;
          (2) pay US$99,244.76 to Kaye Scholer LLP (“Kaye Scholer”) representing
legal fees incurred by the Program Agent payable in accordance with Kaye
Scholer’s invoice dated January 29, 2008;
          (3) pay US$58,106.18 to Blake, Cassels & Graydon LLP (“Blakes”)
representing legal fees incurred by the Program Agent payable in accordance with
Blakes’ invoice dated January 29, 2008 and prior unpaid invoices; and
          (4) pay US$83,587,510.34 to ABN Amro Bank N.V. (“ABN Amro”),
representing the price to be paid to ABN Amro under the letter agreement between
ACSC and ABN Amro dated January 31, 2008 regarding “Termination of the Purchase
Agreement and

 



--------------------------------------------------------------------------------



 



Assignment of the Eligible Receivables and the Related Security”, as directed by
ACI and ACSC in their capacities as sellers under the Originator Purchase
Agreement.

         
 
  Remittance Information:    
 
       
 
  Citibank, N.A.    
 
  Bank Name:   Citibank N.A.
 
  ABA Number:   021 -000-089 
 
  Account Name:   CNA CAP Funding Account
 
  Account Number:    38858088
 
  Ref:   Abitibi Upfront Fee
 
       
 
  Kaye Scholer LLP:    
 
       
 
  Bank:   Citibank, N.A.
 
      666 5th Avenue, 5th Floor 
 
      New York, NY 10103
 
    Attn: Yoannis Cepeda
 
  ABA Number:   021 -000-089 
 
  Account Name:   Kaye Scholer LLP
 
  Account Number:   24589163
 
  Invoice Number:   547376 
 
  Swiftcode:   CITIUS33
 
  Ref:   Citigroup / Abitibi Transaction
 
       
 
  Blakes:    
 
       
 
  Bank of America NT & SA    
 
  100 West 33rd Street    
 
  New York, NY 10001    
 
  Swiftcode: BOFAUS3N    
 
  ABA No. 026009593    
 
       
 
  For Further Credit to:         Canadian Imperial Bank of Commerce
Main Branch, Commerce Court West
Toronto, Ontario M5L 1A2
 
  Swiftcode: CIBCCATT    
 
  Transit No. 00002         Final Beneficiary: Blake Cassels & Graydon LLP
 
  Account No. 000021602012    
 
  Reference: Invoice No. 1334416
 
       

2



--------------------------------------------------------------------------------



 



         
 
  ABN Amro:      
 
  Bank Name:   ABN Amro Bank N.V.
 
  ABA Number:   026 009 580 
 
  Account of:   ABN Amro
 
  Account Number:   673001195941 
 
  Ref:   Abitibi-Consolidated Inc.

          The Seller hereby agrees and acknowledges that the aggregate amount of
the payments set forth in items (l)-(4) above represents the full amount of the
US$84,344,861.28 purchase of Receivable Interests under the RPA occurring on the
date hereof.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          The provisions of this Letter may not be changed or amended orally,
but only by a writing in substantially the form of this letter signed by the
undersigned and acknowledged by you.

            Very truly yours,


ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
      By:           Title:        Name:              By:           Title:       
Name:     

Agreed and acknowledged by ACI and ACSC, in
their capacities as sellers under the Originator
Purchase Agreement:
ABITIBI-CONSOLIDATED INC.

         
By:
       
 
 
 
Title:    
 
  Name:    

         
By:
       
 
 
 
Title:    
 
  Name:    

ABITIBI CONSOLIDATED SALES CORPORATION

         
By:
       
 
 
 
Title:    
 
  Name:    

         
By:
       
 
 
 
Title:    
 
  Name:    

 



--------------------------------------------------------------------------------



 



Receipt acknowledged:
CITIBANK, N.A., LONDON BRANCH
as Agent

         
By:
       
 
 
 
Title: Vice President    
 
  Name:    

 



--------------------------------------------------------------------------------



 



ANNEX F
Form of Undertaking (Originator)

F-1 



--------------------------------------------------------------------------------



 



ANNEX G
Form of Undertaking (Servicer)

G-1 



--------------------------------------------------------------------------------



 



ANNEX H
Insurance Policy

H-1 



--------------------------------------------------------------------------------



 



ANNEX I
Form of Notice of Continuance and Change of Address

I-1 



--------------------------------------------------------------------------------



 



ANNEX J
Form of Notice of Amalgamation

J-1 



--------------------------------------------------------------------------------



 



ANNEX K
Form of Assumption Agreement

K-1 



--------------------------------------------------------------------------------



 



ANNEX L
Form of Notice of Change of Address

L-1 



--------------------------------------------------------------------------------



 



ANNEX M
Forms of Bank Agreement Security Letters

M-1 



--------------------------------------------------------------------------------



 



ANNEX N
Form of Certificate Regarding Adverse Claims

N-1 